Explanations of vote
Oral explanations of vote
(IT) Madam President, ladies and gentlemen, I would like to thank Mrs Schaldemose for her report which, above all, must be praised for proposing concrete measures to strengthen the surveillance systems for movement within the common European market of products that are safe for European consumers.
It is an own-initiative report but it has the merit of going in the right direction to complete the single market and the protection of European consumers. Ensuring safety means providing traceability systems that are reliable throughout the products' life cycle. In this respect, the report puts forward effective proposals: the creation of an information database on product safety; the strengthening of the Community Rapid Information System (RAPEX) regarding unsafe products from third countries; and greater resources to allow the surveillance authorities to withdraw products with serious risks from the market.
I will conclude by emphasising that it is our job to ensure that the products circulating on the European market are safe for the most vulnerable consumers, especially children, the elderly and the disabled.
(PL) Madam President, there has been much discussion of the safety of consumers in relation to food products, yet we sometimes forget that normal items of everyday use can pose an equally serious threat to health, and sometimes even to life, particularly in the case of small children. The basic tool used to monitor goods placed on the market is continuous market surveillance, and appropriate legislation is essential, particularly with regard to the monitoring of e-commerce.
It goes without saying that appropriate cooperation between consumer organisations, national authorities, manufacturers and sellers is essential. Let us not be overzealous, however, and let us instead give calm consideration to a definition of a hazardous product. Let us not forget that it is not only important that functional items be appropriately designed and that safe materials be used for their manufacture; it is equally important that common sense be applied while using them, and that children who have access to them be properly supervised. Thank you very much.
(IT) Madam President, ladies and gentlemen, today, Parliament has adopted a report on the subject of general product safety, which is another important step towards strengthening the protection of European consumers.
In fact, the report stresses the importance of traceability throughout the lifecycle of the product and asks the Commission to undertake actions to assess and evaluate new technologies, ensuring consumer safety at optimised costs. Giving European consumers the ability to know all aspects of a product increases awareness and strengthens their protection. I believe that new technologies can help combat counterfeiting, especially in the textile sector.
The objective of this report is to protect consumers but also to protect all companies operating in Europe that have not decided to outsource their business. Through this report, we can certainly find an excellent solution to the continuing dispute over the designation of non-European origin having full traceability.
(IT) Madam President, ladies and gentlemen, the adoption of the report by Mrs Rivasi is the result of an assessment of the management of H1N1 influenza in 2009-2010 which aims to set general standards of conduct that would apply in any future global health emergency.
Following a long and successful revision phase, the report makes cooperation, independence and transparency its core principles. It calls for greater and improved cooperation between the health authorities of the Member States and European institutions, in order to address harmonised and commensurate risk management.
Its objectives are a change in the strategy of Member States regarding their national plans for the management of influenza, including stocks of vaccine, the publication of the names of all the experts consulted by the European health authorities, and an efficient relationship of trust with the media responsible for disseminating public health messages. That is why we voted in favour of it.
(PT) Madam President, we know very well what happened with influenza A and it should serve as a lesson for us all. I do not know whether you remember how all this started, but the truth is that it started one way and the subsequent response was completely disproportionate to the scale of the problem.
That is why the report voted on here today is so important: because we must learn from what was done so that it is not repeated. We have a right to know who took the decisions, how everything happened and who it was that decided that it would happen that way. We also have the right to know which countries responded in a certain way, and why it is that they responded in a non-transparent way without leaving us a minimum of doubt, because we still have our doubts whether there was any business. We need a guarantee that no trace remains, whether or not any business was done in connection with this influenza.
That is why I believe, Madam President, that all public health risks must be tackled, but not irrespective of how this is done or who pays for them.
(PL) Madam President, one of the key conclusions drawn in the report we have voted through on evaluation of the management of H1N1 influenza is the lack of an independent evaluation carried out by national and European healthcare bodies. This results in ill-advised public health decisions. It is alarming that, in the opinion of the former ECDC director, Zsuzsanna Jakab, never before had a vaccine been granted a marketing authorisation with so few data available on its effects. She said this in response to a question on the safety of adjuvants in the vaccine against the H1N1 pandemic. Greater transparency is needed for decisions which affect human health. In Poland, the health minister decided not to purchase vaccines or implement a vaccination programme, in spite of pressure from the media and many other groups. One could be forgiven for wondering how stressful it was for the citizens bombarded with information on a daily basis telling them that they should be vaccinated. One could also be forgiven for wondering whether it is ethical to be focused exclusively on profit, and to neglect the health of citizens and, as a result, also undermine trust in official recommendations on vaccinations, which are intended to protect us against epidemics. Thank you very much.
(IT) Madam President, ladies and gentlemen, to date, the recommendations adopted by the General Fisheries Commission for the Mediterranean (GFCM) have been transposed into European Union legislation on a provisional basis, by means of annual regulations on fishing opportunities. These relate to measures for the conservation, management, exploitation, monitoring and marketing of fishery and aquaculture products in the Mediterranean.
The permanent character of these recommendations, however, requires a more stable legal instrument for their transposition into EU law. It is therefore appropriate to transpose the recommendations in question via a single legislative act to which future recommendations may be added. This is what we have done today and this will give greater certainty to the law while, at the same time, representing an important step towards simplification.
At this point, the parties to the GFCM are obliged to ensure full implementation of the measures agreed, starting from the established date. Timely transposition was therefore necessary in order to make these international measures directly applicable to natural or legal persons across the EU and to ensure legal certainty in this regard.
(PL) Madam President, our group endorsed this report, since it is an absolutely essential component of plans for a future common fisheries policy. Given the changes that await us, regionalisation is extremely important, as is ensuring that this policy is built on the basis of this very regionalisation.
A debate awaits us on the subject of discards, a disgraceful debate on ill-conceived legislation. Legislation should be based on measures of this kind, or, in other words, on regionalisation, and we should create a common fisheries policy that takes this into account. Thank you very much.
Madam President, if we look at the history of our common agreements, the common fisheries policy, the common agricultural policy, the result is, quite clearly, there for people to see.
While, in some areas, this has led us to increase production at artificial prices, we have also seen the depletion of our fishing stocks and we have seen problems with discards. It is quite clear that that system has failed. It is time for us to recognise that the best way forward is a system based on property rights and transferable property rights for future generations who have an interest in securing the resources for their generation and for future generations.
If only we could learn the rule of law, and if only we could apply property rights to fisheries policies, we would have sustainable fisheries policy not just for the common fisheries policy of the EU but globally, and we would have no need for these agreements.
Madam President, every day, thousands of tonnes of dead fish are tipped over the sides of vessels into the sea. They sink - the scales and the bones are clogging the sea beds, suffering - as the UK's national poet puts it - a sea change into something rich and strange. For once, the metaphor is entirely apposite. Now, the European Commission has belatedly woken up, years after this problem of discards first arose, and has attempted to do something about it.
However, every solution proposed by the Commission would bring perverse incentives of its own - one can limit the days a boat spends at sea, one can restrict the size of the mesh of the net, one can force skippers to land every last sprat they catch. All of these things are based on the existential problem of the common fisheries policy, which is precisely that it is a common policy: it defines fisheries as a common resource to which all nations have equal access. No one has ownership and therefore, no one has an incentive to treat fisheries as a renewable resource.
We need to copy what Iceland, New Zealand and the Falklands and other places have done, in giving skippers an incentive in conservation and giving them property rights. The only way to do this is by re-establishing national control over territorial waters.
(DA) Mr President, a large majority in Parliament has once again decided that we here in this House are to support a financial transaction tax. Of all the taxes that we could possibly adopt, the so-called Tobin tax is the most stupid of all. The only positive thing that can be said about this tax is that it has never come to anything, because if it was the Beast of the Apocalypse, why was it not implemented many years ago?
The first time it came up for consideration was right back at the beginning of the 1970s. However, every time there is a crisis, this old chestnut is reeled out, and after a little while, we come to the conclusion that it is not a good idea. It is simply not a good idea to introduce a tax in Europe alone because we have safe havens, and so the capital can move to somewhere else in Europe. It is a tax on trade rather than on profits. The Tobin tax does not provide a solution to anything at all, and Mr Tobin himself acknowledged that a few years ago.
(IT) Mr President, ladies and gentlemen, the current economic and financial crisis has revealed serious shortcomings in the regulatory and supervisory framework of the global financial system.
In the European Union, the financial crisis was followed by a significant fiscal crisis, an important factor of which was the excessive and, on several occasions, unjustified pressures of the markets against national bonds. It was once more short-term and highly speculative transactions that were in the middle of that crisis and have underlined the clear connection between inefficient financial regulation on the one hand, and supervision and the sustainability of public finances, on the other.
The economic costs of the crisis are still to be fully assessed. However, what is clear by now is that the world and the EU cannot afford and should not allow for another crisis of a similar magnitude.
In order to provide comprehensive and integrated responses to the crisis, we need new and innovative financing mechanisms which are capable of curbing speculation and re-establishing the primary role of the financial sector. It is therefore necessary to change, and in an extremely positive way.
(FI) Mr President, I am in favour of the introduction of a global transaction charge. The Commission should not delay in carrying out an impact assessment as to whether such a charge could be initiated at European level in the first phase, and, following this study, the decisions should be taken by the EU.
Every year in London, tax revenue worth EUR 7 billion is collected by means of an additional stock exchange tax. It is not quite the same as the transaction charge being discussed here, but the results from London and their impact are encouraging, so the Commission should carry out an impact assessment promptly, and then we should take the decisions at EU level.
(IT) Mr President, ladies and gentlemen, the economic and financial crisis that has taken hold of Europe in recent years has revealed serious shortcomings in the regulatory framework.
We need to prepare new instruments capable of curbing speculation and restoring the role of the financial sector. We need to meet the needs of the real economy and support long-term investments, while ensuring a fair distribution of the burden among the main financial players. In this way, we will succeed in creating new additional resources in order to address global and European challenges, such as climate change and the objectives established in the Europe 2020 strategy.
I hope, however, that more attention will be paid to the measures for public supervision and transparency of innovative financing systems, since these are a sine qua non for their introduction.
(IT) Mr President, ladies and gentlemen, I believe that the adoption of the report by Mrs Podimata represents a significant step forward for a more balanced, more progressive and stronger economic and fiscal policy in Europe.
It is now clear to everyone that Europe, as the coordinating authority of the 27 countries, urgently needs to equip itself with economic and financial instruments that are capable of controlling the economy and not just submitting to it. For this reason, the proposed taxation of financial transactions has caused quite a stir and generated a large amount of attention and discussion. The fact that the majority of this Parliament has voted for this regulation is important and significant because, for the first time, things were not just left to ride and instead, we have achieved a step forward.
I do hope that the Commission and the Council will continue on this path.
(IT) Mr President, ladies and gentlemen, the current economic crisis has revealed serious shortcomings in the framework for monitoring the financial sector and the need to respond with new instruments and new fiscal policies.
The financial system has started to generate profits from speculative transactions and it is absurd that this sector is not subject to any taxation. We need a cure, a financial transaction tax, which is why I voted in favour.
For other policies such as energy or the environment, Europe has managed to be the world leader, becoming an example and a stimulus for other countries outside the European Union. I believe we should do the same for the financial system. I hope that the Commission will respond soon, presenting a legislative proposal that can meet the expectations of citizens, on whom the burden of the crisis has fallen.
(IT) Mr President, ladies and gentlemen, introducing a new tax is always a measure to be considered with great care. If, on the one hand, it allows the introduction of a system of incentives that reduces risk and negative externalities, on the other hand, it certainly creates distortions that could penalise European financial markets.
I am convinced that the income from speculative activities and financial transactions should be taxed, just as I also feel that it is appropriate that the pros and cons should be assessed carefully and that a tax of this kind should be thoroughly investigated so that it produces the desired effects without ceasing to generate wealth.
However, I must point out that, logically, if the Union was to act in isolation, it might lose competitiveness and would not have any practical means of inducing other global economic players to follow suit. This is precisely why I favour taxation, provided it is introduced globally and after discussion amongst the G20.
(IT) Mr President, ladies and gentlemen, today, we were delighted to adopt the measures proposed by Mrs Podimata. For those of us in the Italian delegation of the Italia dei Valori party within the Group of the Alliance of Liberals and Democrats for Europe, this was a moment of great satisfaction, because it shows that Parliament knows how to follow up its statements of principle.
In fact, as early as the debate on the report by Mrs Berès on the financial, economic and social crisis, we had argued in favour of a tax on financial transactions. This was done today, so we are delighted to declare that we voted in favour because this tax will shift financial resources from the financial economy - and therefore away from financial speculation - to the real economy. The tax will also respond to the Millennium Development Goals and contribute to large European projects in infrastructure, research, ecological restructuring and in our system of production.
Mr President, when we look back at this financial crisis, we have to make sure that we learn some lessons. For example, we have to learn the lesson that inappropriate regulation can sometimes cause a problem, as the Community Investment Act in the United States did. It encouraged banks to lend to customers who were not creditworthy. When one in ten of those customers defaulted, that started a subprime crisis and we have been seeing the consequences ever since.
We have to understand the consequences of printing money too cheaply and of holding interest rates down so that people make investments based on bad decisions, and of not recognising that money itself has a value. As the Austrian economist, Ludwig von Mises said, if you make those bad decisions and create malinvestment, when the market corrects itself, everyone loses out and the credit cycle bursts. This is exactly what we saw. We also have to learn the lesson that banks should never again be allowed to be too big to fail.
If we put in place this tax to raise money, what message will it give to banks? Banks will say to themselves that they can continue to operate as they did before, without due care, and that they can collapse and the taxpayer will bail them out.
It is time we learned the lessons of the financial crisis.
(IT) Mr President, ladies and gentlemen, the clear proof that the right to European citizenship is still not guaranteed lies in the serious inequalities that still exist between Member States. Compared with other places, there is no right to health that can be exercised to the same extent in Bulgaria or Romania, so it is evident that this resolution, with all its complications, can be a useful point of reference.
Today, we celebrate International Women's Day and there is no doubt that access to treatment and support is still much more complicated for women. Therefore, we need more information, more prevention, treatment and rehabilitation, and healthier lifestyles.
Appropriate lifestyle choices are what is required, so we must say no to addiction, no to obesity, to alcohol, to smoking and to infectious diseases. To do this, we need a real cohesion policy that looks at the issue of the right to health as a truly European goal.
(DE) Mr President, our primary concern must always be to maintain health and secondly, to restore health. Education is the key in all Member States. Healthy nutrition and exercise and a good level of general education are particularly important. In essence, this is a matter for the Member States. Europe should promote the sharing of experience in relation to health education in the various areas. I voted against this report despite its many good ideas. I am completely opposed to paragraphs 25, 26 and 29. The important ethical and moral decisions of the Member States, such as reproduction techniques and abortion, have no place here. To mention abortion in the same sentence as contraception without even considering the right to life does not reflect the will of Christian Europe.
(FI) Mr President, it is quite true that health inequalities vary quite a lot within the European Union. The Member States are very different, as are their practices and traditions. It is obvious that if we look ahead and want to narrow this difference between health services at European Union level, we will need more training, education and awareness of what things affect health.
Obviously, socio-economic status has received a good deal of attention in this report, but I myself believe that a focus on the very basic issues, including access to health services, exercise, diet, and these sorts of things are important. These are what we need to highlight and stress the importance of if we look ahead and want to build a better and healthier Europe. In my opinion, we need an exchange of best practices.
I myself abstained from voting on this report because I believe that it contained a lot that is irrelevant. I hope that we can concentrate on narrowing health inequalities universally in the European Union.
Mr President, I think one of my major concerns over the last few years, when we have been discussing the idea of taxation at international level, has been the attack on countries such as the Cayman Islands, when all they have done is heed the advice we have given them when it comes to development issues. For many years, we have been telling the islands of the Caribbean and other developing countries that they should diversify away from sugar and bananas, start to go up the value chain, and start to get expertise when it comes to services.
The Cayman Islands have done that, and now about 40 to 50% of their economy is in financial services, thanks to their system of tax neutrality. Not tax evasion, but tax neutrality. They do not double- and treble-tax the funds that decide to locate there. But what do the hypocritical imperialists of the European Union do when the Cayman Islands decide to compete with them on taxation? They decide to act like the imperialists of old, and try to attack the Cayman Islands for wanting to compete with the EU. Shame on this EU imperialism!
Mr President, I found it very difficult to support my friend Ms Joly's report, because she started talking about a European and global tax.
USD 880 billion worth of funds leave developing countries through various legal and illegal means and are deposited in European and western banks. We, in return, put 60 to 70 billion of European taxpayers' money into developing countries for poverty elimination programmes. Had that money - that USD 880 billion that escapes out of developing countries and is deposited in our banks - been left in those developing countries to develop those countries, how much better would it be that they would grow faster, have capital formation abilities, have property rights and commercial practices?
(IT) Mr President, ladies and gentlemen, at a time when the European Union is called on to reform its common agricultural policy, ensuring consistency between agricultural and external trade policy becomes all the more crucial.
Agriculture and trade are, in fact, two intersecting policy agendas. Their dynamics influence and, to an increasing extent, are influenced by regulatory settings at the multilateral, inter-regional, regional and bilateral level. These regulatory settings are not static, however; they create hierarchies and evolve through negotiations.
Regulative diversity, divergent commercial interests, trade tensions and disputes reflect the complexity of domestic agricultural policies and international trade. Since agriculture is not simply an economic activity, but agricultural and food policies are to serve fundamental objectives, such as food and consumer safety, the principal challenge now consists of effectively accommodating trade and non-trade concerns.
Our trade policy will therefore have a crucial role in deciding whether agriculture will continue to make a positive and full contribution to these objectives without affecting its dynamics.
(PL) Mr President, food security is a priority for the common agricultural policy. In order to achieve genuine food security, we should maintain proper proportions in international trade. Fair competition should be recognised as playing a key role in this respect. European farmers and food producers have to meet exorbitant EU standards and spend a great deal of money adapting their products to meet restrictive standards and rules.
Yet the EU does not, in practice, have any control over producers and farmers from third countries, from which we import huge quantities of food products. Firstly, such agreements are unfair to our native producers, and secondly, such a policy is also hazardous as far as the health of European consumers is concerned, since the EU has no real control over the quality of these products, and this must be changed immediately.
Mr President, first of all, I would like to say that I voted in favour of this report because I believe that it outlines very clearly the problems faced by the European Union's agricultural sector and farmers, especially in terms of trade policy.
Let me be very clear, the European Union's agricultural sector should not be sacrificed in any way in order to secure trade arrangements such as with Mercosur. Unfortunately, however, I feel that that is precisely the direction in which things are going. There seems to be a perception that European agriculture can be used as an easy bargaining chip. If this is indeed the case, I foresee major problems in many sectors of agriculture, and especially in the livestock sector. With regard to equivalent standards, no one should be threatened by what we demand, which is that imports into the EU should meet the same standards as required of our own producers. Surely we have a responsibility to our consumers to ensure that this is the case.
I am also very unhappy with the Commission's attitude to Parliament in this regard. It is unacceptable that it should try and keep us in the dark. As negotiations continue, I want the view of the Committee on Agriculture and Rural Development to be taken on board.
(PL) Mr President, the Papastamkos report makes some very good proposals. The EU is engaged in numerous multilateral and bilateral trade negotiations with various groups such as the World Trade Organisation. Trade in agricultural products plays a key role in this area, particularly with regard to access to the European Union's markets.
The EU is a net importer of agricultural products. In the four years following the reform of the sugar market, we went from being a net exporter to being a net importer. We import 70% of agricultural products; products which are exported by developing countries. We have a trade deficit with the Mercosur countries. As Mr Kalinowski said, agricultural products which are produced in line with other standards are imported to EU markets, while European farmers incur huge costs associated with animal welfare or environmental protection.
We cannot destroy the achievements of the common agricultural policy, which is funded from the EU budget, by means of decisions which reduce the effectiveness of this policy. We must be sure that the necessary synergy exists between the common agricultural policy and the trade policy conducted by the EU.
(FI) Mr President, I also wish to say a few words about this report by Mr Papastamkos, which is very thorough. I might also say that it gives a good and broad picture of how the European Union's agricultural policy and trade policy are interrelated and the sort of policymaking tool agricultural policy functions as in the EU.
It is obviously true that, when we look at our budget too, agriculture is an important part of it. That is why the subject of agriculture always comes up when there is talk of EU policy. On this point, it is worth remembering that, as we also import a lot of food into the European Union from various places, especially from third countries, we need to adhere to these ethical standards. Purity is a very important issue in this respect.
It is also important to remember that we need to attend to the matter of agricultural production on our own continent, in different parts, including the peripheral countries, Finland too, where there are very high levels of expertise, pure products, and so forth. When we speak of agricultural policy, and if, in the future, we continue to invest in it, we have to maintain these high ethical standards.
(PL) Mr President, I voted in favour of the Papastamkos report. I would like to express my admiration for this report, and I am glad that the European Parliament has declared itself firmly in favour of defending Europe's food security, which is under threat as a result of excessive concessions in international trade negotiations on food.
There is a strong lobby group in the European Union working to reduce food production in Europe and increase food imports from third countries, since they make profits on these exports. This was apparent during the reform of the sugar market, for example. The European Union should not give in to this lobby group, but oppose it out of concern for its own food security. A policy of giving in to this lobby group at a time of increased food demand is a suicidal policy in the long term.
(LV) Mr President, fair trade in agricultural products is one of the most important driving forces in the economic development of developing countries. It is also essential to help reduce poverty and prevent food crises. Many regions and countries in Europe are dependent on agriculture, especially the newest Member States, in which agriculture receives significantly smaller direct payments than representatives of the older Member States. What is more, these regions also have to compete with Latin American producers, who do not have to comply with equally strict quality standards, and who enjoy reduced customs tariffs. This type of situation markedly reduces our farmers' competitiveness and profits. That is why I supported this report, because it calls for a review of European Union trade policy, a regular evaluation, the application of uniform standards to agricultural products from third countries, and the opening of the market to third-country agricultural produce only if our farmers receive compensation for the losses that they would suffer from the increased volume of imports of third-country agricultural products. Thank you.
Mr President, when I speak to my friends in many of the poorer countries of the world and ask them what is the best way in which we can help them to alleviate and tackle poverty in their country, they often say that aid is not the answer. What would help them would be for us to help the entrepreneurs in their country to create wealth locally, and for them to be able to trade with us in the European Union. We can help by opening up our markets.
One of the big problems with that statement is the fact that we have the common agricultural policy. The United States has all sorts of subsidies as well. While we preach open trade, we are being hypocritical when we close our markets to the very good produce from developing countries. On top of that, we use something called sanitary and phytosanitary standards. Of course we all want safer food, but quite often, these standards are used as a non-tariff barrier against imports from developing countries.
It is time to trust the consumers. As long as food is safe, let the consumers decide whether they want food grown in Europe or grown elsewhere. Let us stop subsidising unprofitable and unfeasible industries in Europe.
Mr President, the European Union's common agricultural policy is unmatched in its wastefulness, in its corruption, in its Byzantine bureaucracy, in its selfishness, in its hypocrisy and in its immorality.
At the end of the 1950s, the Argentinean Ambassador to the EU was the appointed spokesman of the developing countries. He said that if Europe had to subsidise its farmers, then they understood that and that they did not like our keeping out their products but they understood it, but he asked us not to land them the double blow of then dumping our surpluses on their markets. The EU did not listen then and it has not listened since.
The last World Trade talks were given the optimistic title 'Everything but Arms'. Of course, these quickly descended into everything but farms, because the EU is determined to retain this protected and subsidised position for this one niche sector.
Infer from what has happened. The common agricultural policy has existed since 1960. This is what the EU has been doing for longest. If this is what we have come up with - the ecological calamity, the poverty, the inflationary consequences of higher food prices - what are we thinking of if we want to give these same institutions additional powers?
Mr President, normally I agree one hundred percent with what my friend, Mr Kamall, says, but today I beg to differ. I have come to the view, having thought about it long and hard, that food security is a very important aspect of our global population growth. The European Union should be secure in its own food security. This means self-sufficiency. Not over-production, where we dump on developing countries, or under-production, where we take food from the mouths of hungry people.
So we should go for self-sufficiency in Europe, self-sufficiency in Asia, and self-sufficiency in Africa and the United States. If we have self-sufficiency as our target in our programmes, then everything else can come into play on international trade. Food is something that we cannot play with.
(DE) Mr President, I voted in favour of the Häusling report. Protein is essential for healthy animal nutrition. Europe needs to take action in order to assure a reliable supply of protein. We must pursue all avenues here, from support for research and cultivation to information and training for farmers in relation to the advantages of established practices and crop rotation. Let us not lose sight of the proven principle of a circular economy. The Commission must review the ban on the feeding of animal protein to non-ruminants, while still respecting the ban on cannibalism. Specifically, it needs to consider the possible use of animal protein for bone meal for pigs and poultry. These materials must be prepared according to the current stringent regulations for protecting human health and the environment. Valuable sources of protein are currently being destroyed here simply because we are not able to organise ourselves to deal with these products correctly.
(PL) Mr President, I regret the fact that the Häusling report, which is a good report, could not gain the support of its own author due to ill-advised amendments. I, too, voted against its adoption. I believe that there are no grounds for using the amendments to this report to promote concessions on GMOs in the European Union, and that we should not promote GMOs. Europe should defend traditional and natural agriculture. Genetically modified crops pose a threat to agriculture in Europe and to food security, and for these reasons, I agree with the rapporteur. I followed his example on this matter. Thank you very much.
(IT) Mr President, ladies and gentlemen, first of all, I would like to thank the rapporteur, Mrs Nedelcheva, for her contribution. Talking about equality between men and women in the world of work today is not, and must not be, merely an exercise in rhetoric.
On the contrary, female employment is a strategic issue for Europe, in both cultural and economic terms. As is evident from the available data, if the employment rates for women were similar to those of men, gross domestic product would increase by 30%. The current crisis must not, therefore, force us to take backward steps but, on the contrary, must make us move forward towards active policies on female employment. We therefore need targeted employment policies that allow the impact of the crisis on women to be assessed and counter-cyclical solutions to be considered.
The report has the merit, moreover, of focusing on positive policies to promote the employment of women, the issue of vocational training and female entrepreneurship. I will conclude by saying that there is another phenomenon to face: the serious problem of violence against women. Europe now needs to have a comprehensive directive on preventing and combating all forms of violence against women.
(DA) Mr President, listening to the debate on quotas for women on the boards of listed companies, it is clear that here in this Chamber, trench warfare is being waged again and again, and that is indeed a shame. I will not make a secret of the fact that I am very much opposed to statutory quotas, partly because I think that it is bad for the companies, but also because it is bad for those qualified women who will automatically be marginalised on the boards. I therefore say 'no' to quotas. However, we could take the pragmatic approach and discuss whether we could not require listed companies to draw up an equality policy and some objectives of their own, where they decide themselves what these objectives are to be. That would be good for the women who manage to get onto the board with this approach, but also for the companies, because they will have ownership of the objectives that they are to implement. I believe that we should try a little pragmatism for the sake of the companies and the women concerned.
(IT) Mr President, ladies and gentlemen, I voted in favour of the reports on equality between women and men and female poverty in Europe and I am delighted that this has been debated on the very day that we celebrate the hundredth anniversary of International Women's Day.
Notwithstanding Directive 2002/73/EC on equal treatment between men and women as regards access to employment, vocational training, promotion and working conditions, further efforts still need to be made to achieve proper transposition. Suffice it to say that, although the level of female education has increased significantly in recent years and the number of female graduates is now higher than that of male graduates, women remain concentrated in traditionally female sectors and are frequently paid less and occupy fewer positions of responsibility in all spheres of society.
The lack of access to support services for their dependents, such as children, the disabled and the elderly, to adequate leave schemes and to flexible working arrangements, all impede women from working.
I would like to close by remembering the women of the world who are fighting for the most basic of rights and I would like this House to express its solidarity with the Iranian feminist associations that are today taking to the streets, inviting women to demonstrate without the hijab.
(SK) Mr President, I would like to explain briefly why I did not support the resolution assessing 2010 from the perspective of equality.
The text of the resolution supports equality between women and men in many areas, while, at the same time, supporting abortion - the termination of a new life. The text is in conflict with United Nations resolutions stating that abortion should never be used as a form of birth control.
In adopting this resolution, the European Parliament is not only meddling in the affairs of nation states, but more than anything ignoring the right to life enshrined in the Charter of Fundamental Human Rights.
I am sorry that a majority of Parliament has supported this text. It is an alarming signal, and I call on national organisations and associations to protest to the MEPs who represent them in the European Parliament.
(FI) Mr President, I think that it is very important that we speak about equality between women and men in the European Parliament, and not just today, when we are celebrating a special day: we need to talk about it all the time. It is truly important to remember that we were created as men and women. That is a source of wealth, but it does not mean that if you are a man or a woman, you are somehow worse or weaker: we were also created equal. That is why it is very important to ensure that now at last in the 2010s, we can be equal in Europe, which would mean that men and women would also be treated in the same way in the labour market. Of course, the situation now is that women have continually been worse off with regard to pay and so on, and that cannot be the case in a civilised society. Instead, we need to ensure that equality can be implemented in the true meaning of the word.
As far as quotas are concerned, they will be needed as long as we adopt a way of thinking where everyone is equal, and then it is ultimately competence in the labour market that will be the decisive factor.
(ES) Mr President, today we have passed one more initiative but we must, as the Commissioner said, move from words to deeds.
Despite measures, inequality persists. Women are well educated. According to the most recent data from universities, they are the achieving better results, but we continue to be discriminated against. This is especially the case for women who are disabled, elderly women and immigrant women, who suffer double discrimination.
Today, in addition to this initiative, we have heard many statements but we are not prepared to set an example. It is sufficient to look at what gender the President of the Commission is or to examine the members of the Council, the rotating presidencies, the President of the Council, the President of Parliament and the President of the Court of Auditors; at the members of the European Central Bank, among whom, for the first time, there will be no women; at the chairs of this institution's parliamentary groups; or at the lack of women in the delegations of some countries.
The image of European politics remains male. We have a very long way to go. That is why I voted for this initiative. I believe in quotas as the way to make progress along this difficult path and, above all, in the motto I started with: from words to deeds.
(LV) Mr President, although the situation with women's rights has improved, I should nevertheless like to draw attention to at least three aspects. First, differences in rates of pay are still significant, and during the crisis, these differences have increased, because we have opted to support the banks, and not schools and nurseries, which predominantly employ women. Second, support for women, mothers-to-be and new mothers is insufficient, especially in the new Member States. There is also discrimination in the labour market. Third, in politics, where the ideal male-female ratio would be 50:50, women's participation is still considerably smaller. The same phenomenon can be seen in management roles. I believe that this report of ours will not be capable of giving a new impetus to the resolution of these problems.
(FI) Mr President, I voted in favour of the report, and also in favour of quotas. I wish, with regard to this, to thank Commissioner Reding, for having proposed - or perhaps I should say that she has issued an ultimatum - that she would take action unless there were more women in listed companies a year from now. In fact, in doing this, the Commissioner is only implementing the EU treaties and directives that say that men and women are equal.
I know that quotas arouse conflicting feelings, and that they do not represent proper democracy, but neither does this situation that we are in now. In Finland, quotas were introduced at local government level 10 to 15 years ago. They were opposed and seen as something that would cheapen women and it was thought that there were not enough women to fill these positions. The women were found, however, and practice has shown that, in Finland at least, these quotas at local government level work very well.
Mr President, thank you for stepping in and chairing this session, and may I thank your staff and the interpreters. The recent ruling that insurers may not discriminate on the basis of sex in order to factor in differences in driving ability or differences in longevity is flawed on so many levels that it is difficult to know where to begin. Take, first, the expense. This will cost an extra billion pounds. Premiums will rise and fewer people will take up insurance.
Secondly, take the poor jurisprudence, the way in which the European Court of Justice is ruling on the basis of European Court of Human Rights precedent. Thirdly, take the bad faith. When the equality and non-discrimination directives were passed, it was clearly understood that actuarially justified distinctions would still be justifiable.
Take, fourth, the judicial activism, the way in which our judges have disregarded what the law says in favour of what they think the law ought to say. Take, fifth, the attack on free contract. If you want to insure me and I am happy to accept the terms you offer, it is not for the State to come between us and declare our transaction illegal.
Then take, sixth, the knock-down argument: what has any of this to do with the European Union? Surely each country could work out its own rules on sex equality in accordance with its own proper democratic mechanisms and procedures. Mr President, a court with a mission is a menace. A supreme court with a mission is a tyranny.
(IT) Mr President, ladies and gentlemen, female poverty is a long-standing issue that has historic causes and is certainly not the product of an economic crisis.
I therefore voted in favour of the report by Mrs Plumb since I am convinced of the need to maintain a strong commitment, both in Europe and at a national level, to supporting further progress towards gender equality. I believe that the measures contained in this report will provide useful support - perhaps not exhaustive, but it is a step forward - to the strategies for implementing the European Pact for Gender Equality adopted by the European Council and to the framework of action on gender equality.
The promotion by Member States of specific programmes to promote the active inclusion or reintegration of women into the labour market is the best decision in that respect. However, it is essential that these programmes are not only coordinated at local, national and European level, but also find ways of coordinating with partners outside the European Union.
(ES) Mr President, women have always done the unseen work: doing the housework and providing emotional support; things that you cannot buy and for which you cannot hire somebody in. However, we have not valued it.
Women are now entering the labour market. However, we continue to be at risk of poverty, a situation which is worsening in the context of the economic crisis. I voted for this initiative as it is our obligation to eradicate poverty among women. This can be done by strengthening legislative instruments and measures so as to be able to reduce the pay gap between men and women.
We must implement active employment policies in women's favour and revise social protection systems, with special consideration for older women and those with disabilities.
Let us promote the entry of women into the labour market, as they bring increased profits, and let us reduce the gender pay gap, because that will increase gross domestic product by 13%, as a number of studies are showing.
It is a matter of justice, but it is, above all, an opportunity for competitiveness in Europe.
Written explanations of vote
Under the German Criminal Code and Tax Code, the offence of tax evasion can only be punished if the taxpayer is aware that it is a case of tax evasion and does it intentionally. In this case, there was clearly no intention of tax evasion, since the sum in question was paid transparently, credited to a Member's current account, after he had invoiced the company Speakers Agency for it. Moreover, it is fairly common for accidental failure to declare small sums, as in this case, to generally be treated exclusively within the scope of administrative proceedings.
The fact that this failure was treated in this way and that Mr Brok was not even directly informed that he had been accused is completely out of the ordinary. The fact that the Public Prosecutor has not even quantified the precise amount of tax owed - also by way of non-payment of interest - makes the case for fumus persecutionis even stronger. Under these conditions, it is inappropriate to waive the Member's immunity.
I agree with the report when it finds it inappropriate to waive the Member's immunity. In truth, criminal charges have been brought against a well-known political figure in respect of a sum and in circumstances which would, in the case of an ordinary citizen, have attracted merely administrative proceedings. The case is one of fumus persecutionis in that it appears that the proceedings were brought with the sole aim of damaging the reputation of the Member concerned.
I voted against waiving the immunity of Elmar Brok, because criminal charges have been brought against this well-known political figure in respect of a sum and in circumstances which would, in the case of an ordinary citizen, have attracted merely administrative proceedings. Moreover, the public prosecutor not only sought to withhold knowledge of the charge from Mr Brok on spurious and highly derogatory grounds for no due cause, but made sure that the case received great publicity in the media, thus inflicting the maximum amount of damage on the Member concerned. The case is one of fumus persecutionis in that it appears that the proceedings were brought with the sole aim of damaging the reputation of the Member concerned, and therefore in these circumstances, it would be completely inappropriate to waive the Member's immunity.
in writing. - I abstained on this report. While, on the one hand, I have the highest admiration for the work done by Mr Brok, on the other, I have serious doubts about using parliamentary immunity to prevent due legal process on a tax avoidance case.
Paying tax is a duty that no citizen should be able to shirk. This has been pointed out to Mr Brok. The purpose of immunity is not to offer protection from criminal offences but to protect freedom of expression. I am therefore pleased that he has rectified his mistake.
The report is nonetheless unpleasant on more than one account. Mr Speroni, EUR 5 000 is not a negligible amount, and no one forced Mr Brok into this situation. Therefore, the accusations of persecution for 'the accidental omission of a minor sum' are, to my mind, completely uncalled-for. I shall vote against.
Defending the independence of the mandate of Members of this House is the responsibility of Parliament, and that independence cannot be jeopardised. With respect to the allegations, the Member is the target of fumus persecutionis, in other words, the proceedings were brought with the sole aim of damaging the reputation of the Member concerned. I am therefore not in favour of waiving his immunity.
in writing. - Despite the fact that, personally, I dislike Elmar Brok because of his inappropriate behaviour and anti-Ukrainian rhetoric, I think that there should be compelling reasons for the waiver of the immunity. It is well known that the request for waiver was set out in a letter from the Public Prosecutor of Bielefeld in which he claimed that Mr Brok failed to include in his income tax declaration for 2005 a fee of EUR 5 000 for a speech he had given in Munich on 28 October 2005 at the 'Europa Forum' held by the HypoVereinsbank Group, for which tax was due on an amount of EUR 2 900. It is also known that Mr Brok did not pay this money and was caught for that mistake. Nowadays, immunity is used as a kind of 'cudgel' for settling one's account or as 'loose change' for manipulation of Members of Parliament.
The German Public Prosecutor has requested the waiver of the parliamentary immunity of a Member, Mr Brok. These proceedings relate to a failure to disclose on his income tax return fees relating to a talk given in Munich, for receipt of which he owed EUR 2 900 in tax, but which has now been paid. However, it refers to the legal opinion that the proceedings in question would not have been handled in the same way if he had been a normal citizen and that there are strong indications of political persecution. Under these specific circumstances, and as this is fumus persecutionis, I voted in favour of not waiving Mr Brok's parliamentary immunity.
in writing. - With this report, the EP decided not to waive the immunity of Elmar Brok.
I am voting in favour of this report. The proper functioning of the internal market requires safe products and confident consumers. The central concern being to make it safer, this should not be an obstacle to its enlargement. Following the adoption of a common approach for defining product specifications, with progress reflected in the strengthening of the general safety of products within the internal market, improvements can still be made, as too many accidents with tragic consequences still occur in this area, particularly involving children.
Directive 2001/95/EC on general product safety (GPSD), which regulates general requirements relating to product safety, was adopted around ten years ago, and so revision of it is a priority, in order to bring to an end the existence of two levels of divergent rules relating to the market oversight that is imposed on and applied to harmonised goods, depending on whether consumer goods are involved or not. The relevant legislative framework consists of three elements: a new legislative framework, the GPSD and harmonisation directives by sector. It is therefore important to harmonise this complex situation.
The inhabitants of the EU must be able to have confidence in the safety of all goods being sold on the EU market, and high standards of health and safety must always apply.
This is a timely and important report and I welcome its contents, especially as regards sharing information on studies relating to the safety of products, in order to cut down on duplication of services to save time and resources.
European consumers must be certain that the products being imported into the EU are of the same standard as those made there and that the expansion of trade would not affect product safety. I support the request to the Commission in the report to do more within the International Consumer Product Safety Caucus to ensure that dangerous materials are not introduced into the single market. It is vital that the single market is able to deal with the online market and the impact which that has on product safety and market surveillance.
It is reported that there is an increase in the number of products which are being purchased online from third countries and which contravene EU standards, putting EU consumers at risk.
I voted in favour of this important document. The General Product Safety Directive 2001/95/EC (GPSD), which regulates the general safety requirements for products, was adopted almost 10 years ago and has yet to be revised, although there have been many changes globally and within the EU over the last decade. There are still many issues in this field that need to be addressed for EU consumers to feel safe. Products for children demand particularly careful regulation. Every year, there are accidents in the EU when children use unsafe products, and sometimes this even results in death. Strengthening market surveillance must be a key feature of the revision of the General Product Safety Directive, ensuring the traceability of products and manufacturers and laying down and applying standardisation principles, which would facilitate better protection of our consumers and would provide them with clearer and more accurate information about products they have bought.
The revision of Directive 2001/95/EC aims to ensure a high level of health and safety protection for consumers, paying special attention to the most vulnerable consumers, namely, children and the elderly. It seeks to institute transparency and more active oversight of the markets, as well as more rapid means of intervention enabling products considered dangerous to be withdrawn from the market. The proper functioning of the internal market requires safe products and informed consumers with the ability to choose. For these reasons, I supported this report.
In my opinion, the good functioning of the single European market also involves product safety and consumer confidence.
The drive towards the free movement of goods and a further expansion of product diversity must not, in fact, deflect attention from consumer protection. In the context of the globalisation of markets, in which more and more products come from abroad - and especially from China - international cooperation on matters related to product safety becomes a priority.
Directive 2001/95/EC governs the general safety requirements applicable to goods. However, the transposition of this directive by Member States has not happened in a uniform manner and has raised a number of issues concerning both its scope of application and the actual dangers associated with the products. I therefore believe that it is crucial to review it so that we can detect and block products that are unsafe, thus ensuring complete protection of the interests of European citizens.
Finally, I fully support Mrs Schaldemose's proposal to adopt concrete measures in the field of product traceability. It is my belief that these measures will allow authorities, businesses and consumers to identify those products which, after entering the European market, do not prove to be safe.
Today, more than ever, the European single market needs regulatory instruments that will establish uniform controls on the safety of goods sold in our countries.
We urgently need this because we have to protect our consumers from the wave of products, especially those from countries such as China, that very often are designed and packaged without taking the least account of end-user safety. We must monitor the goods that enter our markets for their quality and for their compatibility with our consumer safety standards and we must, above all, combine national practices in the area of market surveillance - which are sometimes very different from each other - into one instrument.
Putting the proposals of this report into practice will therefore mean obtaining a text as soon as possible to resolve the current problems of European legislation, where several directives overlap, sometimes without covering all fields of application and all possible case studies on the safety of the marketed goods. Good results can also be expected from the exchange of best practices among Member States, as strongly recommended by the report, in the final overview of the proposals of Mrs Schaldemose's text. For these reasons, I will vote in favour of the report by Mrs Schaldemose.
The products available on the internal market have steadily expanded and multiplied over the last 10 years. This is roughly when the General Product Safety Directive came into force, which regulates the general requirements ensuring that products do not endanger a person's safety. This is why the motion for revising this directive is more than timely. We currently have a directive which only partially overlaps with the new legislative framework adopted in the middle of 2008. Correlating the regulations would provide us with more chances of achieving the aim of a coherent internal market for both harmonised and non-harmonised products, as well as offer comprehensive protection for consumer interests. At the same time, these regulations need to be totally transparent so that they are accessible to manufacturers. Consequently, it is important for us to get rid of the two overlapping layers of diverging market surveillance rules applying to harmonised goods, depending on whether they are consumer products or not.
Market surveillance is closely linked to product safety as it is a key element in ensuring that products comply with the requirements stipulated in the relevant EU harmonisation legislation and that they are not dangerous.
Mr President, ladies and gentlemen, I voted in favour of this report, which proposes to review the General Product Safety Directive. In fact, I am strongly convinced that the single market can only function well if it strengthens consumer confidence and provides them with safe products. In fact, European Directive 2001/95/EC, which governs general safety standards applicable to goods, was approved 10 years ago: now is the time to update it in light of the arrival of new products on the market. Consumer safety and protection have always been priorities for our political action and hence it is essential to review this directive by updating the rules on safety requirements for products and aligning the legislation of the new regulatory framework.
I agree with the need to implement certain measures. I am referring, for example, to the need to strengthen market surveillance, to take concrete steps on product traceability, including the use of modern technological tools to create a Consumer Product Safety Information Database, and to pay more attention to products for children. In short, if these measures are implemented soon, they will make consumers more confident when they buy in the European market.
I support the initiative for improving and strengthening European measures to ensure safe products on the market, the main concern being the wellbeing and protection of consumers. I believe the measures proposed at a local level (producers and companies), in particular, those relating to traceability, product safety and the transparency of e-commerce, to be relevant and essential points with regard to the elimination of gaps in the European approach to this matter, and consequently, to the proper functioning of the internal market. I would also like to point out the importance of cooperation between Member States, which will serve to harmonise safety levels and strengthen market oversight.
I voted in favour of this report as I believe it to be essential for guaranteeing that all products placed on the single market are safe, ensuring a high level of consumer protection. Member States, in cooperation with the European Commission, need to introduce in a coordinated manner penalties, including heavy fines, for economic operators that deliberately place dangerous or non-compliant products onto the internal market.
In order to ensure consumer confidence, it is essential to have strict rules on the quality of products that are placed on the market, and EU rules have been directed towards this objective, with some success. However, in my opinion, these rules must necessarily be subject to two conditions, which are no more than two sides of the same coin: (i) on the one hand, they cannot be more restrictive for European producers than for their international competitors, which place their products on the same market without complying with the same rules; and (ii) they cannot be so exacting that they jeopardise economic competitiveness. While bearing these two constraints in mind, the Commission therefore needs to revise the directive on general product safety and market surveillance, paying particular attention to the most vulnerable consumers, and most especially to children. We know that, of the many accidents that occur because products placed on the market are unsafe, the majority involve children, which requires concrete measures relating not only to the safety of the end product, but also to its suitability for the public for which it is intended.
This report deals with the need to review the directive on general product safety and market surveillance adopted nearly 10 years ago. Throughout the last decade, significant progress has been made on this issue within the European Union, and so it is universally recognised that it is both possible and desirable to make improvements within a legislative framework that guarantees product safety, while benefiting consumers and companies at the same time. First of all, the directive needs to be brought into line with the new legislative framework (NLF). Then, the legislative overlap in some areas and non-coverage in other areas by the General Product Safety Directive (GPSD) and the NLF need to be eliminated.
I agree with the rapporteur's position that product safety rules should be updated and harmonised with the NLF in order to optimise consumer protection - through the provision of a quality product - and to ensure full transparency for producers.
This report contains a set of guidelines for the future review of the directive on general product safety and market surveillance. The emphasis is on the objective of achieving a higher level of product safety, progress towards which requires greater surveillance, and for which sufficient resources need to be allocated to supervisory authorities, in order to ensure, among other aspects, traceability along the entire supply chain. The important question of the country of origin of a product and of the manufacturer responsible is also tackled. In addition to defending the consumer's right to information, this also protects industries within EU countries. We have criticised the consequences of the development and deepening of the single market for economic and social divergence within the EU. However, the concrete proposals put forward in this report - which focus on the interests of consumers - merit our agreement.
Despite our opposition to the development of the European internal market, on which the premise of this report is based, the concrete proposals that it sets out and the pivotal question that it analyses involve the improvement of conditions and safety for consumers.
Its concrete objective is to set out guidelines for the future review of the directive on general product safety and market surveillance.
The rapporteur has placed great emphasis on the need for increased supervision, with the aim of achieving a higher level of product safety. It is also emphasised that sufficient resources need to be allocated to supervisory authorities in order to ensure traceability along the entire supply chain, given its importance for determining the country of origin of the product and the manufacturer responsible, which, in the case of imported products, also protects European Union industries.
That is why we voted in favour.
Considering the good work done by my Danish fellow Member, Mrs Schaldemose, I am voting in favour of the report concerning the directive on general product safety and market surveillance. This report has my support because it includes measures on traceability that are useful for halting the movement of products that might be harmful to consumers, and also because it emphasises strict control of products from third countries, and China in particular.
All commodities and products sold on the EU market must be of a high standard of safety to protect European Union consumers.
Product safety is one of the main concerns of consumers, who do not want the goods they purchase to pose a threat to their health. It goes without saying that product safety depends mainly on the manufacturers and importers who place products on the market. Market surveillance also plays a huge role in ensuring that only products which meet the required standards reach the market. The European Parliament is sending out a strong message with the report that has been voted through, calling for directives on product safety to be consistent with other legislative acts, which will guarantee a better-functioning market surveillance system and clear and transparent regulations for entrepreneurs, and will provide consumers with a guarantee that the product they have in their hands meets legal requirements.
There have, however, been an alarming number of notifications made via the RAPEX system, with the overwhelming majority of them relating to products originating from China. In the opinion I drafted on this report for the Committee on International Trade, one of my demands was for cooperation on product safety to be stepped up with our main trading partners, and for further work to be carried out to improve the operation of the RAPEX-CHINA system. I hope that stepping up cooperation with China will result in an improvement in the quality of products imported to EU markets from China.
The General Product Safety Directive 2001/95/EC (GPSD), which establishes at Community level general safety requirements for consumer products, has to be reviewed and brought into conformity with the new legislative framework (NLF), adopted in 2008, through integration, in particular, with the regulation on market surveillance. The product safety and market surveillance legislative framework consists of three layers of legal acts (GPSD, NLF and sector-specific harmonisation directives), which leads to uncertainties and confusion in the internal market. The level of market surveillance differs considerably among Member States and a number of them fail to designate necessary resources for efficient market surveillance and interpret products posing serious risk differently, which can create barriers to the free movement of goods, disturb competition and jeopardise consumers' safety within the internal market. The current legislative framework for market surveillance does not provide enough coherence and should therefore be reviewed and further coordinated. I resisted voting in favour of this document because I believe that by only considering consumer safety, we would reduce the free circulation and broad variety of products. The measures adopted must be adequate but, at the same time, we must also consider consumer safety, as well as the free circulation and variety of products. It is also clear that market surveillance is a challenging activity for a number of Members States, as they are unable to designate necessary resources for efficient market surveillance.
I support the final form of the report on a revision of the directive on general product safety and market surveillance. I applaud the fact that the final version does not include proposals to set up further agencies, and that it will therefore not lead to further demands on the budget. I would like to highlight how the report emphasises the issue of standardisation as a regulatory instrument which, in its essence, comprises an example of 'smart regulation', and therefore regulation which is not top down, but which comes from below, from the interested parties. It is precisely for this reason that I would like to call for the greater involvement of market supervision bodies in the process of creating safety standards, as this is an opportunity to ensure in an adequate way that their expertise is brought to bear in the standardisation process. In connection with the greater scope for action in the area of creating product safety standards, I consider it essential to focus on the stability of the European standardisation system, simplifying European standards and reducing the time it takes to create standards.
Firstly, I should like to congratulate Mrs Schaldemose on the work she has done. The report adopted today by Parliament concerns the important issue of product safety and, consequently, of the protection of citizens. The substantial European commitment to protecting consumers from defective and dangerous products has already meant that good standards have been reached, but I think there is still room for improvement, especially in relation to so-called vulnerable consumers, such as children, the elderly and the disabled. In this area, I believe the strengthening of the market surveillance system through a measure to improve the effectiveness of border controls is crucial, together with the complete traceability of products through the entire supply chain. I will conclude by reiterating the need to review the regulatory framework currently in force, represented by the General Product Safety Directive, according to the guidelines set out today by the vote of Parliament.
in writing. - There are still too many unsafe products available on the market. I welcome this report, which says that RAPEX (EU rapid alert system for dangerous consumer products) needs further improvements. Specifically, Member States need to improve the effectiveness and visibility of custom rules and authorities in tackling poor product safety.
Although unquestionable progress has been made in the last 10 years in terms of product requirements in the internal market of the European Union - partly thanks to a common approach - much still remains to be done. Indeed, it would be important to review the current European legislation on this subject. It is clear that the General Product Safety Directive (GPSD), which was approved more than 10 years ago, now needs to be reviewed. This would also allow the prerogatives of the new legislative framework (NLF) on products, which was approved in 2008, to be respected. Closer monitoring of the market then needs to be put into practice, which goes hand in hand with product safety. However, the real problem to solve - and the true priority of the report - is to pay attention to products intended for children and to products that appeal to them. It would also be advisable for the Commission to propose a proper regulation on general product safety and market surveillance. This should include essential elements such as the adoption of concrete measures in the field of traceability, the obligation for manufacturers to provide a detailed risk analysis during the design phase or, again, strict regulations for the sale of products online.
Consolidation of the internal market is essential for the satisfactory economic development of the EU. However, this aspiration is only possible if the products on the market are safe and if there is consumer confidence. Our existing objective of securing free circulation and an increased variety of products available on the market cannot be dissociated from the related safety of consumers. Great progress has been made over the last few years with regard to product safety. However, there is a need to continue improving, especially in connection with products aimed at children, who are more susceptible to being affected when safety rules are not observed.
in writing. - This report, adopted unanimously in the Committee on the Internal Market and Consumer Protection, is some kind of contribution by Parliament to the revision of Directive 2001/95/EC on general product safety. What is important is that the report underlines the significance of the revision of current European legislation, so that products which are unsafe can be located and stopped. This and other measures are intended to provide the EU population with protection from the appearance of dangerous products on the market, and that is why I voted 'for'.
Around 60% of the products reported in the RAPEX system come from China. The majority of dangerous products thus come from a market that is almost impossible for the EU to control. I hope that the new RAPEX China system will help remedy this. The EU must take a strong position in order to protect consumers and their health. The recall of hazardous products must take place more quickly and more efficiently and there must be improvements in traceability back through the production chain. This report is moving in this direction, which is why I have voted in favour of it.
The huge size of the European market requires effective and specific regulations to ensure consumer product safety and therefore, I think the EU needs to update its own regulations in order to ensure market surveillance. The report by Mrs Schaldemose - which I voted in favour of - confirms the need to review the directive of 2001, given the difficulties Member States faced in transposing it. By not applying the directive since 2004, the Member States have caused problems to emerge over the surveillance of products and have not guaranteed certification to the extent they might have done. I agree with the emphasis that the report places on combating counterfeiting through better identification of products in respect of consumer safety through the use of new technologies.
This report relates to the review of the directive on general product safety and market surveillance. In a context of free movement and a constant increase in the variety of products available on the market, it is essential that we do not lose sight of consumer safety. It is a duty of both governments and companies to ensure greater product safety. Legislation at a European level has already been successful, strengthening the general safety of products within the internal market. However, improvements can still be made, as there are gaps in this area that compromise consumer safety and which could have harmful consequences. I voted in favour of this report as I had to agree with the rapporteur's proposals, which consisted of emphasising the importance of reviewing current European legislation on product safety so that dangerous products can be identified and withdrawn from the market, for the benefit of the end consumer. I would point, in particular, to amendments to safety rules for products aimed at the most vulnerable consumers within the single market, namely children, the elderly and people with disabilities.
I should like to offer my congratulations on the excellent work carried out by Mrs Schaldemose.
Consumers must be guaranteed greater protection from defective and potentially dangerous products. Through this report, we are telling the Commission that we need to review the directive and that we need to strengthen the market surveillance system and have market surveillance which is consistent across the single market.
In order to effectively combat the presence of defective products in the common market, I believe it is vital to improve border controls, especially in ports. I ask the Commission and our national governments to introduce tougher sanctions on imports from third countries that violate safety standards.
Full traceability of products throughout the supply chain is another key point for guaranteeing the ability to withdraw defective products from the market, even as they are being produced. To this end, we must ensure that the border authorities have sufficient resources. Also, I would ask for greater attention to online sales, which are on the increase, particularly sales of those products that can cause direct damage to the consumer, such as pharmaceutical products and food.
I voted in favour of the report on the revision of the General Product Safety Directive. Indeed, I am in favour of a clarification of the current product safety legislative framework, which consists of three layers of legal acts. In order to ensure that market surveillance authorities do not face any uncertainty, we should establish a common European framework applicable to all products present in the internal market or entering it. Moreover, let us not forget that, in order to dissuade economic operators from acting illegally, it is important to take action both in terms of penalties against those who deliberately put dangerous or non-compliant products on the market, and in terms of transparency: any ban on products should be published. Another crucial element is dealt with in this report: that of product safety from a global perspective. In this context, the European Union must set itself the goal of improving exchanges of information on dangerous products originating from third countries, such as China and India, in order to tackle the issue of product safety and traceability before products enter the European market.
in writing. - A well-functioning single market would also mean safe products and consumer confidence. While aiming for free circulation and an even broader variety of products on the market, we should not lose focus on consumer safety. A general look at the area of product safety shows that, during the last decade, we have seen progress when it comes to product safety in the EU. Governments as well as enterprises take responsibility to ensure safer products and, due to legislation at EU level, there has been a common approach to product requirements, which has improved the general safety of products within the internal market. Although progress is seen, there is still room for improvement in this field. This needs to be addressed, as it could jeopardise the safety of the consumer or sometimes even be fatal.
With the adoption of this resolution, the European Parliament stresses how vital it is to improve border controls, especially in ports, in order to effectively combat the presence of defective products in the common market.
The text adopted asks the Commission and our national governments to introduce tougher sanctions on imports from third countries that violate safety standards. Also, greater attention should be paid to online sales, a phenomenon which is constantly on the increase and, in particular, sales of those products that can cause direct harm to the consumer, such as pharmaceutical products and food.
Full traceability of products throughout the supply chain is another key point for guaranteeing the ability to withdraw defective products from the market, even as they are being produced. To this end, we must ensure that the border authorities have sufficient resources to carry out the checks.
It is important to stress the requirement that manufacturing companies verify the possibility of risks to safety and health even at the product design stage and for the creation of a public database about product safety.
The review of the directive is intended to unify and harmonise standards which apply to consumer goods, and which currently overlap and differ on the subject of market surveillance.
In a globalised world where we are witnessing the movement of goods and people, there is a growing need to implement systematic checks on saleable products.
Particular attention should be paid to products arriving from third countries, where hygiene and health standards, production processes, and the use of materials not permitted in Europe, carry the risk of contaminating items that end up on our tables or in our hands.
In particular, we need to test children's toys for toxic substances as they often put them in their mouths; all the more now because in virtually all cases, the toys are made in China, a country unfortunately renowned for its low production costs and poor quality control. Of particular interest is traceability, which is useful for stopping the movement of products that might not be safe for consumers.
in writing. - I voted in favour of this report which suggests further improvements to the rapid alert system for dangerous consumer products in the EU. Improving effectiveness and visibility of customs rules will help to tackle poor product safety, ultimately benefiting consumers.
in writing. - A safe internal market is a priority for our citizens and this report highlights inadequacies in the legislation on product safety and market surveillance and in the way these are implemented at both EU and national levels. The current lack of legal certainty, whereby various legal instruments apply to different categories of products, while loopholes exist in other areas, is an obstacle to market safety and to the proper functioning of the single market. The General Product Safety Directive and rules governing market surveillance should be replaced by a single regulation, as the legal instrument guaranteeing the greatest level of clarity and uniformity.
For this reason, I have identified this as one of the key priorities for inclusion in the Correia De Campos Report on the Single Market Act for Europeans, for which I am shadow rapporteur. Furthermore, in light of the fact that more and more people shop online, legislation on product safety and market surveillance must now be brought up-to-date to include measures covering online selling so as to strengthen consumer confidence in this area.
I voted in favour of the motion for a resolution by Mrs Schaldemose, because this is a serious and topical issue. The existing mechanisms relating to general product safety must be improved, as this will help to safeguard a high standard of protection for consumers' health and safety.
Coming from a country which is at a geographical crossroads, I consider this proposal to be especially constructive, as many products imported from third countries do not meet the health and quality specifications clearly set out in EU legislation. We shall only be able to be truly effective and help to clean up the market and really benefit consumers if these products are subject to such prevention and supervision mechanisms.
I voted in favour of the report on the revision of the General Product Safety Directive and market surveillance because I generally support the strengthening of market surveillance in the interests of efficient consumer protection. I believe it is important to protect children, older people and people with disabilities because the Community has a special responsibility to these groups. After a ten year gap, it was about time for the directive to be thoroughly revised in order to include new commercial channels, such as online shopping.
I am voting in favour of this report as I agree that better cooperation in response to pandemics is needed, and I agree that a review of the prevention plans drawn up by the EU and its Member States is necessary. The World Health Organisation urgently needs to reassess its definition of a pandemic, taking into account not only its geographical spread, but also its severity. I believe that this issue should be better managed by assessing recommended vaccination strategies, and that this can only be achieved if the European Centre for Disease Prevention and Control exercises its powers more effectively as an independent agency, with adequate resources for this purpose.
I welcome this initiative which wants to ensure better vigilance and complete transparency with regard to the evaluation of medicinal products recommended in the event of health emergencies, and to improve vaccination and communication strategies to prepare for and prevent pandemics. I think that the European Union must allocate more resources to research and development regarding public health prevention measures in order to achieve an increase in the investments dedicated to a better evaluation and anticipation of the impact of an influenza virus, both between pandemics and at the beginning of a pandemic. This is why I voted for this report.
The European Union was obliged to learn from the controversial management, in 2009-2010, of H1N1 influenza in Europe, and to adopt the measures necessary to prevent further disproportionate reactions. That is why I voted in favour of this text, which makes provision for more cooperation, more independence and more transparency in order to deal effectively with any future pandemics. More cooperation, in the sense that this text envisages a review of the prevention plans put in place by the European Union, a review of the roles and responsibilities of key actors, and the introduction of a procedure enabling Member States to make group purchases of vaccines and medicinal products. This text also calls on the WHO to include the criterion of severity in its definition of a pandemic. More independence, in the sense that the text stipulates that the European Centre for Disease Prevention and Control should exercise its powers as an independent agency so as to have scientific studies that are not influenced by pharmaceutical companies. More transparency, lastly, in the sense that the text calls for an assessment of the effectiveness of vaccination strategies. Consequently, this text will allow for more consistent communication between Member States.
I voted in favour of this report. According to the figures provided by the European Centre for Disease Prevention and Control (ECDC) at the end of April 2010, influenza A(H1N1) caused 2 900 deaths in Europe in 2009. These figures are low in comparison to the official mortality estimates for seasonal influenza, which the Commission put at 40 000 deaths in a moderate year and 220 000 in a particularly severe season. They are also significantly less than the most optimistic forecasts suggested by the health services of the EU Member States. A maximum-level alert was issued over this virus, triggering in some Member States a raft of measures that were very costly (e.g. the costs are put at EUR 1.3 billion in Great Britain and EUR 990 million in France - compared to EUR 90 million against seasonal influenza), and in those cases, disproportionate to the actual level of danger of the virus. I agree that the World Heath Organisation should revise the definition of a pandemic, not basing this solely on the spread of the virus, but also including the possible severity of a disease to allow for more adequate responses and protect EU citizens from real dangers. I believe that in this area, there is a need for better cooperation between the Member States and the responsible institutions and organisations, as well as a more transparent distribution of responsibility among the key actors.
Influenza A (H1N1), caused by the influenza A H1N1 virus, was initially detected in Mexico at the end of March 2009, and subsequently spread to various countries. In May 2009, the World Health Organisation (WHO) attributed moderate severity to influenza A (H1N1), and in June of the same year, the WHO declared a level 6 alert, corresponding to a pandemic phase. This maximum-level alert declared by the WHO set in train a series of measures in Europe. In some cases, these were very costly measures (for example, the costs were estimated at EUR 1.3 billion in Great Britain and EUR 990 million in France, compared to EUR 87 million against seasonal influenza). The response was disproportionate. Each Member State reacted in its own right, without much coherence or solidarity. This report, which I supported, reaches the correct conclusions in recommending greater coordination between Member States and European health institutions, as well as clarification and a review of the roles and responsibilities of the key players and management structures, and threats to health at a European level. Finally, it recognises the need for studies on vaccines and anti-viral medications that are independent of the pharmaceutical industry, including with regard to the monitoring of vaccination coverage.
In the light of the reaction of several European Union countries with regard to combating a possible pandemic of the H1N1 virus, I agree that improvements are needed in the formulation of responses based on the scientific information available in this type of situation. I therefore support a review of response and prevention plans in the event of a pandemic risk. Any review needs to aim for greater cooperation and coordination between the Member States' health authorities and the European institutions. Another aspect that I believe to be extremely important is the requisite transparency, with regard to both the medical products used and the scientific reports provided by health authorities, in order to prevent conflicts of interest and to ensure the safety of, and provision of information to, citizens.
The EU was the region of the world that was best prepared and had the best reactive capacity for dealing with this outbreak, although the considerable differences in the Member States' preparedness and the lack of any real cooperation between them weakened this. Preparation and reaction with regard to health risks within the EU is the responsibility of the Member States, and so it is essential that cooperation and coordination between them, the institutions and international and regional organisations are improved, particularly during the initial phases of a viral outbreak, in order to gauge its severity and to be able to make relevant management decisions and adopt a coherent approach. The differing recommendations made within the EU and Member States with regard to priority target groups for vaccination indicate the enormous uncertainty and divergent points of view that persist with regard to an appropriate response. The costs, which were quite significant, could also have been reduced through greater cooperation between the Member States, and between these and the European Centre for Disease Prevention and Control. I support the need to draw up a European code of conduct relating to the exercise of the role of scientific expert in any European authority in charge of safety and of risk management and forecasting, in order to avoid further cases of corruption.
The management of the H1N1 influenza epidemic, for which there had been prior warning, was a failure. We should therefore learn from that crisis so that we can deal with any future pandemic threats more effectively. Clearly, Member States will have to cooperate more with each other, but also with the European institutions, in order to provide a more effective response in the event of a pandemic. Similarly, we need to clarify the role of the structures at EU level that manage medical threats, and to ensure that the WHO revises the definition of the criteria for raising a global pandemic alert. Finally, it would seem appropriate to devise a system of joint public procurement of vaccines by Member States. Last but not least: there needs to be total transparency in relation to the experts who advise European public health authorities, in order to put an end to potential conflicts of interest.
I welcome the vote on this report, for which I was appointed shadow rapporteur for the Group of the European People's Party (Christian Democrats). For the sake of the 500 or so million citizens that we represent, we need to learn from this crisis so that we can deal with any new pandemic threats more effectively. The text adopted yesterday is a very good compromise in terms of health cooperation, independence and transparency.
Given the proven failure of genuine health cooperation between Member States, it was necessary to adopt a constructive and practical approach involving the following actions:
Reinforced cooperation between Member States and better coordination between Member States and European institutions to ensure a more effective response in the event of a future pandemic;
Clarification of the roles of the structures at EU level for the management of medical threats;
The call on the WHO to revise the definition of the criteria for raising a global pandemic alert;
The assessment of the vaccination and communication strategies applied in Member States to regain citizens' trust;
The creation of a system of joint public procurement of vaccines by Member States, to prevent disparities;
The publication of the declarations of interest of the experts who advise the European public health authorities, to prevent any conflicts of interest.
I voted for this report because I think that better coordination is required at EU level in terms of responding to epidemiological risks. The case of H1N1 influenza highlighted flawed risk management at a global level, mainly due to the inadequate correlation between the levels of alert and the actual dangers, the consequences of which entailed a large wastage of funds. In this context, I think that the European Union needs to implement an independent system for assessing pandemic risks, as well as better coordination in terms of managing these risks. In this context, the European Centre for Disease Prevention and Control must be equipped with the capabilities required to be able to play as active a role as possible in this area.
I voted in favour of the report on the management of H1N1 influenza because it highlights the importance of strengthening cooperation, independence and transparency in the management of future pandemic crises, specifically through improved application of the powers of the European Centre for Disease Prevention and Control as an independent agency.
In 2009, the world was gripped by fear of a virus with great pandemic and possibly deadly potential: influenza A. Fortunately, the worst fears with regard to the morbidity and mortality associated with the H1N1 virus were not confirmed. In Europe, this virus was responsible for 2 900 deaths, well below the number of deaths caused by seasonal influenza. However, as a result of World Health Organisation alerts and fear, exceptional measures were taken by Member States, such as mass vaccination, which represented a substantial cost to health systems. It is important to draw conclusions from the management of influenza A that took place, rather than point out errors. The most salient of these, in my opinion, is that, even so, it is better to err through excess than through omission. Secondly, we should learn lessons for the management of future pandemics, which could be more aggressive, and understand how and when to act and what measures to take.
Fortunately, according to data provided by the European Centre for Disease Prevention and Control (ECDC), the H1N1 influenza virus caused fewer deaths than initially predicted, and is currently considered a disease of low severity in the EU. It created a certain amount of alarm at the beginning of its spread, which led several Member States to make substantial investments in vaccination programmes that turned out to be excessive, because in countries such as Poland, which did not take any exceptional measures, the mortality rate remained at the level of those countries that embarked on national vaccination campaigns, with costs estimated at many millions of euro.
According to this report, 'the policies on the purchasing of vaccines had already been laid down in advance purchase agreements signed back in 2007 with pharmaceutical companies'. This reveals a lack of transparency in this procedure due to the Member States' unacceptable dependence on pharmaceutical companies. Thus, I have to agree with the rapporteur, and hope that her recommendations, particularly with regard to certainty of information and the precautionary principle - which needs to benefit patients rather than companies - are taken into account by the Commission and by all Member States.
In the light of the troubled process of managing the declared influenza A (H1N1) pandemic and the acknowledged numbers (2 900 deaths resulting from H1N1 influenza, whereas 40 000 were caused by seasonal influenza during the same year), the report calls for transparency, which seems laudable to us. This relates both to what happened - with the complete clarification of procedures adopted and responsibilities - and to the approach to future situations. The following issues are mentioned in particular: the question of the procurement of vaccines and anti-viral treatments; information on recorded cases and their severity; the granting of access to documents relating to clinical trials, research protocols and adverse effects of medicines (by the European Medicines Agency); and conflicts of interest among specialists who advise European public health authorities. The report 'calls for the prevention plans established in the EU and its Member States for future influenza pandemics to be revised in order to gain in effectiveness and coherence, independence and flexibility'. It also recommends a strengthening of cooperation between Member States in this area, with regard to both the definition of the severity of viral outbreaks, and decision making. Overall, we consider it to be positive, and we voted in favour for this reason.
During this phase of assessing what happened during the management of the H1N1 influenza issue, lessons need to be learned, and it should be recognised that countries need to have public health systems and extension services in the area of public health that are able to operate in different areas, specifically:
The drawing up and assessment of scientific studies, independent of the pharmaceutical industry, on the efficacy, safety and risk-benefit ratio of anti-viral vaccines and medicinal products, and on recommended target groups;
In the assessment of information on the medication recommended in the event of a health emergency, especially in pandemic situations;
In the strengthening of capacity in terms of managing and anticipating risks, and in relation to research and development in these areas, as well as with regard to preventative public health measures.
There is also a need to improve cooperation between the various national services, and between these and the relevant international and regional institutions and organisations.
I endorse the report by Mrs Rivasi on evaluation of the management of H1N1 influenza in 2009-2010 in the EU because it highlights the European Union's excessively alarmist attitude when evaluating the problem. I am in favour of devoting an appreciable level of attention to matters concerning EU citizens' health, but not of adopting excessively alarmist attitudes, which then result in exorbitant public health spending. That is why I voted in favour of the report.
The motion for a resolution that we have adopted has laid the foundations for much-needed reflection on the European Union's response to the spread of swine flu.
As everyone will remember, instead of finding joint solutions at that time, the Member States entrenched themselves in individualistic positions. The various national governments' reactions were highly varied, ranging from large-scale vaccination to no vaccination at all, as in Poland. That experience should motivate us to improve coordination between the national health authorities and the European institutions, review prevention and vaccination strategies and redefine the criteria for a pandemic alert.
I would like to point out that more effective cooperation can not only lead to cost reductions in the management of such crises, not least through possible group purchasing of vaccines by the Member States, but, above all, it can ensure that people are afforded better protection, since, of course, the virus is not stopped by borders.
Lastly, I hope the European Centre for Disease Prevention and Control will be given the support it deserves so that it can continue to do its job of evaluating and controlling health emergencies with complete independence.
I voted for the report on evaluation of the management of H1N1 influenza. Nevertheless, I should like to point out that this 'management' was, in fact, yet another capitulation to the 'precautionary principle', which requires action before any proper reflection. The fact that the WHO Director-General declared a threatening pandemic, but chose not to have the inoculation herself, is a potent illustration of the discrepancy between personal judgment of the severity of that outbreak and the public discourse of those in charge. Since the contaminated blood affair, no public health official has been willing to take any responsibility whatsoever.
The H1N1 influenza was extremely instructive. First, it taught us how to throw money down the drain. The cost of this 'swine' influenza (EUR 900 million according to the Court of Auditors!) is not due to the number of victims. There were 10 times fewer H1N1 influenza victims than victims of ordinary seasonal influenza. Yet it is true that those 2 000 annual victims, most of whom were elderly or already ill, are of no interest to anyone. They are much less exotic.
Next, it taught us how to completely disguise a lack of judgment with alarmist speeches and arm waving. Tens of millions of doses were ordered unnecessarily. We had what was meant to be a mass vaccination programme organised without any regard for common sense. The communication was so exaggerated and contradictory that the people of France turned their backs with suspicion, and rightly so, on the orders that were given to them.
There was a suspicion of common interest between those who took the political decisions and those who benefited from them financially. Finally, the H1NI influenza taught us that, in France, however error-prone, negligent or incompetent a minister, nothing would force him or her to resign. And the daily events within the French Government are proof that, on this matter, nothing, absolutely nothing, has changed!
There was a lack of transparency in 2009 and 2010 in the way in which we dealt with the H1N1 strain of influenza, designated by the World Health Organisation as a pandemic. This is dealt with in the 'Report on evaluation of the management of H1N1 influenza in 2009-2010 in the EU'. I welcome this report particularly because it provides for complete transparency in relation to the medicines used in the event of urgent medical intervention and a pandemic.
The Member States acted unilaterally in ordering and deploying vaccines. The important issue in this context is to evaluate the strategy for stockpiling vaccines and to work towards the joint procurement of the vaccines by the Member States in future. Improved coordination between the responsible authorities in the Member States and the European agencies is also important.
Thanks to the amendments tabled by my political group (the Group of the European People's Party (Christian Democrats)), this report contains constructive proposals to help us learn from the health crisis caused by the H1N1 virus, notably, by enhancing European coordination.
Indeed, the initial report contained a number of inaccuracies and could have discouraged people from having the inoculation. However, the report as adopted today seeks to restore the confidence of our fellow citizens in health crisis management. Health professionals will need to be more involved in drawing up and implementing a strategy for preventing and combating a pandemic. We can no longer allow such confusion and suspicion to surround immunisation campaigns.
It will be essential to improve communication by taking into account how easy it is for rumours with no scientific basis to circulate on new media and the Internet. Fortunately, the influenza was less serious than anticipated, but it would be dangerous to underestimate the degree of unpredictability and potential severity of future pandemics.
I voted in favour of this report because the World Heath Organisation should urgently revise its definition to include the severity of a disease in its definitions on the stages of a pandemic to allow for more appropriate responses. Better cooperation is needed in the response to pandemics. There must be a review of prevention plans, a clarification and, if necessary, review of the roles and responsibilities of key actors, and reinforced cooperation between Member States in order to ensure coherent risk management in response to a pandemic in compliance with the International Health Regulation, as well as more serious coordination on the part of Member States with the European Centre for Disease Prevention and Control. A procedure must be introduced enabling the Member States to make group purchases on a voluntary basis. Manufacturers have to bear full liability for the authorised indications of their products, and this should be fully applied by Member States in all contracts for the procurement of vaccines. The prevention plans established in the EU and its Member States for future influenza pandemics must be revised in order to be more effective, coherent and sufficiently autonomous and flexible to be adapted as swiftly as possible, and on a case-by-case basis, to the actual risk, based on up-to date relevant information. I agree with the opinion that vaccination strategies should rely on three conditions to be successful: efficacy of the vaccine, a positive benefit-risk balance for the vaccine, and targeting of risk groups.
I believe the resolution on evaluation of the management of H1N1 influenza in 2009-2010 in the EU clearly reveals the mistakes made and, at the same time, lays the foundations for fresh, effective management of influenza pandemics. It is well known that the reaction to the spread of H1N1 influenza was exaggerated in comparison to the real scale of the problem. Precisely for that reason, I believe that Europe's influenza pandemic prevention plans need to be reviewed in order to provide rapid, consistent and effective responses. In that respect, it is essential, in my view, to strengthen cooperation and coordination among the Member States in order to arrive at a truly European strategic approach to the problem. Furthermore, I believe it would be useful, as mentioned in the text of the resolution, for independent scientific experts not linked to the pharmaceutical industry by any kind of interest to be involved in that process, alongside operators from the pharmaceutical sector.
Being aware of the severity of H1N1 influenza and the importance of our citizens' health, I think that this report is particularly significant, as it also highlights the correct way to manage these situations. The moderate severity of this disease was confirmed back in 2009 by the World Health Organisation, and the different approaches adopted by Member States resulted in huge costs, the sale of vaccines produced urgently and a revision of the definition of a pandemic, taking into account as a criterion not only its geographical spread but also its severity. These factors highlight the fact that a different approach is an absolute must. The European Union requires more cooperation, transparency and independence with regard to resolving these situations.
The subject of influenza appears every year on the agenda not only of the European Parliament, but also of many national parliaments. I believe that the Rivasi report takes a very broad approach to the problem of H1N1 influenza, discussing it under several headings such as cooperation, independence and transparency, which will be absolutely vital in the event of a future pandemic. I believe that the European Union must take active and speedy measures, and so I voted in favour of adopting the report on the management of H1N1 influenza.
in writing. - I voted for this report because there was nothing in it to object to. However, given the limited impact of H1N1 influenza, I am not sure why Parliament decided to allocate time and resources to it.
I would like to thank the rapporteur for a very detailed and frank report, which contains many alarming messages. It is beyond doubt that the joint approach of the EU during the pandemic verified the potential of joint action, while also revealing dramatic weaknesses, particularly in the areas of prevention, objective statistics and the purchasing of safe and effective medicines. The EU has twice recently faced the problem of a dangerous viral infection. Not enough has been learned from the experience. I welcome the proposals relating to more stringent testing of the effectiveness of medicines and pressing for objective data collection, and also the interest in protecting all EU citizens regardless of healthcare system. I consider the demand for research and development funding to be of fundamental importance, as well as the rule that pharmaceutical companies will have a consultative role, and not a deciding role. The same applies to studies and tests on vaccination materials and other medicines, which must be drawn up independently of pharmaceutical firms. I also support the demand for more stringent rules for professionals and advisers working for European institutions. The public must be clearly and transparently informed, although in a way which will not cause panic, but will provide qualified and comprehensible information. As the Quaestor jointly responsible for protecting the health of MEPs and European Parliament (EP) employees, I would like to say that our measures in the EP have been effective, but not cheap.
On the basis of statistical data presented in this report, the reaction to the spread of H1N1 was actually disproportionate to the actual nature of the phenomenon, generating, in fact, very costly vaccination campaigns in many Member States. The rapporteur therefore considered it appropriate to raise extremely important issues, first of all, concerning the overwhelming influence of pharmaceutical companies. She urged that studies on antiviral medications should be independent of pharmaceutical companies. The accelerated authorisation procedures have demonstrated their limitations, because no scientific evidence is available and data released by the industry are therefore still used. There is also need for better cooperation, to request a review of prevention plans and the roles of key actors, and also to enable Member States to make group purchases on a voluntary basis. The World Health Organisation (WHO) should revise its definition of a pandemic as soon as possible so as to include the virulence of the virus in its classification. In this regard, it is necessary that the vaccine should be effective, have a positive relationship between risks and benefits, and be genuinely targeted at risk groups. Finally, we must avoid any conflicts of interest because they may immediately generate suspicion of undue pressure in public opinion.
This report has the virtue of condemning the lack of transparency of the European Medicines Agency as well as the links between pharmaceutical companies and experts on vaccines and antivirals. It is therefore a shame that the report does not call for the activities of that agency to be suspended until a real, comprehensive reform has taken place. I am voting to encourage the rapporteur to go further next time.
The management of H1N1 influenza within the EU has revealed a variety of difficulties, particularly with regard to its actual severity and scale; the response by the Member States was disproportionate in size and extremely costly, when compared to the deaths that occur every year due to normal influenza and the amounts spent by Member States in combating this. An analysis of the management of H1N1 influenza in Europe highlights a basic problem: an absence of independent assessment by national and/or European health authorities, and the resulting inability to adapt public health measures in the best possible way and in real time to the actual clinical and epidemiological statistics available. Thus, changes in the management of future cases of pandemics are needed in order to avoid generalised panic among people as well as unnecessary costs.
in writing. - This report evaluates the management of H1N1 influenza in 2009-2010 in the EU and highlights elements that should be improved: cooperation, independence and transparency in the management of future pandemic crises, namely through better application of the ECDC's competence.
However, one assessment is not enough and I have not noticed any further developments in the area of fast and efficient reaction to outbreaks of diseases and not a word about preventive measures. As always, the report is vague and unspecific. I voted in favour since there is no other report.
There were fewer fatalities from type A/H1N1 influenza in 2009 than from seasonal influenza. Even though the WHO classified the H1N1 influenza as a minor illness, at the same time, it issued a pandemic warning of level 6, the highest possible level. In order to meet their obligations to the population, the EU Member States consequently spent billions to combat an influenza outbreak whose potential threat is much less than that of normal influenza. The media also contributed to the panic. When a pandemic is announced as dangerous but turns out to be a storm in a teacup, then worryingly, future warnings will no longer be taken seriously. This clearly demonstrates that the WHO needs to revise its pandemic criteria.
Naturally, good cooperation and joint procurement are advantageous in the event of a pandemic, helping to achieve price reductions. However, if the authorisation of new medicines is rushed through in order to deal with illusory pandemics, then we are faced with an enormous problem. The role of the media and the pharmaceuticals companies in fanning the flames of panic has not been considered here. For this reason, I abstained from voting.
I voted in favour of this resolution, because it is difficult to predict the severity of a pandemic and how it will unfold, and often when a pandemic occurs, many decisions are taken that are disproportionate. Therefore, it is necessary to pay significant attention to ensuring cooperation, independence and transparency. Above all, the prevention plans established both in the EU and its Member States for future influenza pandemics must be revised consistently, so that they are flexible and adapted effectively every time there is a risk of a flu pandemic. Furthermore, we must encourage cooperation and coordination of action at international and regional levels in order to properly ensure risk management and react promptly to the risk of a pandemic. I believe that more financial resources need to be allocated to research and development, and to that end we need to increase investment to evaluate and anticipate the impact of an influenza virus. It is important to ensure that the prior purchase agreement and delivery process takes place transparently, reducing corruption in this area. We must limit the influence of pharmaceutical companies, not just as regards distribution, but also the carrying out of studies into vaccines and antiviral medications. Scientific experts should declare publicly that they have no financial or other interests in the pharmaceutical industry.
I voted in favour of the report on evaluation of the management of H1N1 influenza in 2009-2010 in the EU. In numerous cases, including in Greece, attention on the part of the institutions and the State decreased as publicity in the issue decreased. Debate on the influenza has stopped, but the virus not only continues to exist; it is proving to be even more deadly than before. For example, in Greece, there was an increase recently both in the illness and in the number of deaths caused by it, with losses exceeding 100 human lives. The main cause given was the lack of information: vulnerable groups, like chronic sufferers who should have asked to be vaccinated, did not do so, considering that the danger had passed.
The report on the management of H1N1 influenza in the EU during 2009-2010 highlights the low level of severity, in statistical terms, that the illness had within the European area (in human terms, each person who died is an irreplaceable loss). The European Centre for Disease Prevention and Control reported 2 900 deaths in Europe resulting from infection with H1N1 during 2009. This number is lower than the European Commission's official estimates for the number of deaths due exclusively to seasonal influenza. The number of deaths is also markedly lower than the most optimistic forecasts of health services within EU Member States. The fact that the Member States and the European institutions accepted the maximum-level alert declared by the World Health Organisation (WHO) resulted in a set of costly and disproportionate measures in the light of the severity of H1N1 influenza. However, given the WHO's recommendation, I do not believe that any other course of action could have been taken. However, this case still needs to be reflected upon, and I agree with the rapporteur's view that the EU requires greater cooperation between its Member States, greater independence and greater transparency, specifically with regard to the cost-benefit assessment of these measures with a major financial impact.
in writing. - The report considers that better cooperation is needed in response to pandemics and calls for a review of the prevention plans established in the EU and its Member States (MSs). It also calls for reinforced cooperation between MSs and coordination of MSs with the European Centre for Disease Prevention and Control (ECDC). It also urges the WHO to revise the definition of a pandemic, based on its geographical spread and severity. The ECDC is invited to apply its competences as an independent agency to assess and communicate the severity of infection risks within the EU, making recommendations on best practices in areas such as crisis management techniques, vaccination and communication strategies. Moreover, the report calls for an assessment of the influenza vaccination strategies recommended in the EU and applied in MSs, covering the efficacy of the vaccines, their risk-benefit balance and the different target groups recommended, with regard to a safe and effective use and MSs' reports on relevant information to the Commission (i.e. the number of doses of vaccines purchased and actually used, the number of H1N1 infections and people that died due to the infection, etc.). The EU needs to improve cooperation, independence and transparency in the management of future pandemic crises.
I would like to congratulate Mrs Rivasi for her excellent work. This report is an important attempt to highlight the doubts that have been raised over the disproportionate response to swine flu in Europe, as well as the potential influence of pharmaceutical companies on the actions taken.
I am critical of the EU's response in 2009-2010 to 'swine flu', the H1N1 virus. I suggest, for the future, group purchasing of vaccines to save money and more effective rules to prevent conflicts of interest, for example, by publishing the declaration of interests of experts who advise European health authorities. In this regard, I note that according to European legislation, liability for vaccines lies with manufacturers and not national governments.
I also call on the World Health Organisation (WHO) to revise the definition of 'pandemic' and also take into account the virulence of the disease and not only the geographical spread of the virus. In order to provide the Union with its own capacity to prevent risks of a pandemic, the European Centre for Disease Prevention and Control (ECDC) must be guaranteed the support it needs to perform this task entirely independently.
in writing. - The EP has today thrown a spotlight on the disproportionate response to the swine flu outbreak in Europe. Member States spent billions of euro on vaccines, which were authorised in a rush despite the moderate nature of the virus. Health budgets are notoriously overstretched, and there are far more important health issues to tackle than giving subsidies to big pharmaceutical firms. MEPs have today called for a revision of the EU's health response mechanisms. Preparedness plans should become sufficiently autonomous and flexible to be adapted as swiftly as possible to the actual risks. The evaluation of medicines needs to be fully transparent, and all declarations of interest should be published to allow for public scrutiny of possible conflicts of interests. The EU blindly followed the WHO in its response to the swine flu outbreak, and this clearly needs to change. The EP has called for meaningful EU risk evaluation and for the European Centre for Disease Prevention and Control to be given adequate means to carry out all its tasks, not least, to assess the severity of infection risk.
Even through the virulence of H1N1 influenza in Europe has not been particularly aggressive, this virus has so far caused no fewer than 4 700 deaths.
The report published by the European Centre for Disease Prevention and Control (ECDC) notes that, in the management of the virus, the EU has been unable to adapt quickly to the medical measures necessary to limit infection. This is largely attributable to prevention strategies adopted in the various Member States, planned in consultation with the World Health Organisation (WHO) years ago without ever having received substantial updates.
To prevent such situations recurring, in view of the harsh criticism received over the manner of distribution of vaccines, we must concentrate our efforts specifically in this direction in the future, optimising authorisation procedures for the marketing of medicinal products used when reacting to health crises.
We support the own-initiative report, as we are all aware that the excessive alarmism linked to the so-called bird flu pandemic cost the EU about 10 times more than the normal flu campaign.
The fact that the World Health Organisation (WHO) accepted the alarm without acting independently through analyses of costs and risks undertaken by the European agencies, the European Centre for Disease Prevention and Control (ECDC) and the European Medicines Agency (EMA), led to costly and unnecessary vaccination campaigns and, in particular, encouraged the population to buy disproportionate quantities of sterile disposable material and disinfectants. The end result in terms of deaths, which is what must be considered by the law maker, was even lower than that of a normal seasonal influenza.
It is therefore essential that the Commission should report to Parliament with a detailed cost-benefit analysis within six months, stating how it intends to react to similar situations in the future. The WHO should revise its definition of a pandemic in order to take into account both the geographic extent and the virulence of the infection.
in writing. - I supported this report which evaluates the management of H1N1 influenza and calls for a joint procurement mechanism for vaccinations. It is important that we learn from previous outbreaks so that we can protect ourselves better in the future.
I voted in favour of the report after the Committee succeeded in ironing out the accusations and misjudgments to a certain degree. The report is critical and indicates ways in which the EU can organise itself better in future with more joint action to prevent a pandemic.
in writing. - Whilst the ECR Group is in favour of improving lines of communication and cooperation between Member States in relation to health threats like epidemics, the report on H1N1 ill advises Member States on the facts surrounding H1N1 and on the precautions they should take in the event of another epidemic. There are several disputable facts within the report and explanatory statement which may lead to a false understanding of H1N1, its impact on European societies and government response plans. We believe the recommended steps which a Member State should take when faced with future epidemics (from the buying of vaccinations through to the reporting of facts to EU bodies) are unwise and would not solve any major issues associated with H1N1 or future pandemics.
The report also places liability for vaccines with manufacturers, which may hinder the supply of vaccines and blurs lines of accountability. Furthermore, the dossier tries to broaden ECDC's mandate and their working relationship with Member States, which is undesirable as it may lead to an increase in their budgetary allowance. The ECR Group has therefore voted against this report.
I support the favourable outcome of the vote in committee on the appointment of Harald Wögerbauer as a new Member of the Court of Auditors, on the basis of a positive assessment of his curriculum vitae and the written responses he provided to the questionnaire given out to candidates for the post in question.
Today being the centenary of International Women's Day, I voted against the nomination of Mr Harald Wögerbauer because there are not enough women at the European Court of Auditors.
I agreed with this proposal, because Mr Harald Wögerbauer fulfils the conditions laid down in Article 286(1) of the Treaty on the Functioning of the EU and a favourable opinion has been delivered on the nomination of Mr Harald Wögerbauer as a Member of the Court of Auditors.
in writing. - I abstained on the appointment of Mr Harald Wögerbauer as a Member of the Court of Auditors. I did so because of reports from colleagues of his unclear performance regarding his experience in the Austrian Court of Audit.
The Court of Auditors is a supervisory institution that verifies the legality and regularity of the European Union's income and expenditure, as well as overseeing its good financial management, operating with complete independence. In this spirit, the appointment of its members must be governed by criteria of capability and independence. Therefore, on the Council's initiative, Harald Wögerbauer was put forward for the Court of Auditors. He submitted his curriculum vitae, completed a written questionnaire and was interviewed by the Committee on Budgetary Control. He argued his case well enough to justify his appointment to the Court of Auditors, to perform his duties capably and independently.
As a result of the constitutional reforms necessitated by the Treaty of Lisbon in 2010, the ruling parties in Austria introduced a kind of standardised nomination procedure for some EU posts. It would seem that a number of important positions are missing from the list in Article 23c of the Austrian Federal Constitution, according to which decisions on senior appointments should be made known at least to the Austrian President or that the Federal Government should seek consensus with the National Council on the appointments. Harald Wögerbauer, political director of the Austrian People's Party parliamentary club, is to become a new member of the Executive Committee of the European Court of Auditors. It would seem that Mr Wögerbauer meets the technical criteria. However, because the Austrian People's Party would appear to be taking a kind of autonomous line in relation to pending personnel decisions at EU level and this contravenes democratic principles and the continuous calls for greater transparency in EU appointments, I have abstained on this vote.
I voted in favour of the report relating to the appointment of Harald Wögerbauer to the post of member of the Court of Auditors. All of the data presented, on which my decision was based, indicates that the criteria laid down in Article 286(1) of the Treaty on the Functioning of the European Union, specifically, the guarantees of independence, were met, and so I welcome the appointment of Harald Wögerbauer to the post of member of the Court of Auditors.
I am voting in favour of this report as several recommendations adopted by the General Fisheries Commission for the Mediterranean (GFCM), and which are already in place in the GFCM contracting states, need to be transposed into a single EU legislative instrument. This simplification is required in order to avoid the drawing-up of annual regulations to update legislation, as has occurred in the past.
I voted in favour of this document. The objectives of the common fisheries policy (CFP) are to ensure the sustainable exploitation of living aquatic resources and a high level of protection for the ecosystem. The General Fisheries Commission for the Mediterranean (GFCM) was set up by an international agreement in 1949, and the European Community is a member of the Commission. The GFCM plays an important role in implementing the fundamental objectives of the fisheries policy, to promote the development, conservation, and rational management of living aquatic resources, to formulate and recommend conservation measures and to promote cooperative projects in the area of training. As the recommendations adopted by the GFCM are binding on its contracting parties, and the Community is one of these, the provisions of the agreement should therefore be transposed into Community law, ensuring the consistency and application of this policy.
I voted in favour of this document, which aims to merge certain measures adopted by the General Fisheries Commission for the Mediterranean (GFCM) into a single piece of EU legislation. Until today, the European Community has adopted annual regulations for the purposes of bringing the regulation into line, while this report marks a step towards the bureaucratic and administrative simplification that is one of the objectives of the European Union.
The document also has the merit of bringing clarity even to purely technical aspects: For example, it establishes clear measures to restrict fishing in the Gulf of Lions, and sets the minimum mesh size of nets in the Mediterranean and Black Sea, while prohibiting the use of towed dredges and trawl nets to a depth of more than 1 000 metres. I also support Amendment 27 establishing a requirement to draw up an annual list of vessels with an overall length over 15 metres authorised to fish in the GFCM area as a result of a fishing permit being issued.
I voted in favour of this report because I think it is a positive step in an economic sector that is crucial for Europe, in other words, fisheries. I believe that any intervention by the EU should always start from an analysis of the needs that emerge from local businesses depending on this activity, often characterised by the presence of the small and medium-sized enterprises so fundamental to the economy and society.
Very many areas in the Mediterranean regions have such characteristics, so it is very important that legislative proposals that set out to deal with the fishing in this area are clearly inspired by the principle of subsidiarity, so as not to risk compromising the entire system. I am also firmly convinced that it is, above all, essential to offer special protection to small and medium-sized enterprises working in the field, involving them in decision making and giving them as much support as possible, because they are actually very difficult to redevelop. Regulations that take no account of these features may cause irreparable damage to smaller markets, forcing a conversion into another area that would be very complex to achieve.
in writing. - (PT) I agree with the draft legislative resolution on the proposal for a regulation of the European Parliament and of the Council on certain provisions for fishing in the GFCM (General Fisheries Commission for the Mediterranean) Agreement Area. In order to prevent the powers of Parliament being usurped, Article 28 should be removed from this proposal; this stipulates that the provisions of the regulation should be amended in line with a comitology procedure reducing the role of Parliament to simply receiving information from the Commission relating to management committee procedures.
in writing. - (PT) I voted in favour of this report on the General Fisheries Commission for the Mediterranean (GFCM) Agreement Area, as it transposes recommendations adopted by the GFCM, and which are already in operation within member countries of the GFCM, into a single EU legislative instrument.
in writing. - (PT) The General Fisheries Commission for the Mediterranean (GFCM) has been adopting recommendations at its annual sessions. The aim of this proposal for a regulation is simply to transpose some of the recommendations adopted into a single EU legislative instrument, to which future recommendations may also be added. The content of the recommendations adopted by the GFCM and the obligations pertaining thereto are frequently entirely or partially covered by EU legislation adopted previously, with only the aspects that differ needing to be transposed. The regulation voted on will apply to all commercial fishing and aquaculture activities carried out by EU fishing boats and by nationals of Member States within the GFCM area. It does not apply to fishing operations carried out exclusively for the purposes of scientific research that take place with the authorisation and under the authority of a Member State. In this case, just the European Commission and the Member States in whose waters the activity is being carried out need to be informed beforehand. I believe that the Commission's proposal could run counter to Parliament's powers with regard to the matter in question, in particular, Article 28, which needs to be replaced so that both the effective participation of this Chamber in future amendments to the regulation and respect for its prerogatives are ensured.
The aim of this proposal for a European Parliament and Council Regulation is the transposition of certain recommendations adopted by the General Fisheries Commission for the Mediterranean (GFCM). The conversion of this agreement into a single EU legislative instrument represents a significant advance, making it possible to improve the control of catches of fish species within the waters covered, as well as cooperation, information and communication between the European Commission, the Member States and the Executive Secretariat of the GFCM. Given that this represents a simplification of procedures - putting an end to annual regulations - and that these recommendations are already in operation within countries that are members of the GFCM, I applaud this initiative, with which I am fully in agreement, and I look forward to the satisfactory implementation of this regulation.
We recognise and acknowledge the importance of multilateral cooperation for the promotion of the proper conservation and management of marine biological resources - the subject of this agreement. However, the proposal for a regulation that was approved contains a provision that we consider to be unacceptable and which we sought to amend, proposing the removal of a paragraph from Article 28. This having been rejected by the majority, we voted against the final proposal for a regulation. It aims to confer on the Commission the power to adopt delegated acts that could affect an area forming part of the Exclusive Economic Zone (EEZ) of a Member State. The area is known as Eratosthenes Seamount and is part of the EEZ of the Republic of Cyprus. This possibility clashes with the sovereignty of the Republic of Cyprus, particularly as this is an area that is highly sensitive from a political point of view, given that the area in question is disputed, illegally, by a third country that is a candidate for EU membership.
The seabed in this area contains natural resources that the Republic of Cyprus has a legitimate right to exploit, in line with the United Nations Convention on the Law of the Sea. In this context, the EU's remit should not go beyond questions relating to the common fisheries policy.
We have always attached the greatest importance to multilateral cooperation at the level of the promotion of the proper conservation and management of marine biological resources, which is the subject of this agreement.
However, the proposal for a regulation that was approved contains a provision that we consider to be unacceptable and which we sought to amend, by proposing the removal of a paragraph from Article 28. This having been rejected by the majority, we voted against the final draft regulation.
The sovereignty of the Republic of Cyprus is called into question, even more so as this is an area that is highly sensitive from a political point of view, given that the area in question is disputed, illegally, by a third country that is a candidate for EU membership. The seabed in this area contains natural resources that the Republic of Cyprus has a legitimate right to exploit, in line with the United Nations Convention on the Law of the Sea. In this context, the EU's remit should not go beyond questions relating to the common fisheries policy.
I agreed with this document, as the main tasks of the General Fisheries Commission for the Mediterranean (GFCM) are to promote the development, conservation and rational management of living aquatic resources, to formulate and recommend conservation measures, and to promote cooperative projects in the area of training. The present proposal for a regulation is simply intended to transpose various recommendations adopted by the GFCM, and already in effect in the GFCM's contracting States, in a single Community legislative act. This would mark an important step towards simplification, given that hitherto, the European Community has just adopted annual regulations for the purpose of adapting and updating the existing rules. The proposal features a series of smart solutions. For example, with regard to fishing gear, the proposal for a regulation specifies in detail the minimum mesh size to be used in the Mediterranean Sea (Article 15) and the Black Sea (Article 16) and prohibits the use of towed dredgers and trawl nets at depths below 1 000 metres (Article 17). It also tackles issues surrounding vessels engaged in illegal, unregulated and unreported (IUU) fishing, etc.
in writing. - I voted for the report on the General Fisheries Commission for the Mediterranean (GFCM) Agreement Area. The present proposal for a regulation is simply intended to transpose various recommendations adopted by the GFCM, and already in effect in the GFCM's contracting States, into a single Community legislative act into which future recommendations can be incorporated by way of amendments to that act. This would mark an important step towards simplification, given that up to now, the European Community has only adopted annual regulations for the purpose of adapting and updating the existing rules.
European Union membership of the General Fisheries Commission for the Mediterranean (GFCM) faces a major turning point with this proposal for a regulation. It is, in fact, proving to be extremely interesting in providing for the implementation of certain recommendations adopted by the GFCM in a single piece of EU legislation. Such an act constitutes a legal instrument that is certainly more stable than the present one and allows future recommendations to be added only by an amendment of the law itself. It represents a major step towards improving legal certainty and also contributes to the simplification of regulations. Over and above the relevance of provisions in respect of a minimum mesh size for fishing nets, Article 28 of this proposed regulation also questions the powers of Parliament. In fact, it states that the provisions contained in the regulation can be changed under the 'comitology procedure' whereby the Commission is assisted by management committees, chaired by a representative of the Commission and composed of representatives of Member States. This would effectively deprive Parliament of its powers, and it therefore appears desirable that the Commission should operate through delegated acts, with the possibility of Parliament or the Council withdrawing the delegated powers.
I agree with the rapporteur over the need to simplify fishing rules by coming up with a regulation that can implement the recommendations adopted by the General Fisheries Commission for the Mediterranean in a single piece of legislation.
I also agree with the objectives and principles applied in the common fisheries policy, but I think all coastal Member States must guarantee the right balance between protection and the socio-economic value of ecosystems. In other words, I believe we should call for the protection of the interests of local communities in accordance with a general principle.
Regulation No 1967/2006 meticulously determines the gear authorised for fishing in the waters of the GFCM area, in the Mediterranean in our particular case. I call on this House to take note that the objective of safeguarding our natural habitats sometimes results, as the regulations stand at the moment, in serious consequences for some fishing communities.
In this regard, Italy is waiting for the Commission to order an exemption to the ban on fishing two particular species that are the main product of an extensive fishing industry. I would therefore like to make all representatives of the 27 Member States and, through them, the Commission aware of the need to consider making these instruments more flexible to give the local fishing industry what it needs to survive.
The General Fisheries Commission for the Mediterranean (GFCM) was created in 1949 by international agreement. Its remit covers the Mediterranean, the Black Sea and adjacent waters, the encouragement of development, conservation and management of marine biological resources, the formulation and recommendation of conservation measures and the promotion of cooperation projects in the field of training. The aim of this draft regulation is simply to transpose certain recommendations adopted by the GFCM, and which are already in force in member countries of the GFCM, into a single EU legislative instrument, to which future recommendations may be added through the introduction of amendments.
in writing. - The report is intended to transpose various recommendations adopted by the GFCM. These recommendations deal with technical measures. One of them is a matter of concern for the Committee on Fisheries, which considers Article 28 (procedure for amendment) of the proposal to be a very dubious provision, insofar as it could threaten Parliament's prerogatives and the current institutional balance by inflating the Commission's implementing powers to the point that all future amendments to the regulation would be covered by the Commission's powers. The Committee on Fisheries therefore proposes that Article 28 be deleted. It seems that the Commission has not completely familiarised itself with the Lisbon Treaty, and it looks as though some officials have decided to take decisions that should, in fact, be made by Parliament. That must not be allowed in any case. I voted in favour since I think this impudence on the part of the Commission is simply going too far.
I voted in favour of this resolution, because fishing, particularly in the Mediterranean, is more than simply an economic activity; it is part of the culture and way of life. Entire regions are based around fishing. It is therefore necessary to pay particular attention to fishing in this region, because fishing in the Mediterranean has more specificities than elsewhere and it should be subject to specific measures. In my opinion, it is advisable to transpose various recommendations adopted by the General Fisheries Commission for the Mediterranean in a single Community legislative act, given the fact that the recommendations mentioned are already in effect. Furthermore, it would be advisable to set out technical measures, strengthening restrictions on fishing in the Gulf of Lions, tightening requirements regarding nets, and the issuing of authorisation to engage in fishing.
I agree that vessels authorised to fish for common dolphinfish should be subject to more stringent regulation and should be prohibited from using towed dredgers and trawl nets at depths below 1 000 metres. Furthermore, it would be advisable to regulate control measures, providing for opportunities to inspect the landings and trans-shipment operations of third-country fishing vessels and occasions when Member States may not allow a third-country vessel to use their ports. I am pleased with the proposals to cooperate actively and exchange information with the GFCM.
I voted for Mr Rivellini's report because I fully agree with the importance of simplifying Union regulations. The report offers the opportunity to channel all the recommendations of the General Fisheries Commission for the Mediterranean into a single piece of European legislation, making it easier for the public to access documents and helping the relevant agencies to make any future amendments. I believe that the activity of regulatory simplification for citizens and stakeholders is a duty that we, as legislators, need to carry out quickly and carefully to enable them to understand the opportunities that the EU provides, but, above all, to eliminate the administrative burden that brings so many additional costs.
in writing. - The General Fisheries Commission for the Mediterranean (GFCM) was set up by an international agreement in 1949. The area covered by the agreement comprises the Mediterranean, the Black Sea and connecting waters. The main tasks of the GFCM are to promote the development, conservation and rational management of living aquatic resources, to formulate and recommend conservation measures, and to promote cooperative projects in the area of training. The present proposal for a regulation is simply intended to transpose various recommendations adopted by the GFCM, and already in effect in the GFCM's contracting States, into a single Community legislative act into which future recommendations can be incorporated by way of amendments to that act. The provisions of the regulation are the usual types of things that such organisations regulate. Title II deals with restrictions on fishing gear and activities ('technical measures'). Title III consists of 'control measures' such as reporting requirements, inspections, etc. Title IV deals with cooperation, information and reporting requirements for the Commission and the Member States to cooperate and exchange information with the Executive Secretary of the GFCM.
I voted for this resolution because I believe that the regulatory activity carried out by the General Commission for Fisheries in the Mediterranean has been essential with the aim of achieving a sustainable level of fishing in the Mediterranean.
The latest statistics on fish stocks in the Mediterranean reveal that more than 54 per cent of stocks examined are overfished. It is therefore a priority to take legislative action to protect the marine environment, returning the use of fish stocks to sustainable levels. Full cooperation between Member States will now be important because they must incorporate the new standards as soon as possible, imposing appropriate sanctions against those who fail to comply with them.
in writing. - I voted in favour of this report which seeks to simplify the existing arrangements relating to fishing practice within the Mediterranean Agreement Area.
The European Community and Greece are parties to the General Fisheries Commission for the Mediterranean Agreement Area. The proposal for a regulation relating to certain provisions governing fisheries in the GFCM Agreement Area are designed to translate certain proposals adopted by the GFCM and already being applied by countries party to it into a single Community legislative act. I voted in favour of this particular motion for a resolution because I consider that the control measures proposed will protect the natural environment and will therefore benefit the parties to the GFCM.
I voted in favour of the report on the proposal for a regulation of the European Parliament and of the Council on certain provisions for fishing in the GFCM Agreement Area. The combining of the agreed recommendations into a future single Community legislative act will simplify administration and increase efficiency, which is something to be welcomed. The individual technical adjustments proposed reflect the modern requirements for a responsible fishery policy.
I fully approve this report as it aims to initiate a new form of taxation of the financial sector, an urgent measure in itself, and also as an addition to recently approved regulatory and supervisory instruments. In this respect, I would stress that 'the introduction of a tax on financial transactions ought to be as broadly based as possible', as the document suggests, in a way that includes all types of transactions. Among other benefits, a financial transaction tax makes the market fairer and more transparent, reduces speculation and levels of fiscal fraud, and distributes the burden of the crisis among the financial operators. The additional resources resulting from this measure should help with combating poverty, encouraging job creation, funding the welfare state, achieving climate and environmental targets and financing other elements arising from the Europe 2020 strategy. I support the need, in turn, for the Commission to study a future system of Eurobonds and the projected issuing of common European project bonds as measures for stimulating investment. I also support the 'polluter pays' principle. Finally, we cannot overlook support for development, as it is important to maintain the commitment to set aside 0.7% of the gross national income of each Member State for developing countries.
in writing. - I voted against the Podimata report on innovative financing because it wants to introduce a financial transfer tax which, while it is claimed that it is needed to protect the economy from risky trading and to provide a fund to use in the event of another crisis, and will only be placed on wholesale and professional industry, it will inevitably be passed on to the consumer and citizen taxpayer who is already struggling in this crisis. The tax will have a terrible impact on the City of London, the financial service industry which is Britain's largest and greatest contributor to the Treasury. It will cause companies to leave the UK with a loss of jobs and a loss of tax revenue.
In the current context of budgetary cuts, the discussion of innovative financing is not only necessary, it is vital. Personally, I am particularly in favour of the introduction of a tax on financial transactions, ideally at international level, or, failing that, at European level. I am pleased that this measure was adopted by a majority of my fellow Members.
The global economic and financial crisis has exposed severe weaknesses in the regulatory and supervisory framework of the global financial system. Today, it is clear that we need new tools which can curb speculation and restore the financial sector's main role, guaranteeing a fair and proportionate distribution of the burden amongst the key financial players. We must begin to discuss taxation of the financial sector, which hitherto, unlike other sectors, is largely untaxed. There is also a VAT exemption approach for all basic financial activities. I agree with the introduction of a tax on financial transactions which could help to tackle the highly damaging trading patterns in financial markets, improve the efficiency of the market itself, reduce price volatility and create incentives for the financial sector to make long-term investments with added value for the real economy.
With this vote, Parliament has reached another milestone on the road towards global financial regulation. We have sent a strong message in favour of the projects of the French Presidency of the G20. When the economy shows its first signs of recovery, we will have to work together to promote a well thought-out, balanced model of liberalism. The European left tried to take sole credit for the idea of taxing financial transactions. It was misguided, however. Europeans know when to be pragmatic. Today's vote shows that this notion extends beyond all political differences.
I cannot support the Podimata report, because it is Member States that are responsible for tax policy. The report does not do justice to that situation. What it aims to do is to prescribe a number of taxes at EU level, including a tax on financial transactions and an energy tax. If a tax on the financial sector is necessary, the revenues it generates should go to Member States' treasuries. After all, they are the ones who have had to bail out the banks. Member States would do well to use these revenues to reduce the public debt, which has increased during the crisis. However, the report assumes without question that such revenues could benefit global and EU policy objectives. That would then include climate change and development cooperation.
Furthermore, the report includes an argument for a solidarity levy on air tickets, so that we can combat public health problems and reduce charges in the transport sector. I accept that we could pursue these useful policy objectives and that it would be advisable to consider allocating more resources for that purpose. However, as this would affect our tax measures, it is Member States who should be taking such initiatives, not Europe dictating them top-down. I fear that such an approach may be standing in the way of fruitful cooperation with the Council.
More than three years after the crisis, elements for regulating the financial markets are rather thin on the ground. In this respect, a new tax would allow for new sources of finance to be released and for the most questionable financial practices to be regulated. Let us be clear: it is, at present, impossible to say that what happened three years ago will not happen again in the future. It is enough to drive one to despair. The challenge is therefore to know whether Europe has the critical mass to take specific action. I believe that it does and that the sooner it takes action on this matter, the better!
The adoption of this report in plenary indicates a path which the European Union seems to want to go down. Although the idea of introducing a tax on financial transactions seems to support the general public, even if the G20 leaders failed to agree on setting such a contribution at global level, I feel obliged to mention that this could have an adverse impact in the medium and long term. The impact of such a tax, imposed only on capital established in the EU, will certainly be to make this capital migrate to developed or emerging countries outside the EU. The other scenario, at least in an initial phase, will be that this tax will be passed on in the form of costs to the credit consumer or other financial services. Whatever the situation, the perverse effect of this is that the EU will move even closer to the dangerous situation where it will lose its competitiveness against other states such as the US, Japan or the BRIC countries. This will slow down economic growth and create problems, including for the real economy, which is dependent on the cheapest possible sources of financing.
I voted for this report because I agree with the need for the European Union to seek new innovative financing instruments. Such instruments would, in fact, allow the EU to address the current challenges, because they would play both a regulatory role and a role for the production of revenue.
It has often been pointed out in this House that the economic crisis has highlighted the lack of regulation and supervision of the global financial system. We also know that the taxpayers are currently the first to bear the cost of the crisis, not only through direct taxation, but also in terms of rising unemployment, dwindling incomes, reduced access to social services and increasing inequalities. New instruments are needed if we are to come up with holistic and integrated responses to the crisis.
I agree, therefore, to the introduction of the long-discussed Eurobonds, which can lead to joint management of debt by aggregating part of the sovereign debt. The rapporteur also proposes other funding instruments designed to curb speculation: for example, coherent and effective taxation of the energy sector and the drawing up of proposals for a tax on development that will lead to increased resources for the achievement of the Millennium Development Goals.
We are constantly confronted in the EU with the consequences of the financial crisis, which, in 2009, overflowed into a budgetary crisis, a significant aspect of which was the excessive issuing of government bonds. In contrast to the approved report, however, I do not see market pressures in this, but rather the irresponsible budgetary policy of many national governments that are unwilling to reform their pension, health and employment systems. In my opinion, putting the blame on market failure is misguided and shows a lack of courage to face up to the necessary reforms. We have now approved rules on more stringent financial regulation and financial market supervision, and we should go further and take measures to kick-start European economies, for example, in the form of funding for common infrastructure projects and tax incentives for firms to invest in science and research. I would like to warn against the introduction of a tax on financial transactions and various forms of bank taxes, because it would tie up the financial market and distort competition. Eurobonds are not the solution, as they only transfer fiscal irresponsibility to the European level, to places further away from public control, where attempts at excessive spending would have even more serious repercussions than at the national level. I am also not in favour of a Europe-wide carbon tax, as this would impose a disproportionate burden on the energy sector in particular, and ultimately reduce the energy security of the EU.
Financial transactions account for a large proportion of the resources in the financial sector, and the various speculative operations on financial markets played a considerable role in the global financial crisis. It is surely not fair for taxpayers to bear the full burden of the financial crisis, as some of this burden should be transferred to the financial sector as well, so that it can share in the costs. The report focuses mainly on transactions that are highly risky and speculative, and it will therefore lead to greater responsibility in the financial sector through the future taxation of financial transactions, which will paradoxically lead to greater stability in the global financial sector. Another reason for introducing a tax on financial transactions is the fact that financial services are not subject to VAT in most Member States.
I voted in favour of this report because I think it is a positive step towards the future innovative financing instruments that will underpin European economic recovery. I consider it essential for Europe to find resources on the market to finance the key sectors of our economy, in accordance with the objectives of Europe 2020, in particular, the trans-European transport energy and telecommunications infrastructures necessary for ending the crisis.
It is essential to drive the European economy. The EU's responsibility is not to impose and/or increase taxes, but have the courage to face the market. The solution is to be able to find new forms of financing that can ensure full achievement of projects in the shortest possible time, through the creation of ad hoc funds built upon the issuance of securities directly related to the implementation and economic exploitation of the work, and which are known as project bonds.
Any taxation on financial transactions should be proposed in Europe only if introduced globally: I believe that the Commission should investigate the possibility of introducing such a tax at EU level, attempting to predict whether this will result in negative consequences for the competitiveness of the EU.
I voted in favour of Parliament's resolution as I agree with the Commission's objective of increasing the size of the EU budget through the use of innovative fiscal instruments, and recognise the potential benefits of increasing private sector financing using public funds. I also believe that such measures should be accompanied by transparent reporting, combined with investment guidelines, risk management, exposure limits and adequate control and supervision procedures, established in a democratically accountable manner.
I welcome the European Parliament's support for the introduction of a tax on financial transactions at European level during the vote in plenary. A tax on financial transactions at European level will penalise highly speculative and socially useless financial transactions, while providing the European Union with an annual income of EUR 200 billion. This vote goes against the competitiveness pact. Rather than penalising States and citizens, we need to tax the financial markets. The Commission and the Council must urgently take note of this.
I support, with some reservations, the Podimata report on innovative financing. I share the rapporteur's concern about the economic and financial crisis that we are going through, and the consequent lack of investment. I also agree that it is desirable for investment to translate into greater progress and innovation, and that there is a need for Europe to increase its capacity for intelligent investment. However, I fear that, overall, the report seems overly inclined towards increased taxes, when in several countries (such as Portugal), we are already experiencing an overdose of fiscal burdens. In its final version, the report calls for the introduction of a financial transaction tax (at a global, or at least European, level), while admitting that the consequences of this need to be studied (positing an a posteriori study for this). I applaud the defence of the launch of Eurobonds, which would facilitate access to the market for the more fragile euro area countries, and the opinion that this would be beneficial 'to all participating Member States and to the euro area as a whole'.
in writing. - (FR) Some people do not support a financial transaction tax (FTT) at European level because it would distort competition on the financial markets at Europe's expense. I do not believe that a tax of only 0.01% on these transactions will cause investors to withdraw from the world's largest financial market.
If we rely on the G20 to take this initiative at global level, we will wait forever. I am therefore pleased that the amendment tabled by the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament in favour of this FTT at European level has been adopted. It would provide an estimated EUR 200 billion of income a year, thus allowing the Union to properly finance its budget, at a time when Council Members are already making known their intention to cut it, despite the added value that results from European expenditure.
The crisis, brought about by financial market players, is being used as an argument by our right-wing governments to call for budgetary cuts, especially in social expenditure. Hence, European citizens would pay for mistakes that were not of their making. The FTT would reintroduce social justice into European decisions by consolidating public finances at the expense of those who weakened them in the first place. Therefore, this was exactly the right time to make this move.
The economic and financial crisis has highlighted the total lack of ethics in this area. The paradigm of the new welfare economy, whereby the pursuit of individual wellbeing is the key to collective welfare, which is the sum of its parts, is apparent in all its inadequacy. According to this approach, individual interest does not set any limitation on the collective interest, let alone the general interest. Yet because public government must set general interest as a framework within which to operate, and provide free space for freedom and individual rights within it, it must support this with a fair and progressive tax system. Consistent with this approach, which must be supported at global level by the EU and all G8 and G20 countries, the revenue from financial transactions must be made comparable to other revenues through a specific tax system that favours greater responsibility by operators together with other rules and new paradigms. The introduction of Eurobonds designed for the crisis fund and infrastructure projects could strengthen the EU's ability to take action if they were additional to the EU budget. The report that we have adopted seems to me to be moving, albeit slowly, in this direction.
The current economic crisis has highlighted shortcomings in the supervision of the financial sector. We therefore need new tools and new fiscal policies. Indeed, the financial system has generated substantial profits from speculative transactions, and it does not have to pay any tax. By voting in favour of a tax on financial transactions, the revenue of which could be usefully channelled into development aid, the European Parliament has indicated that it wants to stop this injustice. This tax should, of course, be applied internationally, but if this does not happen, we would ask the EU to shoulder its responsibilities by implementing it in Europe. In this way, Europe would set an example, both in terms of innovative financing and in terms of showing solidarity with developing countries. It is now up to the European Commission to submit to us a legislative proposal that meets the expectations expressed by a very large majority in this Parliament.
I welcome this vote on the tax on financial transactions because the European Parliament is calling for the Union to implement this tax scheme without waiting for a hypothetical decision on the matter at global level. The European Union has the largest financial sector in the world. It should therefore lead the way.
According to various studies, the creation of a tax of around 0.05% on transactions would generate some EUR 200 billion of annual revenue to be used to finance the recovery and development cooperation, and to protect the environment, while, at the same time, discouraging financial speculation. Having said that, I also remain convinced that we need a tax of this kind at international level: the Union must encourage its partners to adopt regulations on financial taxes.
I say this because, if this tax is applied only in the European Union and not internationally by Europe's main financial competitors, the Union's finances will suffer greatly. In particular, I hope that a compromise will be reached on this point during the French Presidency of the G20.
For over 10 years, the European socialists have been fighting in the European Parliament for a tax on financial transactions. This tax would have many benefits: not only would it discourage financial speculation; it would also fund aid to developing countries and their adaptation to climate change, while contributing to the European Union's budget.
The world is now in a different situation: the recession has made the need to stabilise the financial markets yet more acute, and the European Union needs new resources to overcome this recession - it must overcome it by means of a recovery, not by means of austerity.
At the same time, the groundswell in favour of the tax is getting bigger: more and more governments are supporting the idea, and the European Parliament has already voted repeatedly in favour of introducing a tax on financial transactions. This new vote in favour of the tax is an important step: Parliament is saying that we must act immediately at European level, even if there is no global agreement. Parliament's request is clear, and the vote was an overwhelming one: we must now turn our words into deeds and implement the tax on financial transactions.
The report on innovative financing addresses a number of important aspects. Unfortunately, it contains a proposal for Europe to introduce a financial transaction tax on a unilateral basis. I believe that the Swedish example of the unilateral introduction of a kind of financial transaction tax in the 1980s, which resulted in the majority of trade in shares, bonds and options moving to London, should be taken into consideration so that we do not make the same mistake at European level. I consider there to be a big risk that the stabilising effects on the financial market will not be realised if the EU introduces such a tax independently. The risk of trade in shares, bonds and options transferring to less transparent and less open markets outside Europe is great. That will not create better conditions for control of the financial market. I therefore voted against the amendment that proposed a European Tobin tax but, in spite of the fact that this proposal was voted through, I chose to vote in favour of the report in the final vote.
This choice was made on the basis of the fact that, as Europe 2020 negotiator for the Group of the Alliance of Liberals and Democrats for Europe, I would otherwise have risked undermining the group's negotiating position on what are, for us, important issues, such as the importance of creating a real internal market, enabling the financing of infrastructure projects by means of European project bonds, and a possible solution with regard to a European carbon tax.
I voted in favour of this report as it defends the creation of specific instruments, such as the introduction of a financial transaction tax, which could contribute to improving the efficiency of the market, increasing transparency, reducing excessive price volatility and creating incentives for the financial sector to make long-term investments, with added value for the real economy.
We Swedish Social Democrats are very much in favour of a transaction tax at global level. The EU should work very actively to get such a system established. If an international agreement should, in time, prove to be politically impossible, the alternative of introducing a transaction tax within the EU alone should be given very careful consideration. It should be based on a well-balanced impact assessment. The Commission is currently preparing an analysis, but this has not prevented its representatives from pre-empting events on several occasions by expressing clearly negative views of a tax at EU level. That is unacceptable, in our opinion. Therefore, in order to send a clear signal to the Commission that this matter should be taken seriously and that the process must be unbiased, we have chosen to vote in favour of the amendment that talks specifically about the introduction of an EU tax. It is very important for an objective and thoroughly considered basis for a decision to be established with regard to this matter.
This report deals with the need to find new forms of public sector financing at a world and European level. In reality, the current economic and financial crisis is requiring Member States to seek revenue to attenuate their budget crises. New means of financing include taxation of the financial sector and CO2 emissions.
In recent times, the financial sector has distorted its objectives of financing the development of the economy and, with the excuse of needing to cover risks, has increased rates, immediately obtaining enormous profits that seriously affect public finances and citizens. Meanwhile, a tax on CO2 emissions would make the 'polluter pays' principle fairer and more consistent, contributing not only to reducing climate change, but also to financing investment projects in this area. I agree with having a financial transaction tax at a global level. I believe that its introduction at a European level should be preceded by an impact study. I also agree with the implementation of Eurobonds, as I believe them to be a common instrument for debt management.
This report talks about 'innovative financing'. In truth, however, it does not escape from the tired old positions rejecting the most elementary justice. The financial market should have been effectively controlled and regulated a long time ago. A brake should have been applied on speculation a long time ago, whether it involved commodities, including food, property, benefits and pensions, or the sovereign debt of states (to give a few examples). The European Commission, however, obstinately refuses to proceed with these proposals. This is despite knowing that financial losses caused by tax evasion and fraud in Europe are estimated to be between EUR 200 and 250 billion per year, a sum that would be sufficient to reduce public deficits without the need to increase taxes on employment - the old solution. It also obstinately refuses to introduce a financial transaction tax at EU level and is not pressing for its adoption at a global level.
The same applies to the scandalous continued existence of tax havens. These would be ways of bringing in revenue to combat poverty and other persistent economic and social problems. Current estimates of revenue generated from a financial transaction tax, even at a low rate, indicate that around EUR 200 billion per year would be generated at an EU level.
I welcome the resolution on innovative financial instruments which represents Parliament's contribution to the debate on how to generate new revenue, ensure a fair tax policy and maximise income recovery capabilities. I support the introduction of a financial transaction tax (FTT): the recent crisis - for which we can blame a certain kind of speculative finance - shows how states and citizens end up paying personally for the damage caused by others.
A tax on financial transactions would swell the EU coffers by about EUR 200 billion each year and help curb speculative activities, making them more expensive and therefore less attractive. However, I believe that this tax should be established globally and not only in Europe, in order to avoid creating a competitive disadvantage to Europe itself which, let us not forget, is highly attractive being the largest global market. We should also all welcome Parliament's support for Eurobonds and project bonds, which will promote recovery by stimulating the real economy and encouraging the creation of infrastructures vital to the European economy.
There has long been a need to control and effectively regulate the capital market, preventing speculation on a very wide range of products, including commodities, property transactions, benefits, pensions and insurance, as well as a whole panoply of derivatives, including speculation on sovereign debt.
Unfortunately, the European Commission has made no progress with these proposals, when it is well known that financial losses caused by tax evasion and fraud in Europe are estimated to be between EUR 200 and 250 billion per year, which alone would be sufficient to reduce public deficits without the need to increase taxes on employment.
However, if we also had financial transaction taxes at a world level and, therefore, also at a European Union level, as well as an end to tax havens and speculative financial products, we would have even greater sums with which to address economic and social problems.
Current estimates of revenue generated from a financial transaction tax, even at a low rate, indicate that around EUR 200 billion per year would be generated at a European Union level.
In the light of this, we cannot accept that a clear position on the creation of a financial transaction tax should be delayed under the pretext of further studies and assessments.
If the financial system, responsible for reckless trading and speculation, is being held up as one of the major causes of the financial crisis, then it is right that those responsible should have to pay their share by offering the most significant economic contribution. I nevertheless consider the method suggested in this report will affect the precarious balance of competition by undermining its foundations, since it would have to be applied on a global scale. For this reason, and to avoid creating a dangerous precedent with regard to the European tax system, I do not support Mrs Podimata's report and voted against it.
I voted for the amendments and for those parts of the text that relate to taxing financial transactions. In fact, I voted for the principle of making financial institutions help to shoulder the cost of the recession, for which they are responsible, and to consolidate our public finances.
However, the problem with this report, which I voted against, is that its main aim, by way of innovation, is to create new taxes, managed, where possible, at European or global level, or at the very least with international bodies deciding who the beneficiaries will be and how the money will be used. Moreover, there is no guarantee that taxes on labour would be significantly reduced. Similarly, I can only oppose a carbon tax at every level, as it would invariably penalise the least well-off citizens, as seen with Mr Sarkozy's unjust and unpopular project.
I also oppose the creation of a European agency responsible for issuing European bonds in order to pool public debt - this a real bonus for madmen paid for by people with more sense. Finally, I regret that, although the part devoted to development funding rightly castigates government corruption and tax havens, it is careful not to denounce the outrageous practices of multinational firms, and especially their use of transfer prices.
in writing. - The report on 'innovative financing' sends a strong message to the financial institutions and, in particular, to the banking industry, that it is time to further regulate the financial sector, holding banks administratively responsible and legally accountable for their negligent actions and ineffective risk management practices. It has become evident that the financial services market is often incapable of regulating itself sufficiently and that the quality of consumer protection and safeguards in the financial services sector require tangible and strong improvement, particularly with regard to the monitoring and supervisory aspects. The current situations might be used as a window of opportunity to strengthen the financial services industry and to restore citizens' and consumers' confidence in the sector, as they are now the ones footing the bill for the big blunders and bailing out the major financial institutions.
Having said that, the Commission should first evaluate the impact which a tax on financial transactions will have on the European economy, because any future proposals should not be based solely on decisions taken on impulse to address the buzzword of the moment, but should consist of a pragmatic approach that will prove to withstand the stresses of time and will restore the trust of the European citizens in the financial markets.
The adoption of the Podimata report was the chance for Parliament to show unequivocal support for the introduction of a tax on financial transactions at European level. Until now, the European right had always frustrated the proposals by the socialists on this matter, whether in parliamentary committees or in plenary sessions. The fact that a majority of MEPs, and hence a section of the right, have been won over by this project, which has been advocated for many years by the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, is good news. It shows that, together, we are gradually becoming aware of the merits of this project. This vote marks a new stage in the process of introducing a financial instrument that would serve, in particular, to generate additional own resources for the EU budget, but also to support development initiatives internationally. However, the fight is not over. For the time being, this is only a policy position. Beyond their statements, we must remain alert to the genuine willingness of European Heads of State or Government, a large majority of whom are right-of-centre, to introduce this tax.
For many years, we have been fighting for the introduction of a tax on financial transactions. Despite the many reservations this idea has met with, the adoption of this resolution by a large majority is an important step. By encouraging the taxing of financial transactions internationally and, in any case, by recommending the creation of such a tax within the European Union, Parliament is laying the foundation of a new global financial order. On top of this, we should mention the new financial prospects that such a tax would offer, since its introduction could generate some EUR 200 billion per year. This vote is a great victory; it is now up to the international bodies to be as bold as the Members of the European Parliament have been.
The taxing of financial transactions is something that the socialists and the Left in Europe have long been fighting for. The adoption, by a large majority, of the report by my Greek colleague, Anni Podimata, is testament to the political progress made by the European Parliament. This is a great victory for the European left, and one of which it can be proud. Although the text has no direct legislative effect, it does mark a decisive political step forward: from now on, the European right within the European Parliament will be unable to prevent the introduction of such a tax. This is a real step in the direction of budgetary federalism, which is the only way for the European Union to achieve its goals in terms of growth, employment and overcoming the recession.
I agreed with this report, because one of the main advantages of innovative financing tools is that they can bring a double dividend, as they can contribute to the achievement of important policy goals, such as financial market stability and transparency, and offer significant revenue potential, but the effects of these tools on the negative externalities produced by the financial sector should also be taken into account. I agree with the provision and the call for innovative financing measures to raise more from this sector and contribute to shifting the burden of taxation away from working people. This would have the potential to improve market efficiency, increase transparency and reduce speculation, even out excessive price volatility, create incentives for the financial sector to make long-term investments with added value for the real economy, as well as help to finance global public goods and reduce public deficits. I support the idea of issuing common European project bonds to finance Europe's significant infrastructure needs and structural projects within the framework of the Europe 2020 agenda and anticipated new EU strategies, such as the new strategy on energy infrastructure development, and other large-scale projects. EU project bonds would thus secure the investment required, would attract the support they need, and would become an important mechanism for maximum leverage of public support. These projects must also contribute to the ecological transformation of our economies, paving the way for the zero carbon economy.
in writing. - (LV) A new financial transaction tax will not solve European Union Member States' budgetary problems. That is why I did not support the report on innovative financing at the global and European level. Contrary to what some people believe, it will not be banks that pay such a tax, but their customers, the same old taxpayers therefore. At a time of economic recovery, we should not be introducing new taxes; instead, we must reduce government expenditure. A new tax would only serve to conceal governments' inability to reduce expenditure, and not have the desired effect.
The report put to the vote in Parliament today relates to the introduction of innovative financial instruments. I wanted to support the resolution with my vote because the economic crisis of recent years has highlighted the lack of regulation and the need to create new financial instruments that can resolve major financial speculations. This EU action will therefore be able to unequivocally re-establish the necessity of responding to the needs of the real economy by supporting long-term investment and creating new additional resources to face up to and win major global and European challenges, achieving growth and development objectives under the EU 2020 strategy. The dramatic increase in financial transactions has revealed the growing gap between finance and the real economy. The introduction of a tax on financial transactions, the issuance of common European bonds and the anticipation of a carbon tax, are some of the proposals geared to the creation of new processes, which are needed for our economy but must not, however, have a negative impact on the most vulnerable consumers.
I very much welcome the result of the vote on the report on innovative financing at a global and European level. Two matters of key importance were covered in this report, namely, the tax on financial transactions and Eurobonds. These could be important sources of funding to increase the EU's financial and economic capabilities, enabling it to implement large and strategically important projects, including transport and energy projects, and also possibly facilitating the mobilisation of private capital. The Group of the Progressive Alliance of Socialists and Democrats in the European Parliament has been calling for a similar solution for some time. I am pleased that a clear majority has voted in favour of introducing these innovative solutions.
The Left has supported the introduction of a financial transaction tax for many years. This idea was accepted by the European Parliament in general terms today. The Podimata own-initiative report adopted by Parliament does not entail a definitive yes or no to the issue of a financial transaction tax. It is not clear whether we can expect a corresponding proposal from the Commission or, if so, then when? We still have a long way to go before a legislative process is put in train. At present, the Commission is simply preparing a feasibility study. One of the framework conditions for this feasibility study is that competitiveness should not be impaired by the financial transaction tax. It is quite unrealistic to expect a worldwide introduction of a financial transaction tax at present. The own-initiative report did not just deal with the issue of a financial transaction tax, but also with the smooth functioning of competition policy in the EU and the introduction of a carbon tax following the VAT model, to be charged on every product in the internal market.
We cannot accept this carbon tax. This is an environmental policy demand of the Conservatives, who are seeking an energy mix that combines nuclear energy and renewable energies. Nuclear energy would remain unscathed by this tax. We are calling for the taxing of energy inputs, also covering nuclear energy, through a combined primary energy/carbon tax. I abstained from the final vote because I could not vote in favour of a report that links one good idea, a transaction tax, with measures that would place an even greater burden on the people of Europe.
In recent years, the global economic and financial crisis has exposed major weaknesses in the global financial system's regulatory and supervisory framework. Financial transactions are typified by a hefty increase in volume and by a noticeable disparity between the volume of financial transactions and the needs of the real economy. Short-term investments, which predominate, have led to excessive volatility and risk-taking. Short-term speculative transactions were at the heart of the crisis and have underlined the clear connection between inefficient financial regulation and supervision and the sustainability of public finances. I voted for this report because the problems caused by this market behaviour have had a major impact on public finances, European citizens and beyond. The report intends to create tools designed to reduce speculation, guarantee a fair distribution of the burden between the key financial players and create new additional resources to meet the major challenges.
Tax evasion and fraud are currently estimated to cost EU Member States approximately EUR 250 billion a year. The novel element is the tax on financial transactions, which would generate revenues of approximately EUR 200 billion per year for the EU and would discourage speculative transactions.
in writing. - In voting for this report, Euro MPs are responding to the public's call for fair taxation of the financial sector. The financial sector is largely exempt from VAT and is under-taxed, while ordinary citizens have faced the costs of the financial crisis, including contributing EUR 9 500 in government support from every man, woman and child in the EU. In this vote, MEPs have backed the hundreds of thousands of campaigners who are actively working for a Robin Hood Tax - a tiny tax on financial transactions that can raise billions to meet priorities at home and our commitments to fighting poverty and climate change internationally.
Global agreement would be the best way to introduce such a tax, but the UK's stamp duty on shares demonstrates it is possible to introduce a successful, well-designed financial transaction tax (FTT) without undermining competitiveness. An EU-wide coordinated FTT would be the first step towards a global FTT. It is time for action and the EU can lead this campaign for global fairer taxation.
in writing. - Labour Euro MPs are responding to the public's call for fair taxation of the financial sector. The financial sector is largely exempt from VAT and is under-taxed, while ordinary citizens have faced the costs of the financial crisis, including contributing EUR 9 500 in government support from every man, woman and child in the EU. In this vote, Labour Euro MPs have backed the hundreds of thousands of campaigners who are actively working for a Robin Hood Tax - a tiny tax on financial transactions that can raise billions to meet priorities at home and our commitments to fighting poverty and climate change internationally. Global agreement would be the best way to introduce such a tax, but the UK's stamp duty on shares demonstrates it is possible to introduce a successful, well-designed financial transaction tax (FTT) without undermining competitiveness. An EU-wide coordinated FTT would be the first step towards a global FTT. It is time for action and the EU can lead this campaign for global fairer taxation.
The idea of a tax on financial transactions has been advocated by the Left for years. This idea is today the subject of a consensus. This concession to our views is welcome. Nevertheless, a tax on financial transactions should be aimed solely at promoting the general interest of the people, not the smooth operation of free trade or of the pollution rights trading that some - and indeed this text - call the 'carbon market'. I shall vote against this crude hijacking of what was a good idea.
Despite agreeing with a large part of the content of this report, I could not vote in favour of it since it advocates the introduction of a financial transaction tax (at a global, or at least European, level), although it admits that the consequences of doing so need to be studied (proposing an a posteriori study for this). The party that I represent has always fought against the introduction of such a financial transaction tax in Portugal, in the light of the detrimental effect it could have on the financial markets. Portugal is exhausted and unable to deal with further tax burdens, given that in the end, this tax would be borne by the citizens, as the financial institutions would pass it on to their customers. The introduction of such a tax only at a European level could lead to other markets gaining competitive advantages in relation to European financial markets.
in writing. - (ES) I have voted in favour of the Podimata report regarding innovative financing on a global and European scale as it introduces an idea that has been one of the pillars of the Left in the world: the introduction of a financial transaction tax. The text could certainly be much braver and not make this tax dependent upon the creation of a similar tax at global level.
My political organisation has always advocated the need to create a tax on world capital flow, such as the so-called 'Tobin tax'. For this reason, although the proposal made in the report seems insufficient to me, I believe it is a step in the right direction.
With the global economic and monetary crisis of 2007, we were able to observe the major weaknesses of the global financial system's regulatory and supervision framework. I spearheaded the fight within the European Parliament for innovative financing by setting up a working group on the feasibility of a tax on international transactions. I am convinced that such a tax would not only allow for better regulation of the financial sector by restricting purely speculative activity, but would also help the poorest, particularly developing countries, and the least developed countries among them, to achieve the Millennium Development Goals and to take the measures necessary to adapt to climate change.
A tax on financial transactions at European level could potentially generate around EUR 200 billion of revenue per year in the Union and close to USD 650 billion per year globally. If we made consistent progress at European level by applying a tax on international financial transactions, we would preserve the strong message we sent in December 2010 when we adopted the recommendation entitled 'the financial, economic and social crisis: recommendations concerning measures and initiatives to be taken'.
in writing. - The adoption of this report would be the first strong signal by Parliament in favour of a financial transaction tax at a time when the Commission has an ambiguous approach, both showing a willingness to regulate financial actors but exempting them from taxation. It is necessary to point to the hypocritical discourse of some right-wing leaders, calling for a form of taxation of the financial sector, but only at global level, where we all know it is most unlikely to be implemented. The Commission should give a precise and clear signal about the fact that the transaction tax must be paid by everyone. The situation where farmers pay tax while financiers do not is not acceptable. Social injustice gives birth to malice and permissiveness converts government institutions into a sandpit created by banks. I voted 'for'.
The introduction of a financial transaction tax is a step in the right direction and would mainly affect hedge funds and similar products, which would seem to be of very little benefit to the real economy. It is doubtless right for Europe to take the lead here - after all, we would have to wait indefinitely if we were to try to bring the Americans on board too. However, a financial transaction tax should not be used as an opportunity to introduce an EU tax by the back door. Unfortunately, however, Mrs Podimata's report takes us in precisely that direction. Fiscal sovereignty must remain with the Member States. If Brussels cannot manage on the money it gets, then it needs to tighten its belt. There are enough powers already that could be better regulated at a national level than at EU level. The other calls contained in the report, namely for the introduction of Eurobonds and a carbon tax, should be rejected. On the one hand, Eurobonds are a product that goes against all economic sense, while on the other, fiscally prudent euro area countries are once again unfairly required to pay the price. The EU would simply become a transfer union. Also, a carbon tax with dubious objectives would damage Europe's economy and destroy jobs and would thus have a negative impact on most people. For this reason, the report should be rejected.
I voted against this report because, while the idea of a contribution by the financial system, which is greatly to blame for the crisis of the last two years, seems right, the way it is implemented leaves me very puzzled.
I must say that I welcome the proposal for the creation of Eurobonds, which I believe can be a useful tool, but I have more problems with the bulk of the report, which is on the introduction of a tax on financial transactions. I think it is too risky to apply this only to one level of the European Union, as it might make the entire EU financial system uncompetitive, and operators could get around it without too much difficulty by focusing on other markets.
Also, I would not want this tax to pave the way for the creation of a potential centralised EU tax system, which is something to which I would be totally opposed.
Until now, the European taxpayer has borne the main financial brunt of the economic crisis. It is therefore important that other instruments should be used to ensure that the players and speculators in the financial markets shoulder some of the responsibility. This is only fair. However, a financial transaction tax should not be used as an excuse for the introduction of direct taxation from Brussels. This would erode the fiscal sovereignty and general sovereignty of the Member States. This report reveals tendencies in this direction, which is why I have voted against it.
in writing. - (LT) I voted in favour of this resolution on innovative financing at global and European level. Europe, with the world's largest financial market, is gradually trying to get back on its feet following the crisis, the effects of which will be felt for many years to come. Consequently, it is crucial to establish innovative financing measures which would ensure financial stability and transparency. Currently, the majority of financial services are exempt from VAT. Therefore, significant revenue is being lost through the financial sector and the tax burden is increasing for working people. I believe that the tax on financial transactions is an effective financing measure that would help reduce speculation and public deficits. Having properly assessed its possible negative impact on the EU's global competitiveness, we must make every effort to ensure that it is also applied at global level. Furthermore, in order to increase the GDP of all countries, it would be advisable to establish a tax on bank assets which would be proportionate to the systemic significance of the credit institution concerned and to the level of risk involved in an activity. I agree with the proposal on issuing European project bonds which, as a common debt management instrument, will help to attract increased investment in European infrastructure projects. Furthermore, in order to obtain maximum benefit from the application of the carbon tax, it is necessary to set the minimum mandatory requirements for all Member States, preventing overwhelming burdens from being shifted to low income consumers.
I voted in favour of the European Parliament's own-initiative report on innovative financing at a global and European level. The financial crisis and the debt crisis have revealed the gaps in the operation and control of the financial sector today. The introduction of a tax on global financial transactions is not a new proposal and it is certainly an unpopular proposal in all the developed countries without exception, especially in those which apply low taxation policies. Nonetheless, if global agreement proves impossible, the introduction of a financial transaction tax in the EU, if it does not damage its competitiveness, will help to improve how this particular sector operates and, at the same time, will generate important public revenue. This is the thrust of Amendment 2, which I voted in favour of.
This report relates to innovative means of financing at a world and European level. It outlines measures for dealing with the serious deficiencies in the regulatory and supervisory framework for the world financial system revealed by the global economic and financial crisis of 2007-2009. Financial transactions are currently characterised by an enormous increase in volume and a substantial discrepancy between the volume of financial transactions and the needs associated with them in the 'real world'. New trading patterns, such as short-term investment and automated high-frequency trading, which have taken a central role within global financial trends and led to excessive volatility and risk taking, merit the attention of those in government. These are sufficient reasons for the European Parliament, within the framework of its remit, to make its contribution and indicate the measures it believes to be appropriate to resolve the current situation.
The report on innovative financing addresses a number of important aspects, such as the importance of creating a real internal market as a basis for European growth, the importance of enabling the financing of European infrastructure projects by means of European project bonds, as well as a possible solution with regard to a European carbon tax so that we can switch to sustainable production in Europe. The fact that the report points out that the EU Member States must meet the aid targets that have been set is also important.
We nevertheless chose to abstain in the final vote because we do not believe that it is a good idea for Europe to introduce a financial transaction tax independently if other countries do not also do the same. We believe that the Swedish example of the unilateral introduction of a kind of financial transaction tax in the 1980s, which resulted in the majority of trade in shares, bonds and options moving to London, should be taken into consideration so that we do not make the same mistake at European level.
We consider there to be a big risk that the stabilising effects that we hope a financial transaction tax will have on the financial market will not be realised if the EU introduces such a tax independently. The risk of trade in shares, bonds and options transferring instead to less transparent and less open markets outside Europe is great. That will not create better conditions for control of the financial market and it would also undermine the joint European supervision of the financial market that we have put in place.
In order to tackle the global financial crisis and the major recession resulting from it, several governments have increased sovereign debt to unsustainable levels, with the aim of rescuing financial companies and stimulating their respective economies. At the same time, banks are accumulating profits through the differential between loans obtained from central banks at an interest rate of almost nil and the price at which they grant credit to customers and to states. Thus, it is a moral imperative for financial businesses to shoulder their responsibilities in the face of the crisis that they caused. A financial transaction tax is the least that can be demanded.
To those seeking to delay this accountability, on the pretext that such a tax can only be introduced at a global level, I would say: (1) that the EU's position would be greatly strengthened by the unilateral launching of this tax; (2) if a proportion of the capital applied in speculative transactions were to leave the EU, this would result in a reduction in the volatility of the financial markets, which would be beneficial; (3) if global financial regulation is not viable or advisable, sensible rules on the circulation of capital will be needed. The report is a step in this direction.
I voted in favour of the report because it is high time for the EU to take the lead and to introduce a financial transaction tax at European level. I believe that if we take this first step, it will increase the likelihood of achieving the objective of a worldwide financial transaction tax. The amendment proposed by my group calling for the introduction of a financial transaction tax at EU level without further delay (such as the carrying out of more studies) was passed by a narrow majority. I would now call on the responsible Commissioner, Mr Šemeta, finally to take action.
The resolution was passed with a broad majority of 529 votes in favour, 127 votes against and 18 abstentions. This is a strong signal from Parliament that cannot be ignored by the Commission or reinterpreted on flimsy grounds. I call on President Barroso to take action, to exercise the Commission's right to take the initiative, and to present a draft proposal to us, the legislature. A total of EUR 200 billion could be collected in this way - funds that are sorely needed and that should be contributed by those who caused the crisis. We should not turn to the taxpayers to make up for the deficits caused by the financial crisis, but instead should demand that the private sector finally pays its way. This money should be used both for budgetary consolidation and as a separate source of revenue for the EU budget.
in writing. - The European Parliament today reiterated the call for the introduction of an EU-level financial transaction tax, as part of a report on innovative financing adopted by MEPs. The Greens have long called for the introduction of a financial transaction tax and welcomed the vote, with Green MEP Philippe Lamberts commenting: 'The EP has kept the pressure on for the introduction of a financial transaction tax at EU-level. While the ultimate goal should be to introduce a global FTT, there are clear benefits for the EU to push ahead on its own. MEPs have today urged the Commission to take steps to this end. The Greens have long championed the introduction of a financial transaction tax both as a means of curbing harmful speculation and as a new source for generating public revenue. As well as being a potentially significant source of revenue at a time when national exchequers are under strain, a financial transaction tax is socially just. A FTT would also clearly address the systemic risk emanating from high-frequency trading, acting as a disincentive for risky speculation. It is time for the Commission and Member States to stop stalling'.
The recent economic crisis has laid bare the shortcomings of the system for regulating and supervising global finance.
All too often, the volume of these transactions has far exceeded the needs of the real world, causing speculation which, over time, has made the capital involved extremely volatile and at risk of insolvency. The first to take the brunt have been taxpayers, also in terms of rising unemployment, dwindling incomes, reduced access to social services and increasing inequalities.
To prevent future crises, the EU now needs to promote real changes in regulation and supervision, giving shape to a more healthy and robust financial environment. The idea of a levy on financial transactions has important advantages, especially in the aftermath of a crisis like the present one: stabilising the markets, providing incentives for long-term investment and ensuring traceability for the auditing of individual transactions.
Curbing speculation, supporting long-term investment and achieving greater long-term growth under the EU 2020 strategy: it is important to complement all this by introducing a similar system of financing outside the European Union as well, in order not to give rise to competitive disadvantages against us.
In today's vote, we saw support for the report concerning innovative financing in the world and in Europe. The only part that was not supported was the proposal calling on the Commission to investigate the feasibility of the EU's carbon tax, which, like VAT, will be introduced onto the internal market for each product. I am pleased to note that there was support for the main points calling on the Commission to investigate the feasibility and practicality of various new taxes and the consequences resulting from them. With the bank taxes, taxes on financial activity and taxes on financial transactions, everyone has their own economic objective, and their potential for bringing in income differs, so it is important that, before imposing additional taxes, an in-depth analysis is carried out.
There was support for the idea under consideration that, if a financial transaction tax is imposed, it should be introduced as widely as possible. At the same time, Members of Parliament, including myself, asked for clarity on who will ultimately pay this tax, because the tax burden usually falls on the customer, which, in this case, would be retail investors and individuals. Thank you.
in writing. - I supported the Podimata report which includes a number of good ideas regarding a global financial transaction tax. The truth is that much of the financial sector, particularly the investment banks, has still to reform itself following the flaws that were revealed by the financial crisis. Even the Governor of the Bank of England, Mervyn King, admitted last week that the cost of the austerity measures being taken in Britain, and across Europe, were being borne by 'people who were utterly blameless' while the financial sector had gone back to a 'business as usual' mentality.
It is right that the private sector should pay its share for the consequences of the financial crisis and provide for any future bail-out given the existence of many banks which are still deemed 'too big to fail'. The onus is now on the IMF, and the European Commission, to assess the positives and negatives of a global financial transactions tax.
in writing. - During today's vote on the Podimata report on innovative financing, a separate amendment was voted on that called on the Commission to come forward with proposals for an EU-level financial transaction tax proposal in the absence of any initiatives at the G20 level.
I voted in favour of the amendment for the purposes of group solidarity and because I believe that clear support for the concept of an FTT from Europe may spur further discussions at the G20.
However, I am very clear that the introduction of an FTT at EU level, if not also implemented globally, raises potential risks to the UK's competitive position as a financial centre, which has a clear impact on citizens in South-East England. I am very wary of an EU-only FTT and believe that any proposal must be rigorously impact-assessed to ensure that the positive impacts outweigh the downsides for my constituents. Prior to the result of such an impact assessment, I flatly reject proposals for a blanket 0.05% FTT on all financial transactions as being arbitrary and ill thought-out.
I voted against the report, as it does not guarantee that a tax on financial transactions would be used for the purpose for which a true Tobin tax should be used, namely, developing countries and investments in the climate. The report is unclear about whether the tax will accrue to the EU's budgets, which opens up the possibility of more problems. Firstly, I am fundamentally opposed to increasing the EU's own resources. Secondly, we will be wasting an opportunity to have a genuine Tobin tax if the EU has the right of disposal of the tax - see the Commission's proposal that the tax should finance EU projects and gaps in the EU budget. My vote should not be construed as opposition to a tax on financial transactions in the EU. I fully support a genuine Tobin tax. I also support the positive elements of the report, such as the fight against tax fraud, the 'polluter pays' principle and the call for energy efficiency.
Today, I once again voted in favour of the introduction of a financial transaction tax (FTT) and agreed that, if we fail to impose an FTT at a global level, the EU should take the first step, anyway. We have to take advantage of this momentum and restrain the greed of the financial and banking sectors. After all, a global crisis requires global solutions and Europe, as the largest financial market, can play a pioneering role in this regard. A financial transaction tax could provide Member States with sufficient revenue to balance their budgets and keep their economies going.
Because the revenue potential of an FTT of 0.05% amounts to nearly EUR 200 billion in the EU and USD 650 billion globally, this tax could also form an important part of the solution in the search for new and sustainable sources of income. An FTT could limit speculation and stabilise markets, create incentives for long-term investments and, because each transaction is traceable, it could increase transparency and ensure that financial players accept their share of the cost of the crisis. Moreover, the report calls for the possibilities of issuing Eurobonds and imposing a CO2 tax to be examined in greater detail.
in writing. - In contrast to my Scottish Conservative and Scottish Liberal colleagues, I have supported this report which addresses a variety of possible financing sources including a Financial Transactions Tax. It also calls for a debate on the use of revenue which could come from a FTT.
I strongly supported the introduction of a tax on financial transactions at global level during the vote on the report on innovative financing at global and European level. However, the possibility of applying such a tax exclusively at European level should first be the subject of a feasibility study by the European Commission. Indeed, we should establish whether this tax could be implemented at European level without having adverse effects on European competitiveness internationally.
The economic and financial crisis has revealed serious deficiencies in the regulatory and supervisory framework of the global financial system. Responses need to be provided to the crisis through new instruments that can put a brake on speculation, restore the role of the financial sector, ensure an equitable distribution of the burdens, and create new, additional resources for facing global challenges, such as climate change, development goals and intelligent, sustainable, inclusive growth within the framework of the Europe 2020 strategy. This own-initiative report is the result of a desire to find new, innovative sources of financing. Taxation instruments based on the receipt of income are not considered to be sufficient. The document examines the following possibilities for innovative financing: taxation of the financial sector, Eurobonds and taxation of the energy sector. In my view, it is essential to innovate in terms of alternative means of financing that are equal to today's challenges and in line with the modern world, but it is inadvisable to do this without first studying its real impact. Just as important as increasing income is bolstering the regulatory role of the market, creating mechanisms to strengthen its transparency, efficiency and stability. For these reasons, I voted in favour of the document during the plenary session.
The report is an insult to the intelligence of the working classes and the grassroots classes, which are suffering under the barbaric war unleashed on them by capital and its political representatives. It clarifies from the outset that there can be no question of taxing capital: 'emphasises that an increase in the rates and the scope of existing taxation ... can be neither a sufficient nor a sustainable solution'. However, in order to deceive the workers, it calls on the EU to adopt a 'financial transaction tax' of 0.01%, which is presented as an allegedly 'fair distribution of the burden' of the crisis between capital and the workers and an effort to limit speculation by capital. At the same time, direct taxation on poor grassroots classes is being increased and indirect taxation, which literally eats into working class and grassroots incomes, is being pushed through the roof. The financial transaction tax is not a tax on the financial sector; it is another indirect tax. Alongside this new indirect tax, a whole series of so-called 'innovative financing' measures, or rather new taxes on grassroots incomes, is also proposed, such as a 'carbon tax', a 'solidarity contribution on air tickets', even a 'global lottery' to combat hunger. The Greek Communist Party voted against this particular report, underlining that the only popular way out of the capitalist crisis is to target the profits of the monopolies.
in writing. - I voted in favour of this report. In my opinion, Mrs Podimata's report is very well balanced and very well explained, and I welcome the four financial instruments introduced by the report. The four measures are all innovative and I would like to stress that this is not solely about the issue of a financial transaction tax. We should be careful in choosing which instruments to implement: in my opinion, we should exclude tax on sectors - such as the energy sector - which have a multiplying effect on living costs. Thus, for the final phase of this issue, the Commission should conduct an evaluation through an impact assessment of the efficiency and potential results of using these instruments.
The report contains some good ideas, for example, a financial transaction tax of just 0.05% that would net EUR 200 billion for the EU's budget. At present, we are failing to benefit from this money, which would simply make speculation harder, but not impossible. The exciting question is what the Council of Ministers will do with this own-initiative report. We still have a long journey ahead of us.
in writing. - With citizens across the EU facing a growing bill for the financial crisis, the measures included in this report have the potential to raise billions of euro and alleviate some of the pressure on families in these challenging financial circumstances.
A tiny tax on financial transactions will be able to be put to use to fight poverty in the UK and across the world and mitigate the effects of climate change. Campaigners for this so-called Robin Hood tax, including Labour MEPs, now need to expand on their success and continue to put pressure on the global financial sector to expand this scheme to create a worldwide Financial Transaction Tax.
I voted in favour of this resolution, which is aimed at encouraging innovative financing by means of a tax on financial transactions, increasing the economy's recovery capacities, and promoting the transition to green growth while maintaining aid to developing countries. The economic crisis showed, very forcefully, the vital importance of establishing global financial governance to ensure that we are no longer subject to the vagaries of unbridled financial capitalism. This is what the French Presidency of the G20 wants, and we must do all we can to achieve that objective. Financial speculation, encouraged by the lack of rules and supervision, has destroyed millions of jobs, seriously affected public finances and considerably reduced living standards for a large majority of Europeans. It is time to move on from this short-term vision of the economy, where money is all-important and irresponsibility is everywhere, and which led us to the edge of the abyss, so that the financial system can resume its role of serving the real economy and the people. The European Union should set an example in this regard, and the resolution adopted by this House sends a strong signal to our partners.
I have voted in favour of the report by Mrs Podimata on innovative financing at global and European level. Until now, only the European taxpayer has borne the brunt of the financial and economic crisis in 2007 and subsequent years. This is the first report to consider a variety of innovative mechanisms designed to ensure that players in the financial markets also carry some of the costs. The proposal for a financial transaction tax at global level, if possible, is to be welcomed and a similar scheme at EU level should be seriously considered as an alternative.
The great advantage of this tax is not just the potential income from a sector that has had little or no tax levied in the past, but also the simultaneous regulating effect. It is a well-known fact that the financial sector, which is frequently built on speculation, has become divorced from the real economy. By taxing the financial sector, we could generate incentives for longer term investments again, thus considering the needs of the real economy.
I am voting in favour of this report because the importance of reducing inequalities in the area of health is intrinsically linked to the reduction of social inequalities, as pointed out in this report. Health inequalities begin at an early age and continue throughout life, and they also reproduce themselves in other generations. In light of this, Member States need to adopt the principle of 'health in all policies'. In addition to this, I strongly support the rapporteur's recommendations defending the need to promote universal access to health, including for undocumented migrants, and access to welfare protection for pregnant women in line with legislation in their own countries.
Edite Estrela's report serves to review the health inequalities that exist within the European Union and the measures that need to be taken to reduce them. Thus, it is a useful report and one for which I voted, not least to reaffirm the inviolable nature of the right to abortion and the need for easy access to methods of contraception, at a time when these rights are not yet effective in all the Member States of the European Union. The march towards equality goes on.
There are very significant health inequalities between countries and regions in the European Union. Due to the economic and financial crisis, some Member States have taken austerity measures leading to a reduction in the level of funding for public health, disease prevention and long-term care services. Not all EU citizens have access to quality health services. This is particularly true in the EU's poorer regions, where patients do not have access to quality healthcare and treatment services. Major disparities exist both in reimbursement for medication and the treatment of individual complex diseases, such as Alzheimer's disease, which prevents the patients of some Member States from obtaining reimbursable medication and the treatment they need in their country. I believe that the European Commission must take measures to reduce disparities and inequality of access to quality healthcare services faced by people in the EU and establish mechanisms to monitor inequalities in health. The Commission should also present an initiative, aimed at encouraging and supporting the development by Member States of integrated national or regional strategies to reduce health inequalities.
European citizens enjoy longer and healthier lives today. Despite average health levels within the European Union having improved over time, health disparities still exist between Member States and within Member States in Europe. On account of the current economic, financial and social crisis, these disparities are tending to increase. As the shadow rapporteur for the opinion of the Committee on the Internal Market and Consumer Protection, I pointed out the need to seek solutions. These will necessarily involve all participants: the European Union, national governments, regional and local authorities, and operators within the social economy. The challenges facing the European Union, the result of demographic changes, require a concrete plan for combating health inequalities in rural areas.
Strengthening the mechanism for recognising qualifications will facilitate the circulation of skills within the EU and the mobility of professionals. Campaigns promoting healthy lifestyles and prevention and screening programmes directed at specific groups are also important for reducing health inequalities. For all of the above reasons, I supported this report.
At a time when we are still fully feeling the social effects of the economic and financial crisis in our respective European societies, it was important to vote today for Mrs Estrela's report on reducing health inequalities. Indeed, this report is a reminder that inequalities also affect health services and that it is important to act on the fundamental causes of those inequalities so that all European citizens can at last enjoy their fundamental social rights. Citizens are not equal, whether in terms of life expectancy, poverty or social exclusion, and they are not all exposed to health risks. The report also mentions undocumented migrants, who often face tremendous difficulty in accessing health services in host countries.
Hence, we invite the Member States to improve access to healthcare for all, whether citizens or not, and call on them to further coordinate their national health policies. Indeed, access to high quality healthcare is one of the most fundamental rights and should therefore be a priority both for the Union and for the Member States, which still have jurisdiction in this area.
In the European Union, there are significant health inequalities and measures to tackle these inequalities also vary widely within Member States. Since I believe that these differences in health matters can have a considerable influence on individuals throughout their lifetime, they pose a problem to be tackled with determination and with an innovative political outlook.
This report contains very interesting solutions for acknowledging the specific right to health of citizens, in particular, by focusing both on training the population and on health service coverage. The social consequences of the recent economic and financial crisis are obvious: since the crisis began, the number of jobless people has increased by 5 million, many households have been affected by the recession and are now more at risk of poverty or a situation of excessive indebtedness. I think it is essential that reducing these inequalities should be considered a priority at all levels of decision making. I also call on the Commission to give them greater recognition in the EU 2020 strategy and to ensure that the objective of reducing health inequalities is fully taken into account in future initiatives.
I voted in favour of this report because health inequalities are a problem that needs to be tackled as a matter of urgency. They start early in life and persist not only into old age but subsequent generations. Inequalities experienced in earlier life in access to education, employment and healthcare, as well as those based on gender and cultural background, can have a critical bearing on the health status of people throughout their lives. Furthermore, poverty and social exclusion have a significant impact on the state of health. The reasons for these differences in health are, in many cases, avoidable and unjust. In order to tackle health inequalities, specific measures need to be taken, particularly as regards the most vulnerable groups. It is essential that the reduction of health inequalities is considered an essential priority, ensuring effective impact assessments in the area of health.
The crisis has hit healthcare services hard in several EU Member States in terms of both supply and demand. On the supply side, the economic and financial crisis has resulted in a fall in the level of funds allocated to public health and healthcare services, and in the long term too, as a result of budget cuts and lower revenues obtained from the collection of taxes. On the other hand, the demand for healthcare services has risen in the long term as well, as a result of a combination of factors contributing to the deterioration in the population's state of health in general. Several Member States have included as part of their recovery packages measures to alleviate the effects of the economic crisis on healthcare services, by investing in the health service's infrastructure, making optimum use of the funds allocated to healthcare services, as well as by restructuring and reorganising the healthcare system.
However, there are large discrepancies in Member States in terms of measures adopted to combat inequalities. Access is a key issue in the case of all public services. Gathering and exchanging evidence on effective strategies, policies and measures will help obtain support at administrative level and in different sectors.
I agree with the assertion of the rapporteur, Mrs Estrela, that enormous health disparities exist both between people who live in different regions of the EU and between more advantaged and less advantaged population groups. These inequalities tend to begin at birth and persist into old age, influenced throughout life by access to education, employment and healthcare, and may be exacerbated by differences based on gender and race. It is essential to reduce the size of the existing disparities, which jeopardise the commitments made by the EU with regard to solidarity, social and economic cohesion, human rights and equality of opportunity, as a result of which this is one of the priority actions within the 2008-2013 EU strategy for health. However, it is important to recognise that health policy is the responsibility of the Member States, together with the establishment of respective systems for people to access healthcare. The report describes several interesting measures, but does not examine their financial impact. I am also unhappy with the introduction of the question of abortion, which is part of a national and not European remit.
The principles of universality, access to high quality care, equity and solidarity must become a reality within the health systems of the European Union. That is why the European Parliament, by a large majority, adopted the Estrela report. Many inequalities can still be seen in the health systems of the 27 Member States. MEPs have therefore called for universal access to affordable healthcare to be improved. Basic care must be less expensive and access to medicines more affordable. Inequalities between different social and age groups must be reduced. Member States should improve the effectiveness of their health expenditure, focus on prevention, and offer targeted programmes for the most vulnerable groups. This is what MEPs are asking the European Commission and the governments of the Member States to do, in order to ensure a health standard in Europe that is worthy of the European social model that we want.
I was anxious to support Edite Estrela's report on reducing health inequalities between the countries of the European Union, but also within them. This is simply because it mentions a very wide range of the persistent inequalities in this area within the Union. These inequalities, which are unfair, are the product of numerous economic, environmental and lifestyle factors, but also of difficulties in accessing healthcare, be it for economic reasons or because of 'poor distribution of medical resources' in certain areas of the Union. Although health policy remains (for the most part) a national responsibility, we MEPs have a duty to encourage our Member States to continue their efforts to reduce socio-economic inequalities, thereby also reducing disparities in healthcare.
Member States must ensure that vulnerable groups (the disabled, the elderly, migrants...and women!) really can enjoy fair access to healthcare. A special focus is also needed on health prevention and information, in coordination with organisations from civil society.
Despite the fact that the report contains provisions that I consider to be of great relevance on the growing importance of healthcare provision for the elderly and the need to improve knowledge of diseases that affect older people in particular, in general, it says little that is new. In fact, by trying to mention everything, it ends up being a 'wish list', to which the rapporteur has added, on the pretext of 'reducing health inequalities', issues as diverse - and unconnected to equality of access to healthcare - as domestic violence, investigation of the pharmaceutical sector, and the policies of the Member States with regard to the voluntary interruption of pregnancy and access to fertility treatment for homosexuals. I do not believe this to be the arena where these issues should be dealt with. We know that access to abortion and medically assisted reproduction for homosexual couples are controversial issues within the Member States, and only the Member States can freely make decisions about them. For this reason as well, I cannot vote in favour of the report.
Health and life expectancy are intimately linked to social conditions. It is essential that the reduction of inequalities be considered a fundamental priority at all levels of political activity, in pursuit of the 'health in all policies' strategy and ensuring that effective impact assessments are conducted. Inequalities persist, as shown by the fact that, in 2007, life expectancy at birth showed a variation of 14.2 years between EU Member States for men, and 8.3 years for women. There is a need to improve universal access to health systems and healthcare that is financially accessible to all. It is important to improve access to disease prevention and health promotion, as well as to primary and specialist health services, and to reduce inequalities between different social groups.
However, I did not vote in favour of the report as I do not agree with paragraph 29, which, and I quote, 'calls on the EU and the Member States to take the necessary measures, in relation to access to assisted reproductive technologies (ART), to eliminate discrimination against women on the grounds of marital status, age, sexual orientation or ethnic or cultural origins'.
The report contains a set of guidelines that we consider to be valid and fair. However, there are some comments that we need to make.
The so-called austerity policies, which are profoundly anti-social in essence and in content, with cuts in public investment and the social functions of the state - specifically with regard to health - among other consequences that are extremely detrimental from an economic and social point of view, are also exacerbating inequalities in the area of health.
When, in the name of the need to reduce the budget deficit, the cost of accessing public health services increases, medicine prices increase, even for chronic illnesses, due to cuts in state subsidies, and support for patient transport to treatment and healthcare appointments is removed in areas where there is no public transport, health inequalities will increase, as is happening at the moment in Portugal. The effect of this is that people on lower incomes have increasing difficulty in accessing healthcare.
Rather than mere words, what is needed is a real change in the content of policies. Neoliberal policies need to be dispensed with, and effective equality of opportunity guaranteed, not least in terms of access to healthcare.
This report tackles a set of important questions, but it does not go to the heart of the problems that are currently being caused by austerity policies and anti-social policies that are increasing inequalities in the area of health.
Words are therefore not enough! Neoliberal policies need to be dispensed with, and top priority given to prevention and public health, in order to guarantee effective equality of opportunity in access to healthcare.
The Stability Pact needs to be dispensed with in order to prevent the cost of accessing public health services increasing, medicine prices increasing, even for chronic illnesses, and support for patient transport to treatment and healthcare appointments being removed, even in areas where there is no public transport, all in the name of the need to reduce the budget deficit.
We know that the result of these policies is an increase in health-related inequalities, as is currently happening in Portugal. People on lower incomes are having increasing difficulty in accessing healthcare. Therefore, rather than fine words, what is needed is a break and change in policies, in order to give priority to respect for human rights and to economic and social cohesion.
We are bound to acknowledge that this report contains a number of very interesting points with regard to recognising the right to health in the real sense (access to care, training of the population, service coverage, etc.).
We cannot, however, help but express some reservations stemming from contradictions inherent in the document itself, which have triggered a wide debate. Equality should be understood in a real sense and not by isolating individuals (especially women) from their relationships with their partners, children and the social context in which sexuality and reproductive ability are actually exercised. I am also concerned about the proclamation of 'new rights', such as the 'right to safe abortion', because that statement reduces or even nullifies the rights of others (father's expectations or life expectancy of the unborn).
Similarly, we can highlight some shortcomings such as the document's complete failure to mention professional operators: it says nothing about their role and their responsibilities, they are treated as automatons and not as professionals with their own skills, abilities and, above all, their own personal consciences.
This report contains some outrageous proposals. For example, it aims to 'enable' healthcare staff to 'adopt an intercultural approach based on respect for diversity' when treating their immigrant patients. Furthermore, it aims to eliminate discrimination regarding access to assisted reproductive technology - particularly discrimination based on age or sexual orientation - while, at the same time, claiming that we must promote universal access to abortion. The predominant theme here is a synthesis of the culture of death and a reversal of values. Finally, it aims to make all Member States establish the equivalent of State medical aid - namely, access to free care for illegal immigrants.
Let us remember that in France, such care is actually accessible to any illegal immigrant for any complaint - the original intention being to respond to emergencies or to the risk of epidemics - and the conditions on such access are minimal and unverifiable. This system - which has no checks and no limits - allows palliative treatments, promotes illegal immigration and encourages medical tourism, as well as every type of cheating imaginable, at an ever-increasing cost. At a time when our hospital and medical systems are in ruins, and when more and more of our fellow citizens have to go without care because they cannot afford it, such a proposal is outrageous.
in writing. - I voted in favour of the report on Reducing health inequalities, which addresses the various gaps present in healthcare throughout the EU-27. The rapporteur highlights the fact that the disparity in the health of citizens throughout the Union is, in many cases, due to the differences in opportunity, in access to services and material resources, social background, income and education; and also that such differences have been exacerbated further following the financial crisis. I am in agreement with various issues raised in this report - one being the suggestion that the Commission collaborate with Member States in the promotion of best practices on pricing and reimbursement of the cost of medicines, with the aim of optimising affordability and reducing inequalities in access to medicines; another being for the EU and Member States to recognise male violence against women as a public health issue; and also the calling on Member States to adapt their health systems to the needs of the most vulnerable in society by developing methods for setting the fees charged by healthcare professionals for guaranteeing access to care for all patients. However, I am not in agreement with references made in the report which support the promotion of abortion.
It was absolutely crucial for the report to take age-based health inequalities into account, as it has now done.
Age-based health inequalities result in limited access to adequate healthcare and innovative treatments. Older people should be able to make use of medications which have been tested for effectiveness and safety on people of the same age. People of this age group are still excluded too often from clinical trials. The average age of patients participating in clinical trials of treatments for high blood pressure is 63, yet 44% of patients are older than 70 when first diagnosed with this problem.
Without further ado, the Union and the Member States must plan for the social and economic consequences of an ageing European population and take this demographic change into account.
The fight against health inequalities between the countries and regions of the EU - inequalities which have been exacerbated by the economic crisis - has finally become a priority thanks to the adoption of Mrs Estrela's report. As rapporteur for the opinion of the Committee on Women's Rights and Gender Equality, I voted in favour of this report, which aims to improve access to healthcare for all, particularly for vulnerable groups, and to support medical and pharmaceutical research. It also argues that Member States should call a halt to budget cuts in healthcare services. Furthermore, this report takes into account the gender aspect of health inequalities and improves women's access to reproductive care. These considerable steps forward are only the beginning of the fight against health inequalities in the EU.
I voted for this report because despite improvements made in healthcare, the gap in health outcomes between those at the top and bottom ends of the social scale remains large and, in some areas, continues to widen. Inequalities experienced in earlier life in access to education, employment and healthcare, as well as those based on gender and cultural background, can have a critical bearing on the health status of people throughout their lives. The combination of poverty with other vulnerabilities such as childhood, old age or disability further increases health risks and vice-versa, ill health can lead to poverty and/or social exclusion. Increasingly, the link between social determinants and health inequalities is being recognised. This means that social problems are becoming widely viewed as being linked to health problems requiring an integrated response. The social consequences of the current economic and financial crisis have now unfolded. There are nearly 5 million more unemployed than at the beginning of the crisis. Many households have seen their income drop, a considerable number is more exposed to poverty and over indebtedness, and some have lost their homes. Workers on short-term contracts were among the first to be hit by the downturn. Migrants and young and older workers, who are more likely to be in precarious positions, were especially affected, but categories of workers who were so far relatively well protected also became unemployed. An innovative view of policy is needed to tackle health inequalities, especially for people in lower socio-economic groups.
Hitherto, insufficient attention has been paid to the issue of narrowing health inequalities in Europe. This is a problem that needs to be resolved. There are various reasons for the health inequalities between population groups. They relate, for example, to living conditions, education and training, occupation, the prevention of disease and services that promote health. It is good that people have started more and more to understand the link between special problems and health problems. These problems have to be resolved comprehensively.
It is possible to address the factors that result in health inequalities through sociopolitical action. For example, alcohol consumption can be dealt with through policies implemented at national level (like pricing and tax policies), through regional policy (by stepping up controls), and through local activity policy (for example, by developing leisure activities for youth).
At European level, we need to exchange information on best health practices between the Member States. It is important that we stress the need to reduce health inequalities at all levels of decision making. In particular, sustained cooperation between all actors is needed to reduce health inequalities.
We are all very well aware of the importance of health. Unfortunately, we often fail to appreciate it properly until one of our family members or friends falls ill, or we fall ill ourselves. Access to healthcare is only one of many factors determining the health of the citizens of any country or area. Other factors which have an equally significant impact on the health of the citizens include occupational status and the resultant material situation, access to education, advanced age or disability, belonging to a minority group and many more. 'Social stratification' and archaic divisions into 'classes' also result in disproportionate differences among Europeans in terms of health. Our priority, and the priority of the European Union, should be to ensure that absolutely all the inhabitants of our continent enjoy equal access to healthcare, and to eliminate social differences.
The health and welfare of citizens is a priority that this Parliament must guarantee and safeguard. More than this, we believe it fundamental that this right should be guaranteed to all European countries.
Socio-economic, cultural and structural inequalities often create a diversified scenario where not all have equal access to healthcare facilities and medical care. It therefore happens that the most vulnerable groups, migrants, the elderly, children and the disabled pay, sometimes with their lives, the high price of having the right to health denied them. This should not happen, either at European level, or at national or regional level. The victims of a poor healthcare system, which is unfortunately widespread, are as blameless as those who do not have equal access to healthcare facilities.
I voted for the resolution, which stands for the elimination of inequalities between Member States regarding public health standards and promotes health policies that are more efficient and affordable for everyone, not only for users, but also for those who, in their capacity as employees and medical staff, will thus be able to find more suitable working conditions to enable them to work effectively for the good of all.
I would like to make it known that I voted against the Estrela report on reducing health inequalities as a result of paragraph 25 of the text, which emphasises, among other things, that the European Union and the Member States must guarantee women the right to safe abortion.
I would like to note that the abovementioned document raises many important health issues, and provides us with interesting material to use as a basis for further work, but I could not vote in favour of its adoption due to the reference to abortion. I always stress that abortion cannot be viewed in isolation from beliefs about the consequences of becoming sexually active, since human life deserves more.
Inequalities in health constitute a problem to be addressed at European level. The reasons often stem from differences in terms of opportunities, access to services and material resources, as well as from different life choices made by individuals. We need an innovative political outlook to address them.
The economic and financial crisis of recent years has resulted in a reduction in the level of funding for health services and long-term care as a result of budget cuts and reductions in tax revenue, while the demand for health services and long-term care has increased. Numerous Member States have included in their recovery plans measures such as investments in healthcare restructuring and additional financing of the health system.
Interventions to tackle health inequalities, however, vary widely from state to state. The collection and sharing of data on strategies, policies and effective interventions will help to obtain support from governments.
It is essential that the reduction in health inequalities should be considered a high priority, by pursuing such an approach based on 'health in all policies' and ensuring effective impact assessments that take into account the results obtained in terms of equality in health.
in writing. - I voted for this report and welcome its focus on inequality in health among lower socio-economic groups. I welcome the attention given to the importance of housing and employment factors with regard to health. I also agree with the report's drawing attention to the increased risk of obesity, smoking and drinking among lower socio-economic groups.
I would like to congratulate the rapporteur for an excellent piece of work, and to thank her for accepting my amendment proposals. The issue of equal access to health is one of the pillars of our common policy, both now and especially in the future. The unequal performance of economies and the current crisis should not impose limits on securing equal opportunities for the provision of healthcare to EU citizens regardless of differences between health systems. In my opinion, it is very significant that the text emphasises greater patient awareness and high quality legal advice for immigrants, as well as for others, including illegal immigrants. The fundamental principle must be that the health of individual citizens is secured through territorial and financial accessibility, and not only to medicines. Ensuring the coordination of education and professional training for health workers will be an important factor for progress, along with setting minimum standards for the quality and safety of care. The rapporteur correctly emphasises the prevention of both smoking and obesity and other conditions influencing the length of active life. I support the emphatic request to the Commission to encourage Member States to provide and fund treatment for patients with conditions such as Alzheimer's disease, diabetes and multiple sclerosis. The treatment of these conditions is not funded in some Member States. These conditions affect both elderly and particularly young people, and lead to social exclusion.
This report highlights the inequalities in the area of health between EU citizens, men and women, young and old, which are linked to a very wide range of factors: economic, social, educational and professional situations and living conditions. It emphasises the importance of maintaining and improving universality and access for all to high quality healthcare, including for undocumented immigrants, among other vulnerable groups. It draws attention to the fact that the economic and financial crisis, together with the austerity measures imposed by Member States, have had a severe impact on the health sector, and this will make inequalities even more marked. This report encourages the Commission and Member States to develop a set of common indicators for monitoring inequalities in the area of health, and to continue with the 'health in all policies' strategy. It also stresses the importance of preventative action and a 'local care approach'. In the light of the above, and to encourage the suggestions contained in the report, I voted in favour.
Ensuring access to care for everyone, both citizens and non-citizens, with or without papers, is a basic principle of public safety. The best way of protecting individual people's health is by protecting the health of everyone as a whole. I welcome this report, which makes this argument for public health as indispensable for the common good.
The report voted on here deals with some important issues, mainly with regard to the defence of equal healthcare for all, a situation which, unfortunately, is not yet the case in the EU, in particular, among more disadvantaged groups, such as children, the elderly, and in some cases women. However, in my opinion, a number of other issues are also addressed that have nothing to do with health. What strikes me most is the approach taken towards the policies of the Member States with regard to the voluntary interruption of pregnancy and access to fertility treatment for homosexuals, which, in my opinion, should respect the principle of subsidiarity and be handled in a less surreptitious manner. Hence, I voted against this report.
I voted in favour of the Estrela report on reducing health inequalities in the EU.
Access to health services for all citizens, be they from the EU or immigrants with or without papers, is one of the basic human rights. It is the very people most at risk of exclusion that have to see that this fundamental right is guaranteed. Therefore, I voted in favour of the report.
in writing. - Inequalities experienced in earlier life in access to education, employment and healthcare, as well as those based on gender and cultural background, do indeed have a critical bearing on the health status of people throughout their lives. It should be highlighted that nobody wants to deal with this problem seriously. Therefore, the report of Edite Estrela is really timely. When we are able to ensure equal medical care for all population strata, society will become more efficient in the economic, financial and political sense. I voted for that report.
Public health continues to be our greatest asset and should be regarded as an absolute priority by governments. However, there are still serious divergences in the various states within the EU in relation to the health of the population. The effects are particularly clear when one considers the different levels of life expectancy, which can vary by 5.6 years in the case of men, and as much as 6.6 years in the case of women, within the 27 Member States of the EU. The reasons for this are partly to be found in poor levels of education, and high levels of poverty and unemployment. It is therefore hardly surprising that the wave of redundancies that followed the economic crisis has not had a positive effect on public health. After all, loss of income significantly reduces access to medical services in many countries. I have not voted in favour of the report, because it does not provide enough concrete detail about strategies to deal with the problem.
Attempts to reduce healthcare inequalities in the European Union are certainly to be welcomed for consistent social and economic development, and that is why I voted for Mrs Estrela's report. Suggestions for improving healthcare in Europe through health education, access to treatment, knowledge of data and the use of mechanisms to measure, monitor, evaluate and communicate information provide an important contribution to the development of policies that are effective for reducing health inequalities. In doing these things, I nevertheless naturally think it is equally important to respect the principle of subsidiarity and certain national traits and characteristics that I believe must be defended and protected.
This report on the reduction of health inequalities in the EU sets out various measures that I believe to be worthwhile and important. Nevertheless, I abstained from the final vote as I could not agree with the EU and the Member States having to guarantee women completely free access to abortion. Investment should always be made at the level of family planning and contraception, with abortion being a last resort for exceptional situations. I also do not believe that there should be free access to assisted reproduction technologies, which should be subject to the principle of subsidiarity and never used as an instrument for eliminating discrimination against women because of their marital status, age, sexual orientation, or ethnic or cultural origin.
The differences in life expectancy within the EU vary from one state to another, ranging between 14.2 years for men and 8.3 years for women (11.86 for men and 7.38 for women in Romania). Even within countries, groups with a different education or social level have different health prospects. A rise in the unemployment rate and the austerity measures could exacerbate the health inequalities which already exist in the EU. I voted for this resolution to call for an improvement in monitoring and preventive measures against diseases, as well as for attention to be focused on the vulnerable groups.
in writing. - As the draft report already covered most of the relevant issues, there was no need to table many amendments. While we, the Greens/EFA, co-signed a number of amendments with the rapporteur and shadow rapporteurs, we were the only ones to try to introduce criticism of the current model of drug development based on patents, which leads to high prices for medical innovation and lack of access to affordable essential medicines. We called for new models of medical innovation and for tackling the lack of access to affordable essential medicines. We called for new models of medical research (innovation prize schemes, equitable licensing, patent pools, public/private partnerships and social conditionality in the concession of EU research funding), but these amendments were not adopted.
Eurostat figures for 2010 are clear: there are still great inequalities between the 27 Member States with regard to the quality of healthcare provided.
Parameters such as life expectancy in the various Member States still show too much variability from region to region, demonstrating that healthcare quality standards are still too heterogeneous within the EU. Access to primary and secondary education, a stable and satisfactory job, gender, cultural background and access to quality healthcare are the factors that contribute to enhancing the quality of life of citizens more than any others.
For this reason, the report should prioritise the rights of the weakest, especially women and their specific needs.
Although we agree with the basic principle of the report, namely, that the average level of health in the European Union has continued to improve despite major differences in healthcare due to the different systems in Member States, it is deficient when it comes to the rights of migrants. These are included among the most vulnerable groups such as the disabled, elderly and children, not taking into account the fact that many migrants are illegal, and have therefore arrived in Europe improperly.
We cannot therefore consider migrants in the same way as disabled people, who are a vulnerable group that requires special care and assistance appropriate to their needs. The report divides society into classes - rich, poor, ethnic minorities, men, women and children - applying outdated methodology instead of talking about citizens with rights, and claims to measure these supposed health inequalities through appropriate legislation.
The approved amendments actually made the text worse by including various topics such as climate change, violence against women, assisted reproduction and equal access to healthcare for illegal migrants.
On behalf of the four Danish Social Democrats in the European Parliament (Dan Jørgensen, Christel Schaldemose, Britta Thomsen and Ole Christensen). We voted in favour of the report on reducing health inequalities in the EU. The report contains a lot of important proposals for reducing health inequalities. However, it also proposes that undocumented migrants be entitled to and guaranteed access to health services in the Member States. We do not share this point of view. We do believe, however, that it is a human right to receive emergency treatment, irrespective of a person's status in society.
in writing. - I voted in favour of this report to support the approach of the rapporteur who has set out principles which should really matter concerning women's health. Many women in European society do not have essential rights to health programmes and access to facilities because of their social and economic position within our society, in particular, ethnic minorities and migrant women who may be undocumented. While it is important to safeguard against 'health tourism' as it is unfortunately termed, it is also essential to remember our commitment to fundamental human rights.
in writing. - I voted in favour of this report which looks at different health inequalities in Member States and encourages them to keep healthcare as a priority during the financial crisis and recovery. It is vital that these inequalities do not increase as governments look to save money.
I voted in favour of the report on reducing health inequalities in the EU because I believe that there are currently great disparities between the Member States in relation to health. All the Member States of the Union must ensure that women have easy access to methods of contraception and the right to abortion, for example.
in writing. - I voted against this report as I believe it failed to address its subject matter of health inequalities and took a totally different approach. Although there are many parts of the report I do not agree with, I would like to focus on the liberties given to 'undocumented' or 'irregular' migrants, as they are referred to in the report, which, in essence, is a method of renaming illegal immigrants. The report promotes giving many civil and health-associated liberties to individuals who have illegally entered many EU countries.
This report will create many disadvantages for Member States that deal with the issue of immigration on a daily basis, such as Greece and Italy. Not only does it give illegal immigrants the right to claim equal access to healthcare, but it will also become the reason why even more so-called 'asylum seekers' will want to come to Europe, in a desire to benefit from free healthcare, which is non-existent in most third world countries.
I voted against the report because it once again promotes abortion by the back door. Human beings are God's creation and we should not set ourselves up as arbiters in questions of life and death. There is no room for compromise here. Although I am not in a majority in taking this position, I will not be changing my stance and refuse to sacrifice a single life because of contemporary mores. I took the same decision in relation to pre-implantation diagnosis.
The report from Mrs Estrela deals with the issue of reducing health inequalities in the EU. I welcome this work very much because although the current financial and economic crisis means that we are mainly required to deal with economic and legislative questions, we should never lose sight of issues such as health, education and social security. It will only be possible to implement the Community's higher objectives, such as the EU 2020 strategy, if we have sustainable systems in the broad area of social security and equal opportunities. For this reason, I voted in favour of the report.
I approve this report, taking into account the amendments proposed by the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament. We have a duty to transfer our experience of economic governance, so that developing countries can establish their own tax systems. This is the only way in which it will be possible to create a fairer and more equitable and sustainable tax system, combat evasion, and, as a result, promote a better international fiscal environment. I would also highlight the importance of this report in stressing the urgency of abolishing tax havens, a fundamental measure in the area of transparency that will enable the necessary automatic exchange of tax information.
While taxation can be a reliable and sustainable source of financing given a progressive taxation system, efficient fiscal administration and transparent and responsible use of tax receipts, many developing countries are failing to enforce a minimum tax rate to finance their public services. The European Union must therefore cooperate with these countries in order to encourage good governance in tax matters. This is why I voted in favour of this report, which will allow for the creation of a tax system which is stable and more efficient, but also fairer, in order to reduce poverty in these countries. The report will also allow for the creation of a transparent, cooperative and fair international tax environment.
Developing countries are facing difficulties establishing tax systems (the establishment, collection and administration of taxes). Combating tax havens is one of the principal challenges set out in the Millennium Development Goals, as they weaken developing countries' institutions and their political systems. Off-shore centres and tax havens facilitate an annual illicit capital flight of USD 1 trillion and this represents roughly ten times the amount of aid money going into developing countries for poverty alleviation and economic development. I agree with the proposals made in the report that when allocating financial assistance, donors should support developing countries' efforts to improve tax governance and ensure that aid is used transparently and responsibly.
This report, by agreement with the Commission, focuses on strengthening synergies between fiscal policies and development policies. To achieve this, the Commission, in fact, published two studies, and one year ago in this House, a resolution was approved on the same subject. I voted for the report because I support the achievement of the Millennium Development Goals (MDGs) and governance of the tax system, the commitment to support the tax systems of developing countries, dialogue and international cooperation in the field of taxation.
It is, however, only right to point out the shortcomings still ongoing concerning the governance of customs revenue, the current deficiencies of the Organisation for Economic Cooperation and Development (OECD) and the erosion of tax revenues. I consider it appropriate that the European Union should do more to combat inefficiencies, including fighting to combat against tax havens, the manipulation of trading prices and the weakness of the international structure. It is time to reduce the manipulation of trading prices, the 'curse of natural resources', and expand the tax base, encouraging greater coordination among taxpayers.
The increasing globalisation of markets and mobility of taxpayers mean that taxation has become a complicated matter in this day and age. It is even more complex and difficult to correct the situation in developing countries, due to internal factors such as vast informal sectors, the predominance of agriculture and the limited use of new technologies. I applaud the Commission's initiative in cooperating with these countries in order to promote good governance in tax matters through a report that identifies the main problems and solutions in a way that promotes synergies between fiscal policy and development policy, making both more efficient.
The existence of efficient, transparent and equitable tax systems is crucial for the advancement of developing countries, in that they contribute to the financing of their public assets, the sustainability of their institutions, their reduced dependency on external aid and the achievement of the Millennium Development Goals. Within this context, I believe that the EU should, on the one hand, concentrate on taking action against tax havens and tax evasion (which undermine political and economic systems in developing countries by encouraging financial crime and inequality in the redistribution of tax revenues) and, on the other, establish a process of cooperation and dialogue with the tax authorities of these countries.
I would also like to highlight the importance of expanding the tax base in these countries. It should be noted that tax systems in developing countries are characterised by being based on indirect taxation (in which most revenue comes from the taxation of goods and services), which constrains tax revenues and creates inefficiency within these systems. Efforts need to be concentrated on the development of direct taxation. No less important is the need to promote consistency between the European Union's development policy and its trade policy.
Developing countries have seen their customs resources fall as a result of market liberalisation. These losses in resources can be compensated for by better governance and a fairer and more efficient taxation system. We should therefore develop improved technical and legal support in these countries in order to introduce a fair, progressive and transparent taxation system; for example, we should abolish all discretionary tax exemptions and preferences for multinationals and mining companies. Another way in which we can further help these countries is to put an end to the tax havens which seriously hinder their development. Clearly, a fairer taxation system and greater legal certainty will encourage overseas private investment and therefore, eventually, growth. All these provisions must not, however, lead to a fall in official development assistance. We should remain vigilant on this point, as the Member States are always inclined to reduce the portion of their GDP allocated to official development assistance.
I voted for this report for the following reasons: it emphasises the need to tackle the phenomena of tax competition and tax evasion in the countries of the South; it states that the automatic exchange of information on taxation matters should be applied universally; it underlines the importance of the principle of 'country-by-country' reporting for all multinational companies; it advocates combating the phenomenon of tax havens, going beyond the insufficient actions of the OECD; and it emphasises the need to increase the consistency of European policies in support of development.
The basis of this report is a Commission document that acknowledges the link between the achievement of the Millennium Development Goals and good tax governance. The objective of this report is the need to promote greater synergies between tax policy and development policy, making both more efficient; to that end, it identifies the difficulties that exist in developing countries with regard to the mobilisation of tax revenues. The report also suggests ways in which the Union might improve the use of existing funds and instruments. It underlines the importance of supporting effective and sustainable tax systems, in particular, by combating fraud and tax evasion, in order to contribute to a transparent and equitable international tax environment, in particular, through assistance with taking action against tax havens. It is through good economic governance that these countries will be able to move away from their dependence on external aid, contributing to the development of the public and private sectors and to economic growth.
This report deals with taxation and development in developing countries. In order to achieve the goals set by the UN in 2000 in the Millennium Declaration, these countries need to know how to promote good governance in tax matters, by maximising all external support. In 2009, the European Commission, which has an interest in cooperation with these countries, published the document 'Tax and development - Cooperating with developing countries on promoting good governance in tax matters', with the objective of promoting synergies between development policy and tax policy, in order to make them fairer, more transparent and more effective. The same resolution was approved by Parliament in 2010.
The EU believes that fairer and more consistent tax systems will contribute to reducing poverty and making up for the loss of some revenue. I therefore support this report, which calls for the end of tax havens - veritable 'weapons of mass destruction' for developing countries - the combating of economic crime, action against tax evasion and unfair competition, and development through good governance.
The report identifies a set of questions that are relevant and very much of the moment, namely: - Making 'the fight against tax havens and corruption a top priority of the agenda'; - 'Difficulties encountered by developing countries in raising domestic revenues ..., multiple exemptions being granted to large domestic and foreign companies in order to attract investments'; - 'The financial transaction tax' at an international level, with 'a first step at the EU level'; - 'Low income countries need the capacity to effectively negotiate with multinational corporations' in order to 'impose capital controls' and fully exercise their sovereignty. However, this report is not free of contradictions, in particular, when it identifies the problems that will derive from the implementation of economic partnership agreements, namely, with regard to the reduction in tax revenue, but does not adopt a clear position rejecting such agreements.
It also does not adopt a basic critical position on the responsibilities of the World Bank, the International Monetary Fund and the World Trade Organisation in promoting policies that favour the destruction of production infrastructure and public services, create unemployment and undermine countries' internal markets, thus further undermining their tax revenues, budgets, sovereignty and independence.
While recognising that cooperation in the area of taxation can be important, we should not ignore the fact that tax policy is an essential instrument of economic and social policy, on the definition of which clear political criteria and evaluations have an impact.
Therefore, it does not fall to the European Union to export so-called 'good tax governance'. The sovereignty, choices and options of developing countries must be respected in full, with due attention to their specific situation and conditions.
Meanwhile, the so-called 'Economic Partnership Agreements' that we have been imposing on developing countries, despite their resistance, severely constrain their tax systems though the significant reduction in customs revenues that they involve, alongside other serious damage.
In addition, the continued existence of tax havens leads to very great losses of revenue for developing countries every year.
The European Union, therefore, needs to change its policies and resolve these contradictions.
I voted in favour of this document because it identifies positive aspects such as a clear understanding of taxation, which is essential to provide the basis for an accountable and responsive democratic system. Another aspect is the fact that the EU is committed to the principle of ownership of development strategies, and acknowledges the prime responsibility of developing countries themselves to improve their revenue systems, according to their own economic and political circumstances and choices. The Commission aims to engage the EU instruments in providing enhanced support in designing developing countries' tax systems and implementing the principles of good governance in the tax area, i.e. by paying more attention to effectively integrating the principles of good governance in tax matters into the programming, implementation and monitoring of country and regional strategy papers. The Commission supports country-by-country financial reporting standards for multinationals as a tool to detect international tax avoidance and evasion practice. It is also important to underline the fact that a Communication on Corporate Social Responsibility will consider how to develop a system for mandatory disclosure of governance information in annual accounting. The Commission aims to step up the process of international dialogue and cooperation in tax matters, notably by enhancing the participation of developing countries in relevant international fora. The Commission also insists on the need to conclude and implement Tax Information Exchange Agreements, including through a multilateral mechanism, by referring to the model of the EU Savings Taxation Directive, based on the automatic exchange of information.
Appropriate taxation systems form a basis for sustainable economic growth and monetary stability. Developing countries, where such systems do not function properly or indeed at all, face serious economic and political problems.
International legal standards supporting the proper functioning of taxation systems should have a positive impact on the economic situation in such countries. Let us remember, however, that we should not, under any circumstances, impose taxation policies on others, since every country must decide for itself on its own taxation systems, taking into account its current social, political and economic conditions. Let us therefore support good taxation policies, but not impose them.
Efforts to make tax systems more sustainable, fair and transparent also help promote the establishment of democratic systems. As a result of globalisation, it has become difficult to tax internationally mobile capital. Developing countries must be supported to give them enough political room to manoeuvre so that speculation can be prevented and financial stability can be secured. I welcome joint initiatives to combat tax havens, as well as practices that intensify international dialogue between the relevant countries. A responsible approach to taxation will necessarily have a lasting positive effect on the development of these countries.
in writing. - I welcome this report, which concentrates on the need to strengthen the capacities of good tax governance for development and sees the need for a regulatory framework designed to support international tax cooperation, transparency, public and private sector development and economic growth; highlights that tax-to-GDP ratios in developing countries range between 10 and 20%, as opposed to between 25 and 40% in developed countries; regrets that too little support has been given so far by donors to tax-related assistance; in this context, welcomes the Commission's proposal to provide enhanced support for assisting developing countries in tax reforms and strengthening tax administrations regarding EDF for ACP States, the Development Cooperation Instrument and the ENP and Partnership Instrument, and support for national supervisory bodies, parliaments and non-state actors, and notes that more emphasis should be placed on efforts to undertake capacity-building within developing countries in order to help them make effective use of the exchange of information and effectively counter tax evasion with their own, internal, legislation.
The Commission is doing a good job in promoting principles and criteria for the development of best governance in tax matters in cooperation with the countries in the developing world. Criteria of transparency, information exchange and fair tax competition are fundamental. The Commission seeks to implement this process by strengthening synergies between fiscal and development policies in order to identify the difficulties encountered by such countries in the mobilisation of revenue through taxation. On the other hand, the Commission still overlooks several issues that require a prompt response. We consider it necessary, in fact, to conduct a determined fight against tax havens in order to achieve the Millennium Development Goals, but in no way limit the further measures taken, in particular, by paying attention to tax treaties. To this end, it is desirable that most international organisations should hold a specific mandate in order to combat tax havens. Lastly, it is essential to extend the tax base, passing through the adjustment of tax reform to the development of direct taxation, in order to resolve collection difficulties arising from the regressive VAT system.
The fight against offshore companies and other tax evasions is a necessity. Hedge funds have been granted almost total freedom to operate by the majority of this Parliament. In that case, what is the point of the purely declaratory restrictions in this report? The economic partnership agreements, negotiated in a disgraceful way by the use of pressure, are ruining the ACP States without leaving them the possibility of recovering in the long term. The report does not say a word about all this. Even worse, it argues that any type of nationalisation or renationalisation should be abandoned. I am voting against this report.
It is a reality that poor fiscal governance is detrimental to the satisfactory economic performance of the Member States. The Commission now acknowledges the link between achievement of the Millennium Development Goals and good tax governance. It is therefore imperative that tax evasion is combated and concrete steps are taken to harmonise such measures through the entire EU, as it is well known that some countries are more effective than others at combating fraud and tax evasion.
in writing. - We should help developing countries to elaborate policies and provide mechanisms to avoid tax evasion; this entails greater transparency. Also, we should transfer our economic governance experience to individual countries to help them set up their own tax systems. Reducing the level of corruption in developing countries and increasing their income will result in stability and balance. That will remove the tension and minimise the amount of financial aid from EU to developing countries. It is a very timely and important report, therefore I voted 'for'.
I believe that there is an urgent need for an efficient tax system for developing countries. The ideas contained in this report are perfectly suitable for this. In particular, when the new tax systems are being implemented with the support of the EU, care should be taken to ensure that the economic partnership agreements between the EU and the developing countries promote this aim, rather than running counter to it. Investment policy in the EU must also create a business-friendly environment for investors at home and abroad. All the measures taken should result in a fundamental improvement in the living conditions of the majority of the population, who are currently cut off from income from raw materials sales and who are often forced into migration. I have voted in favour of the report, because it takes a comprehensive view of many of the factors involved.
There is a need for specific measures for the improved promotion of the principles of responsible behaviour in the area of taxation, for example, in relation to transparency, the exchange of information and fair tax competition. It is important that the synergy effects between taxation and development policy should be improved. This report is moving in this direction, which is why I have voted in favour of it.
Given the fact that developing countries have lost significant revenue from trade taxes, it is consequently very important to ensure effective cooperation in both tax and development. It is important for every country to establish an efficient and effective tax system and policies to implement it, because this is the backbone of their public finances and a way of attracting investment. We must therefore leave developing countries some discretionary powers in this area. Cooperation must be based on mutual assistance, without creating additional obstacles or burdens for either party. I agree with the proposal that we must help ensure the quantitative and qualitative improvement in developing countries' revenue mobilisation. Aid allocated to developing countries should be targeted, effective and only provided if it is essential, and countries themselves should not have the right to decide whether it is required.
I do not believe that it is advisable to give the EU an additional burden and compensate developing countries for the decline in customs revenue. In my opinion, we should establish a tax on financial transactions, which would limit speculation and would make the market function more effectively. Furthermore, we must make every effort to ensure that this tax is applied not just at EU, but also at global level.
I voted for Mrs Joly's report on Cooperating with developing countries on promoting good governance in tax matters, because, in line with the EU 2020 strategy, I believe it is essential to create global governance to support a global dialogue and international cooperation in the field of taxation. I agree with the report when it states a wish to increase synergies between fiscal policy and development through the exchange of information in tax matters and through multilateral mechanisms that refer to the EU directive on taxation of savings income to combat evasion and tax avoidance. The specific aim of tax cooperation with developing countries is to prevent them becoming tax havens for the multinationals, thus determining a distortion of competition with a negative effect on the development of economic processes given the interrelated nature of the global economic system.
I voted in favour of this report on Tax and development - Cooperating with developing countries on promoting good governance in tax matters, as I agree with the rapporteur on its importance for the development of an efficient tax system in developing countries. In fact, the tax system needs to become the backbone of public finances in developing countries. The EU's new policy for investment in developing countries needs to contribute to the establishment of an environment that is more favourable to domestic and external private investment, and to the creation of conditions for more effective international assistance. In order to promote growth, the EU's investment policy needs to focus on the development of small and medium-sized enterprises, including the provision of micro-credit, the effectiveness of public services, public/private partnerships and knowledge transfer. The European Commission working document published in April 2009 entitled 'Tax and development - Cooperating with developing countries on promoting good governance in tax matters' provides pointers and methodologies for the promotion of synergies between tax policy and development policy, with the aim of making them both more efficient.
I voted for this report because it clearly recognises the link between achieving the Millennium Development Goals and fiscal governance. It also recognises that taxation through a progressive tax system is essential to democracy. It recognises that offshore centres and tax havens aim for illicit capital flight which, combined with 'zero tax' systems to attract funds and investments, result in a transfer of burdens to workers and families on lower incomes by reducing the quality and quantity of public services in poor countries, as well as their ability to combat poverty. Assisting developing countries' judicial and anti-corruption services in their efforts to develop progressive taxation systems would be an excellent service provided by the EU.
in writing. - Parliament has today highlighted the importance of tackling the erosion of tax revenues in developing countries, notably by doing more to combat tax havens. In order to be credible to this end, the EU must clearly clamp down on its own tax havens first and go beyond the OECD framework. The report also calls for the adoption of an international convention on tax matters that would include sanctions both for non-cooperative jurisdictions and for financial institutions that operate with tax havens. MEPs have also underlined the need to ensure greater transparency by multinational companies on their tax compliance in developing countries, notably the extractive industries, by ensuring country-by-country reporting. EU tax assistance should encourage the development of progressive taxation regimes in developing countries, notably by securing an equitable share of a corporation's profits. Good tax governance is crucial to development and the EU should support developing countries to this end, particularly against a background of the decline in trade taxes resulting from trade liberalisation globally. I welcome the support of MEPs for this report, which outlines clear proposals to this end.
I voted in favour of the text of this report because I support the idea that greater synergy between tax and development policies can help developing countries.
According to the latest Commission reports on taxation and development, taxation, especially if properly devised, can be a source of financing for development policies. It is no accident that many developing countries do not, in fact, even reach the minimum level of revenue needed to finance basic public services.
Cooperation to strengthen its tax system and the fight against tax havens that facilitate illegal leaks of capital must underpin these processes. This process should encourage the introduction of financial reporting requirements for each country in order to benefit the fight against poverty.
A fundamental condition for effective state function is that the area of taxation is in good order. If developing countries wish to operate in the global economy, they must integrate and reform their taxation systems. Taxes play an economic, political and social role in democratic countries. They not only constitute the main source of state revenue, but also allow social objectives of the utmost importance to be achieved. They fund basic services such as healthcare, education, social care and pensions.
Tax revenue in developing countries may sustainably fund the development of these countries and improve their citizens' quality of life. Nevertheless, at present, such revenue is frequently insufficient to cover the costs of basic public services or to fight poverty. In an era of globalisation, capital subject to taxation is more mobile and barriers to trade are being abolished, which reduces tax revenue and poses a challenge, not only to the poorer countries. Regardless of its obvious benefits, the progressive liberalisation of trade reduces customs revenue. It is very important that foreign taxes should be replaced by those levied internally. While income tax is one of the main forms of taxation in rich countries, its contribution is minimal in developing countries. The majority of people are employed informally in agriculture and have irregular incomes, which makes it difficult to enforce income tax effectively.
in writing. - I have supported this report which focuses on the importance of taxation in relation to meeting development policies and suggests ways in which the EU can more effectively use existing funds and instruments for this aim.
The adoption of the report on 'Tax and development - Cooperating with developing countries on promoting good governance in tax matters' is particularly important with regard to the effectiveness of the development aid granted to developing countries by the Member States of the European Union and the European Commission. Ensuring respect for principles of good governance in tax matters (transparency, exchange of information and fair tax competition) and combating tax havens, which hinder the development of the least developed countries, are absolute necessities, and will be a priority of my term of office.
I voted in favour of this specific motion for a resolution because I consider that reforming and updating the tax systems of developing countries is the most important way of preventing illicit capital flight and combating tax evasion. This capital, which often ends up in tax havens, has a direct impact on the economy of these countries, especially in this particular period of economic crisis. Improving tax systems will allow us to exert a positive influence on growth in developing countries, apply a framework of good economic governance, promote transparency and gain the citizens' trust.
I voted for Mrs Joly's report. The establishment of a fully functioning tax system is the basis for any responsible democracy. The report calls for support for developing countries as they establish such structures, so as to promote responsibility in these states on a sustainable basis. After all, development aid alone will not be enough to achieve the Millennium Development Goals. The report also touches briefly on the problem of so-called 'vulture funds', which I believe should be completely banned. International development aid should not be allowed to become a football for global financial players.
I approve this report and highlight the importance of the recommendations issuing from the Papastamkos report, which states that non-trade concerns (NTCs) should be better incorporated into negotiations within the World Trade Organisation. The need for some consistency between the common agricultural policy and the EU's external trade policy is also clear - it is essential to secure a level playing field for EU producers in the world market, which must not encourage unfair competition. If this is not negotiated, European farmers will continue to face unfair competition, and will suffer losses and discrimination in relation to competitors outside the European Union.
I support the essential role the agricultural sector plays in providing employment and maintaining the European agri-food model, which is a strategic component of the European economy. Given that the European Union is the world's biggest importer of agricultural goods, the production methods used in third countries exporting to the EU must provide European consumers with the same guarantees in terms of health, food safety, sustainable development and minimum social standards as those imposed on European producers. I voted for this report because I believe that the agricultural and food policies must meet some basic objectives, such as food security and safety.
in writing. - The British Conservative Delegation strongly supports the principle of free trade. Free trade creates prosperity and free trade will make a vital contribution to the recovery of the European economies. We believe that this report places too much emphasis on protecting EU agricultural markets from outside competition and not enough emphasis on exporting production standards. EU farmers are required to meet stringent environmental and animal welfare standards, for which they are, in part, compensated through the subsidy system. However, products imported into the EU from third countries very often do not conform to those same high standards. Closing EU borders to agricultural products from third countries is not the answer.
The EU should actively seek to export its strong animal welfare and environmental standards around the world, notably through more open international markets, rather than focusing on defensive, protectionist solutions. For this reason, the British Conservative delegation voted against this report.
Through this report, the European Parliament explicitly asks the Council and the European Commission to take better account of agricultural interests in international trade negotiations, particularly in discussions with South America, a large livestock farming and grain production region which does not always meet European quality standards. In my opinion, this is an essential report. I therefore voted in favour of it.
The EU agricultural sector has a significant added value for the European economy and plays a strategic role in tackling the economic, social and environmental challenges that the EU is facing. Therefore, external trade policy and agreements with foreign importers must not jeopardise the EU's ability to maintain a strong and vibrant sector. The Commission must assume a clear position in the World Trade Organisation and carry out specific impact assessments, negotiating with other parties as regards the importation of certain products to the EU market. We must ensure respect for the principle that third-country production methods for export to the EU must provide European consumers with the same guarantees in terms of health, food safety, animal welfare, sustainable development and minimum social standards as those required of EU producers. This is the only way to ensure that EU producers can compete on a level playing field with third countries, and that our farmers' interests are protected.
I voted in favour of Mr Papastamkos's report. International trade plays a critical role within the EU, particularly with regard to the situation in which European farmers are disadvantaged by imports from third countries and by the failure to apply the principle of reciprocity, which gives foreign farmers undue advantage where they are often not obliged to comply with the same strict and costly regulations that are imposed on European farmers in order to be able to operate within the internal market, particularly from the sanitary and phytosanitary point of view. I shall continue to fight for a high level of consistency to be maintained in Europe between the common agricultural policy and EU external trade policy. Such consistency must guarantee the European agricultural model a level playing field for EU producers in the world market.
In my opinion, it is important to emphasise the link between EU agricultural production and international trade, which is reflected in the fact that the EU is the largest global importer of agricultural goods and, at the same time, the largest global exporter of processed food products. In this context, I firmly believe that making trade flows as smooth as possible contributes to greater producer flexibility and to a reduction in the costs for exchanging goods, and that this has a favourable impact on both producer revenues and consumer spending. I cannot therefore agree with the statement contained in the approved resolution that trade liberalisation will not make it possible for the threat of hunger to be eradicated from the world. This is not the role of commerce, nor can it be. I applaud the Commission for the fact that, within the framework of the World Trade Organisation negotiations and bilateral or bioregional negotiations, it has used measures arising from the ongoing long-term reforms as proposals in the field of agriculture, while always recognising the parameters of the common agricultural policy as a line in the sand. In this regard, the approved text of the resolution unfortunately strikes me as having a rather one-sided focus, undermining the Commission's steps in the political negotiations to date on trade. I regard any further flexibility in the forthcoming negotiations as an unequivocal opportunity and a benefit. In relation to the criticism of some steps, such as the reduction in import duties levied on bananas or the reform of the sugar regime, I would then like to add that they were primarily based on the conclusions of the dispute resolution in the WTO, which also influenced the parameters of the EU's subsequent measures.
I agree with the need for greater consistency between the common agricultural policy and the external trade policy in order to secure the European agricultural model and, as a result, a level playing field for EU producers in the world market. The accommodation of trade and non-trade concerns and the necessary convergence of regulations are essential.
Agriculture represents a strategic sector for the European Union. While its impact in terms of employment and GDP may not equal that of other sectors, it assumes greater significance with regard to the characteristics of our respective regions and food traditions, since it ensures that we are self-sufficient in many ingredients that are essential for our farm produce, traditional or otherwise. Furthermore, this sector plays a fundamental role in safeguarding and protecting the environment and ensuring the sustainable development of our regions. It is obvious that trade agreements have to be made, particularly in the trade rounds of the World Trade Organisation. For that to happen, however, the European Union has to pay more attention to safeguarding quality, traditional and certified products, so that they can be protected internationally to avoid fraud on foreign markets involving products that have been falsely attributed to our countries. The basic tenet of the approved report seems to go in the right direction.
The mistreatment of European agriculture in trade negotiations with third countries cannot continue. That is the subject of the report that we have just adopted, which refers to a number of principles and calls for non-commercial aspects to be better integrated into the negotiations. Quite rightly, it calls on European livestock farmers to respect binding environmental and health standards relating to product hygiene, even though some of their competitors put products on to the European market which do not always respect those standards. Indeed, too often, our farmers suffer as a result of unfair competition, and thus as a result of distortions of competition when some third countries are involved. The Commission must take into account the warnings of Parliament and of farmers, particularly when it comes to negotiations with Mercosur, which risk endangering European livestock farming, as well as fruit and vegetable producers in the outermost regions.
The report on relations between EU agriculture and international trade shows us the disastrous loss of power that European agriculture has suffered, and attempts to alert the European institutions, which are responsible for this failure.
It is currently difficult to feed Europe; the common agricultural policy has been transformed, by the Commission, into the gravedigger of the agricultural sector. The restrictions weigh a little more each day on the shoulders of farmers.
All the power which formerly belonged to European agriculture, as well as its export capacity, have been reduced drastically as Europe opens itself up to foreign agricultural goods produced using methods which fail to respect the standards that Europeans are imposing on themselves.
The future of agriculture is at stake, and it must certainly no longer be left to the Union and its institutions. The Member States must have the capacity to help their farmers for the good of everyone.
I voted in favour of the report on EU agriculture and world trade, as it highlights the importance of integrating non-trade concerns into the development of the Doha Agenda, such as social, environmental and human health considerations, as well as those relating to the health and wellbeing of animals, in order to meet the highest environmental and social standards and avoid a loss of competitiveness among EU farmers within the context of world agricultural production.
Agriculture has social functions that transcend the mere limits of food production, such as the settlement and planned use of land, the protection of the environment and the preservation of cultural traditions. I believe that these are entirely deserving of protection and support from the Member States and the European institutions. Despite my position of being favourable in principle to greater openness of markets, I believe that, where the agricultural sector is concerned, there is a need to be particularly strict with regard to reciprocity requirements and the need to ensure food security for European consumers. The European Union should bear in mind the need to balance conflicting values and, especially during the current economic and financial crisis, take into account the impact of the trade agreements it signs on the lives of European farmers and their holdings.
One of the sectors most affected by the free movement of people and goods has been agriculture. Despite constant changes to the common agricultural policy (CAP) - seen as a symbol of European integration - the situation in this sector continues to be very precarious, as it is required to comply with exacting environmental protection and product safety standards, exacerbated by the current financial crisis. This is a sector that overlaps with other areas, such as trade, the environment, industry, transport, etc., which makes it very difficult to adopt a regulatory framework that satisfies all participants. Despite advances such as the SPS (sanitary and phytosanitary measures) and TBT (technical barriers to trade) agreements, there remains a great deal to do.
I give my support to this report as it acknowledges the fundamental role of the agri-foodstuffs sector within the EU, which is a very sensitive sector that cannot stand up to aggressive competition; this needs to be taken into account when new agreements are signed. However, I hope that the new economic framework for the CAP improves coordination between productivity and the international market.
This is a report full of contradictions. It points out the negative consequences of the liberalisation of trade, but does not oppose the course being taken by policies that are at the root of the main problems for agriculture in EU countries (and also in developing countries). It suggests nothing to change this course. It makes a fair criticism of the Commission's approach, which places agricultural interests below the interests of industry and the service sector, and which makes concessions on agriculture in order to obtain enhanced market access [in other areas] in third countries. It gives examples of the disastrous consequences of this policy - the case of sugar is a prime example. It acknowledges that greater liberalisation of world trade in agricultural products, increased by World Trade Organisation (WTO) agreements, has not, to date, enabled the threat of hunger in the world to be held at bay. However, it does not condemn or oppose this move towards the increased liberalisation and deregulation of world trade that the EU is promoting, whether within the framework of the WTO or within that of innumerable bilateral agreements.
On the contrary, it defends it. We have been criticising the failure of neoliberal policies for a long time. The report also does so, although in a very patchy and, at times, ambiguous way, only to then support the policy of disaster. We consider this to be unacceptable.
We have seen many examples of the disastrous consequences for the agricultural sector of the liberalisation of world trade. This report calls attention to a number of cases, and does not shy away from the fact that agriculture has been used as a bargaining chip for the promotion of other interests during negotiations conducted at the World Trade Organisation, namely, the interests of large service and international trade corporations and certain leading-edge industries.
We therefore advocate other solutions, given that the report is not consistent.
We want international trade to be oriented along the lines of complementarity rather than competition - between countries, producers and types of production. We want agriculture to be oriented towards safeguarding the food sovereignty and security of each country, in contrast to the dangerous anarchy of producing for a liberalised market.
I wish to congratulate Mr Papastamkos on the report and the excellent cooperation, which have my support. I wish to emphasise the major importance of international trade within the EU and to draw everyone's attention to the fact that European farmers are being disadvantaged by imports from third countries; the principle of reciprocity is not being applied, and often imported agricultural products do not comply with the same regulations that are imposed on European farmers, particularly from a sanitary and phytosanitary point of view. This problem affects not only the health of products, but also their quality. Hence, there must be consistency between the common agricultural policy and EU external trade policy. Such consistency must ensure the preservation of the European agricultural model, as well as a level playing field for EU producers in the world market.
I support the main recommendations of this report. One very important point in the report is that the European Commission often makes concessions in trade matters in order to obtain better access to markets in third countries for industrial products and services.
It is also stated in the report that the same standards of health, food safety, animal welfare, sustainable development and minimum social standards ought to apply to the methods of production of goods being imported from third countries as apply to the EU's own producers.
Although I voted in favour of this resolution, of course, I wanted to use my vote (particularly on certain amendments) to show my commitment to several principles. Indeed, I wanted to stress the fact that, in the many negotiations on trade agreements currently under way with several of the EU's partners, it is essential to reach balanced agreements which are based on the principle of reciprocity. In this regard, imported products originating from third countries should respect health and social rules, as well as rules to protect consumers, the environment and animals, which are similar to those that we have in the EU. Furthermore, too often, concessions are made on agriculture in order to obtain enhanced market access in third countries for industrial products and services. This approach is no longer acceptable, and I wanted to use my vote to state once again that European agriculture must not be viewed as a tool to serve EU trade policy. Finally, the defence of the EU regime for authorising and marketing GMOs is a point to which I attach particular importance. At a time when this regime is increasingly coming under attack at the WTO, it is essential that the European Commission defends it.
There is no denying the link between our policies on international trade, development and agriculture. European agriculture is encountering increasing difficulties when it comes to the export of products to the world market because price levels there are low and production costs in the EU are higher. This ongoing trend will continue to have a negative effect if support programmes are not put in place for agriculture. That is why I welcome this own-initiative report, which, among other things, provides for compensation for farmers in the event that the further opening up of the internal market to imports leads to a deficit for farmers.
The agreements with third countries negotiated by the EU are, in themselves, unproblematic. However, the overall thrust of these agreements makes it difficult to maintain high standards in the EU. One of the things called for by the own-initiative report presented here therefore is greater coherence in agricultural policy and joint trade policy in the EU. In this context, I support the call for the Commission to carry out an impact assessment on trade agreements and to publish this before entering into negotiations.
I voted in favour of this document because, at a time when the EU is reflecting on the future of its common agricultural policy (CAP), ensuring consistency between agricultural and external trade policy becomes all the more crucial. Coherence between the CAP and EU external trade policy shall ensure the preservation of the European agricultural model, as well as a level playing field for EU producers in the world market. The most important thing for us should be food security, safety and quality at an affordable price for EU citizens. There is a global increase in food demand against a background of higher production costs, severe volatility in agricultural markets, less land, less water and reduced energy inputs. A strong CAP is also crucial for the preservation, environmental sustainability and economic development of the EU rural areas against the threat of land abandonment and rural depopulation. The European agricultural sector has a clear added value and a major role to play in the Europe 2020 strategy towards tackling the socio-economic and environmental challenges that the EU is facing, both internally and as a leading global player. EU trade policy will play a decisive role, determining whether agriculture will continue to make a full positive contribution to these objectives. Trade policy should not undermine the dynamic of the EU agricultural sector. On the contrary, trade policy and agricultural policy can and must be mutually supportive.
Worldwide agricultural practice and, in particular, European agricultural policy, are of major importance for food and development policy. That is why it is so important that international trade in this area should be strengthened and developed. However, this cannot be achieved by working counter to European agricultural policy but only in close coordination with such policy. It is also essential that stringent European standards should also be applied to imported products.
Anything else would threaten the strict quality and safety requirements of the European agricultural sector and would therefore have a negative impact on European producers and consumers. We need and demand free trade in goods. However, this cannot be achieved without fair competitive conditions as a basic requirement.
in writing. - (LV) European farmers play an important role in supplying food to more than 500 million people in Europe and in securing food supply in the world as a whole. Unfortunately, the attitude towards farmers has not always been fair. I fully support free trade agreements with other countries or groups of countries, but, in concluding such agreements, we must not put our farmers at a competitive disadvantage. The real losers from this unfair competition will be the people of the European Union, for whom we must ensure daily access to high-value and high quality food at reasonable prices. Often enough, this is taken to be self-evident, without thinking that it is our farmers who provide this security; farmers, whose incomes are often considerably below the average income in their countries. Nor do we have to do anything supernatural - we must simply stipulate that agricultural products imported into the European Union should be subject to the same environmental, social, animal welfare and safety standards that European farmers are obliged to observe. That would be fair and would put those farmers who wish to sell their products in the European Union on the same competitive footing.
In this report, the European Parliament calls on the Commission to take a more forceful role in representing the interests of the European agricultural and consumer sectors in international trade negotiations. We should not act lightly in abandoning the benchmarks that characterise the EU agricultural sector - the highest quality and social standards in agricultural production and the best quality food for the population - by signing up to a large number of economic agreements. I am in favour of only opening up the market for agricultural imports if it can be assured that the competitiveness of European agriculture will be maintained. I believe that no further concessions should be made in the area of agriculture during the negotiations on the Doha round. I welcome the clear demands set down in this report.
With today's vote, we are sending a strong signal to the Commission: the European Union cannot continue to make concessions so as to obtain access to third-country markets at the expense of the agricultural sector! At a time when the European Union is reflecting on the new common agricultural policy, finding mechanisms that can ensure consistency between the CAP and external trade policy becomes a prime objective. The European agricultural sector guarantees many public benefits, including food safety and quality.
Therefore, the defence of European farmers' interests must be a priority, and I am pleased in this respect that the document includes some paragraphs guaranteeing reciprocity for European farmers by means of the request for the same requirements that are imposed on European farmers to be applied to exporters of meat to Europe in order to guarantee consumer safety and fair commercial competition. At this point in the negotiations on the Mercosur and Morocco agreements, I think it is essential to express clearly to the Commission our concerns and also our firm position in defence of European and Italian farmers' interests.
in writing. - (FR) I voted in favour of Mr Papastamkos's report on EU agriculture and international trade. In particular, I wanted to support the desire of the European Parliament to emphasise strongly the dangers that the European Commission's trade strategy presents to agriculture in the European Union.
While several negotiations on trade agreements are in progress between the Union and some of its partners (Mercosur, Canada, Ukraine, and so on), it is up to us to remind the European Commission of the need to establish trade partnerships - with realism but without naivety - which are based on the principles of free trade, of course, but also on the principle of reciprocity - both in relation to respect for health and social rules and in relation to rules for protecting consumers, the environment and animals - and which do not endanger certain European spheres of activity. I am thinking, in particular, of the agricultural sector, which is too often 'sacrificed' in favour of industrial products and services during trade negotiations.
With this aim in mind, the European Union must ensure consistency between its agricultural policy, currently under revision, and its trade policy in order to maintain a strong agricultural sector, thus ensuring the food security of our fellow citizens in a context of increased market volatility.
I voted in favour of the report by my colleague, Mr Papastamkos, because it presents a very realistic view of trade relations between the European Union and third countries in the agricultural sector.
Our trade balance deficit with the Mercosur countries in this sector is alarming. The gap between our exports to, and our imports from, these five countries has doubled in less than a decade, and our imports are now worth EUR 19 billion as against only EUR 1 billion worth of exports.
Too often, the European Commission makes unacceptable concessions on agricultural products, endangering the existence of European farms under the pretext that we have to ensure better access to the market in third countries for our industrial products and services.
EU external trade policy should not sacrifice our agricultural sector, which ensures the food security of our fellow citizens, particularly in a context of increased market volatility. In order to prevent distortions of competition, the Mercosur countries must apply the same standards - in terms of health, food safety, animal welfare and sustainable development - as are required of our farmers who, in addition, face higher social costs.
in writing. - I voted against this report which sends out a highly protectionist message as regards Parliament's attitude to trade. Taken literally, this report would make it impossible for the EU to negotiate any meaningful FTAs or, for that matter, complete the Doha Development Round.
This report underlines the fact that the EU should contribute to world food security, and I congratulate it on that. Nonetheless, and despite its mention of a number of the devastating consequences of market liberalisation on agriculture, the solutions that it suggests are, once again, along the lines of reinforcing free trade, and subordinate agricultural policy to the interests of the World Trade Organisation (WTO). The report explicitly threatens Argentina for not submitting to the WTO and restricting imports of food products that compete directly with domestic producers. However, at the same time, it calls for more EU restrictions on imports and calls for proactive promotion of EU agricultural interests. Also, no precise mention is made of Brazil's situation. Therefore, and since this report prioritises liberalisation and competition in agricultural markets, I voted against.
I voted in favour of Mr Papastamkos's report, which sends out a strong message concerning the weight that European agriculture must carry in international negotiations. At a time when Europe needs to strengthen its agricultural production to ensure food security, negotiations on international agreements are often to the detriment of the agricultural sector. So that we can be aware early on of the consequences of these agreements for European agriculture, we want the European Commission to carry out and publish in-depth impact assessments of trade agreements before entering into negotiations. Furthermore, the EU's high standards in relation to health, the environment and animal welfare must be applied to products entering European territory. Border checks carried out by Member States must ensure that European legislation is correctly implemented in this area.
In the context of the EU's future common agricultural policy, we must take into account the balance between internal production and imports. Our efforts will have to be aimed at greater harmony between market liberalisation and protection for the domestic economic sector. Food security at Member State level is achieved by maintaining a stable agricultural sector, which is not jeopardised by external trade policy, against the background of increased market volatility. Small farmers make a significant contribution to food security in the regions where they operate. I think that trade agreements with third countries on importing agricultural products need to be concluded based on compensation for farmers in the event of possible losses. At the same time, I support an agricultural policy which is orientated as much as possible to ensuring access for EU agricultural products to third country markets. The purpose of promoting products with an EU regional label is to make them well known outside the EU, which, by extension, would boost their consumption. According to recent studies, the world's population is growing at a much faster rate than global cereal production. The EU has many regions which have the capacity required to utilise more efficiently their cereal production potential and are capable of making an effective contribution to narrowing these differences.
In its favour, this report has the merit of showing concern for overseas citizens and advocating food security. I am aware of that. However, this report endorses the 'active promotion of the European Union's agricultural interests', free trade areas and trade agreements between the EU and Chiquita or Dole. Even worse, it explicitly threatens Argentina with sanctions for taking decisions that I would recommend for my own country. I am voting against the report.
Agricultural products are an essential part of international trade and must therefore be treated as such. Therefore, there is no doubt that the constant increase in food prices as a result of increased commodity prices is an increasingly pressing concern for the EU. On the other hand, the agricultural sector also has to satisfy the food needs of an increasingly large number of people, despite being faced with increasingly limited natural resources and high prices of the factors of production; to this can be added concerns relating to the environment and conservation of natural resources, which can lead to distortions of competition, mainly in developed countries. In view of future needs, there is no doubt that agriculture will become a strategic sector - I would even say a crucial sector - for the economic development of the EU and the whole world.
Since agriculture is not simply an economic activity, and since agricultural and food policy must be in the service of essential objectives such as food supply and food security, the main challenge is the efficient harmonisation of commercial and non-commercial considerations. The EU is the largest importer of agricultural produce from developing countries, and imports more than the US, Japan, Canada, Australia and New Zealand taken together. If we allow these countries to gain increased market access, it could have detrimental effects not only on European farmers, but also on those developing countries most in need. For this reason, the EU should take a more balanced approach between the various sectors during trade negotiations, and should promote both its defensive and offensive agricultural interests. The agricultural sector of the EU plays a special part in the Europe 2020 strategy with regard to the various socio-economic challenges. The EU's commercial policy has an important and decisive role in ensuring that agriculture continues to deliver a positive contribution to the fulfilment of our objectives. I agree that commercial policy must not impede the dynamics of the EU's agricultural sector, and for this reason, I voted for this report.
I did not vote in favour of this report on agriculture and international trade since it hinges on the central element of EU trade policy: free trade agreements.
It is true that there are positive points in the report which deserve special treatment, such as the singling out of the outermost regions in order to guarantee their food sovereignty. Despite that, this report endorses the active promotion of EU agricultural interests without taking into account the imbalances with its trading partners and the commitment to free trade areas without accounting for the harmful impact on the people in those regions. Furthermore, the report explicitly threatens Argentina with sanctions for implementing protectionist measures. For these reasons, I abstained.
Despite the fact that food prices have been continually increasing for some time now - and apparently the price of some agricultural products is about to rocket as a result of the capriciousness of the weather, rising fuel prices and agricultural speculation - prices in the shops bear no relation to what small farmers get for their hard work. Moreover, EU producers can scarcely compete on price in the world market because our social, quality, animal protection and environmental standards are so high - the very standards that we are unable or unwilling to check when importing foods. If we do not want our rural areas to continue to decline and the numbers of farmers to continue to reduce, posing a serious threat to the self-sufficiency of the EU Member States, then it is high time we stopped paying agricultural subsidies to the big agricultural concerns and instead gave the money to those who really need it in order to survive - in other words, to small farmers.
If that is not possible in the centralised EU, then renationalising agricultural subsidies is the only way forward. The report fails to make a clear commitment to small and medium-sized farmers, many of whom find themselves slaving away for a pittance. That is why I abstained.
I voted against the European Parliament resolution on agriculture and international trade because I believe that it entirely subordinates the Union's trade policy to agricultural policy, when it is well known that only trade policy can guarantee our industry, our services and even our agriculture access to external markets; this access is crucial to economic growth and job creation in the Union. If, in the future, we continue with the political orientation running through this resolution, it will become practically impossible to conclude trade agreements with countries or regions with significant agricultural sectors, such as Brazil or India, for example. Common trade policy - which affects the entire Union and all the Member States - cannot be completely at the mercy of the interests of the agricultural sector, which, in fact, affects a limited number of Member States. I also find it regrettable that this resolution includes accusations against Brazil that are completely unfounded, as has been amply demonstrated from the Brazilian side.
There is a close link between the future of the CAP and EU external trade policy. They are two realities which cannot be considered in isolation and to which the European Union must pay particular attention.
We cannot separate the trade discussions from their impact on agricultural production in the Member States. Therefore, I am in favour of a liberalised market that also takes into account the requirements of the EU's economic and trade partners. At the same time, however, I believe that agricultural policy should be included in the negotiation of the agreements for monitoring the quality of products exported to or imported by our markets and protecting European producers and our food supplies.
Consequently, I am in favour of the Papastamkos report. However, an imbalance has developed in some areas of trade due to the distribution of responsibilities between the agricultural and trade committees of this Parliament, which should work in synergy to define a contractual balance applicable to the various commercial treaties within the EU agricultural sector.
I voted in favour of Articles 49, 53 and 54 for the following reasons. With regard to the first article, it is absurd for negotiations to be conducted with Mercosur based on a 12-year-old mandate. With regard to Articles 53 and 54, I wish to remind you that European farmers have to comply with the highest standards of quality, food safety, environmental protection and animal welfare. I think that we ought to have the same requirements from all our trade partners, not only for the sake of European farmers, but also for the sake of consumers, who need to be protected.
At today's plenary sitting in Strasbourg, the European Parliament adopted a resolution on EU agriculture and international trade. Many events have been observed in recent years which indicate a deterioration in the state of EU agriculture; inter alia, a significant drop has been recorded in the EU's share of global exports of agricultural products. The trade deficit in agricultural products is also growing, and the EU's numerous concessions have not been reciprocated.
In view of the above, it is essential for the EU's agricultural policy and its common trade policy to decide on and agree joint directions for the areas of agriculture, trade and development. The document we have adopted sends out an important message in defence of the food sector in the EU. It condemns the European Commission's over-willingness to compromise, and stresses that decisions to open up to new markets must not have a negative impact on EU farmers.
I voted in favour of this resolution on EU agriculture and international trade. The EU is the largest importer of agricultural goods in the world, but its share of global agricultural exports is declining as a result of the growth of other key agricultural trading partners and world market prices, which are low while the Union has high production costs. The EU is the world's biggest importer of agricultural goods from developing countries and it is therefore necessary to protect the interests of EU farmers and provide for a mechanism to compensate them for their losses. EU farmers must be protected from unfair competition and therefore, the same standards that apply in the EU's agricultural sector must also apply to products exported from third countries. These conditions must be included in bilateral trade agreements. Furthermore, there must be comprehensive support to obtain market access in third countries for EU products. I believe that the Commission's proposal to grant Pakistan a zero-duty tariff rate quota for exporting to the EU 100 000 tonnes of ethanol per year for a period of three years will not provide direct and immediate assistance and will have a negative impact on the EU renewable energy industry. In view of the fact that Ukrainian cereal production is highly competitive and enjoys reduced tariffs, the Commission must be more careful about applying concessions in negotiations with Ukraine.
The report on agriculture and international trade focuses on the trade agreements between the EU and third countries with regard to agricultural products. The European Commission, which has been criticised on several occasions with regard to agricultural policy, is condemned by the European Parliament in this report for arriving too often at conclusions that are unsustainable for European agricultural policy. I voted in favour of the report because I consider the political role of Parliament, which the Commission avoids consulting when trade relations with third countries are being discussed, to be indispensable. I agree with the request for the Commission to suspend the agreement with Mercosur until a new agreement has been drafted with the countries concerned, in order to guarantee high quality, safe products for European consumers, as well as value for money on foreign markets.
I voted for this report as it clearly defends the interests of European farmers in the context of international trade. I believe that external trade policy should not damage the EU's ability to maintain a strong agricultural sector and guarantee food security in a context of increased market volatility. Nevertheless, it is not unusual for the Commission to sacrifice agriculture's interests in order to achieve better access to third countries' markets for industrial products and services. In addition to the above, it is also important to bear in mind that the European agricultural sector is obliged to meet the highest standards in terms of quality, product hygiene, sustainable production methods, animal and plant health and welfare, traceability, pesticide residue control, veterinary medicine and additives; these aspects increase production costs and should be taken into consideration during multilateral and bilateral negotiations. In general terms, I believe that decisions that further open up the EU market to agricultural imports should not be taken without prior impact studies and guarantees that EU farmers will be compensated for their losses.
The common agricultural policy (CAP) is a symbol of European integration, representing one of the most advanced forms of EU supranational decision making. The internal EU pressures towards making the CAP market-orientated and greater emphasis on other European policies are equally reflected in the EU's external trade policy aimed at opening up the agricultural market in exchange for improved access for European industrial products and services in third-country markets. This also involves preserving the European agricultural model, as well as a level playing field for EU producers in the world market. The multifunctional role of the European agricultural sector can serve as a catalyst for new paradigms: food security, safety and quality at an affordable price for EU citizens.
There is a rise in global food demand against a background of higher production costs, worsening volatility in agricultural markets, less land, less water and reduced energy inputs. A strong common agricultural policy is also fundamental to the preservation, environmental sustainability and economic development of EU rural areas against the threat of land abandonment and rural depopulation.
Today in plenary, we voted on the agriculture and international trade report.
The report by Mr Papastamkos states that international trade policy must not jeopardise the EU's ability to ensure food security against a background of market volatility, or to ensure the preservation of a strong European agricultural sector.
The report condemns the approach adopted by the Commission in making concessions on agriculture in order to obtain enhanced market access in third countries for industrial products and services. The report expands on various issues, including the impact assessment, financial compensation, the WTO/Doha, but especially on problematic bilateral trade agreements, such as those with Morocco, Pakistan, Ukraine, and Mercosur in particular. It also considers it unacceptable for the European Commission to be resuming talks without publishing the impact assessment and without initiating a proper political debate with the Council and the European Parliament.
in writing. - Given the impasse in the multilateral trade negotiations, the EU has pursued the negotiation of bilateral and interregional trade agreements, as complementary to the multilateral framework. As in the case of Morocco, there is currently severe competition between the US and the EU as to who will enter first - and under which conditions - into key new markets. My colleague, José Bové, has been able to clearly question the approach of these bilateral agreements in the case of Morocco in his report in INTA which might lead to a rejection of the agreement as proposed by the Commission. We have voted in favour.
I voted in favour of this report because I believe it strengthens the position of agricultural policy, a cornerstone of European economic and social cohesion, not least from the point of view of the challenges presented by the Europe 2020 strategy.
Up to now, the European Union has been the world's largest importer of agricultural products, particularly those sourced from developing countries. In the last 10 years, imports into the EU have almost doubled in value; they alone account for 20% of world imports.
In view of this situation, we need to establish a European trade policy that is strong and which implements Article 208 TFEU, which stipulates that Europe must cooperate in implementing growth policies in developing countries. The priority now is to ensure that trade policy and European agricultural policy work together in a global context, facilitating access to the markets of developing countries, while, at the same time, enabling them to foster economic development through these practices.
I want to stress how important this report is, especially in the context of reforming the common agricultural policy. I think that there needs to be coherence between the CAP and trade policies. Unfortunately, it has happened on very many occasions that trade agreements with a number of third countries have caused major harm to Europe's agricultural sector and its farmers. However, I hope that this situation will not arise again in the future. I also want to point out that our farmers are obliged to comply with very high standards in terms of quality, environmental protection and animal welfare. We should get producers from third countries who export to the EU to comply with the same standards too, to guarantee fair competition.
In today's vote, we saw support for the report on agriculture and international trade, which dealt, to a large extent, with imports of genetically modified foods and feeds into Europe. I am very pleased that there was also support for the point calling on the Commission to resolutely protect EU regulations concerning the approval and marketing of genetically modified organisms (GMOs) against the demands being made in the WTO. Essentially, this means that the use of GMOs will remain strictly regulated, and this will improve food safety as well as the situation of our farmers. There was also support for a number of points concerning taxes on imports of various groups of agricultural products, as well as quality requirements on these products.
In addition to GMO-related issues, general issues of food safety were also discussed. For example, Brazil has thus far not managed to consistently meet EU producer and consumer standards on food safety, animal identification and traceability, animal health and disease monitoring. Another issue of concern is the extensive use of pesticides in Brazil that are banned in Europe and the importation of the resulting products into Europe. Thank you.
in writing. - I, on behalf of the EPLP, did not support the report on EU agriculture and international trade. While the report makes some valuable points on protecting the interests of our agricultural industry, e.g. the need to protect geographical indications within bilateral and multilateral agreements, I am of the opinion that the report includes parts which are too protectionist and which set unrealistic conditions on current and future EU negotiations on trade agreements.
Additionally, the maintenance of protectionist measures within the EU as a means of shielding EU agricultural producers from external competition is out of step with the EPLP's position on CAP reform. We have always argued for the removal of trade barriers to promote a more efficient and competitive agricultural sector, to deliver a better deal for the consumer, and to present market access opportunities for less economically developed countries.
I voted in favour of paragraphs 53 and 54 of the report on EU agriculture and international trade because I think that it is the duty of Members of the European Parliament to defend European farmers and consumers from the danger that would be presented by massive exports of poor quality agricultural products, particularly products originating from certain Latin American countries. We must not sacrifice the quality of our agricultural products on the basis of purely commercial considerations.
I welcome the adoption of the report by my fellow Member, Mr Papastamkos, which states the basic criteria which should guide European Union negotiators, and which emphasises that non-commercial aspects should be better integrated into the negotiations.
Likewise, we can no longer accept a situation in which our livestock farmers, who are constrained by very strict environmental and health standards (particularly relating to production hygiene, sustainable production and animal welfare), are sacrificed at the altar of international trade, victims of unfair competition and shameful distortions of competition in relation to third countries who put products onto the European market which do not respect the production conditions imposed by the Union, and who do not face any consequences for doing so. I also call on the Commission and the European Parliament to show the utmost vigilance when it comes to agreements involving Mercosur in particular, which clearly threaten European livestock farming.
Balance between agricultural, development and common trade policy is crucial for the European Union. The European agricultural sector merits particular attention. The common agricultural policy is the oldest common policy and must be kept robust. I would remind you that this sector fulfils many roles and it needs to be related with other social and political objectives, such as the Europe 2020 strategy. Nevertheless, European agriculture does not exist in isolation from European external relations, specifically as regards international trade and development aid. The importance of international relations, not least through agreements such as that between the EU and Mercosur, is reflected at the economic, political and strategic partnership levels. That is why it is essential to promote consistency of standards, in particular, as regards agricultural issues. I therefore voted against paragraphs 53 and 54 of this report. In addition, free trade agreements expose the sector to new challenges and different realities. I would cite the situation of the outermost regions, which have fragile economies based essentially on farming products similar to those of our Latin American partners. As a Member from one of the outermost regions, I would stress the importance of taking into account the specific characteristics of these regions, and of attempting to avoid compromising their development during future negotiations.
I voted for the report on EU agriculture and international trade because some coherence needs to be established between EU policies in the areas of agriculture, trade and development. EU agriculture has an essential role to play in providing employment and maintaining vitality in rural areas, while the European agri-food model is a strategic component of the European economy. Global food demand has grown due to the impact of climate change, higher production costs and a reduction in the area of farmland available and in drinking water resources. I wish to stress the importance of the trade in agricultural products for economic development and eradicating poverty. I call on the EU to adopt measures to support the countries hit hardest by the food crisis. The EU's share of global agricultural exports is declining. In this context, I think that the EU-Mercosur Association Agreement is of paramount importance. This is why the European Parliament should be closely involved in all the negotiations. We call on agricultural imports to the EU to provide European consumers with the same guarantees in terms of consumer protection, animal welfare, environmental protection and minimum social standards as those provided by European production methods.
I wanted to use my vote to restate my firm position: we must not sacrifice our agricultural model at the altar of commercial considerations. The aim of opening up and liberalising trade between the European Union and its partners must not lead us to revise the food quality and safety demands we make to protect consumers. This is why I wanted to make clear my desire to see reciprocity of trade, health and social rules applied in our agricultural dealings with third countries, and not to accept additional concessions without guarantees. In the same way, I reject the idea that we should lower our guard when it comes to defending the interests of European farmers. If Europe has managed to establish a close link between its agriculture and its territory and to achieve a level of excellence in its agricultural production, it is thanks to the work of farmers. It is therefore our duty to ensure fair competition in trade relations between the European Union and its partners. That is why I am calling for the introduction of protection mechanisms for farmers at European level to help them to deal with any potential distortions of competition.
I have voted in favour of the report by Mr Papastamkos on EU agriculture and international trade. As an Austrian, I am well aware of the problems facing our farmers from first-hand experience. European agriculture is one of the main foundations of the European Union, our shared culture and our living space. The rapporteur calls on the Commission to represent the EU's agricultural interests more forcefully and proactively. The EU is the world's leading importer of agricultural products. It is absolutely essential that we ensure that imported products meet the same high quality standards as the agricultural products originating from within the EU.
I am voting for this report because I agree that it is necessary for the Commission to include suitable and specific measures to support farmers' improvements to crop rotation in the reform of the common agricultural policy (CAP). Reducing the protein deficit in the EU should be an essential element of the reform of the CAP in favour of Europe's farmers and internal market. Such measures are extremely useful given that protein crops currently occupy only 3% of arable land and the fact that the EU imports 40 million tonnes of protein crops, representing 80% of internal consumption.
Protein imports represent the equivalent of 20 million hectares cultivated outside the EU, or more than 10% of the European Union's arable land, but these crops are not subject to the same health and environmental requirements as European crops. The shortages of imports impose an additional cost burden on the livestock and feedstuffs sectors, putting the economic viability of domestic meat production at risk. Rebalancing the supply and consumption of cereals, proteins and oilseeds in the European Union would have major economic benefits for farmers and the food and feed industry, as well as for improving the variety of healthy, high quality food for consumers. Furthermore, in the context of climate change, protein crops can help reduce greenhouse gas emissions through the assimilation and fixation of nitrogen in the soil, with the consequent reduction in the use of synthetic nitrogen fertiliser. These crops also help reduce soil acidification, improve its structure, reduce the use of herbicides and encourage greater biodiversity, assisting pollination. I voted for this report because I support improving the balance between the production of plant and animal proteins, as well as the use of native protein crops.
Seventy per cent of the protein and oil crops consumed today by the European Union are imported, mainly from Brazil, Argentina and the United States. As these producers are not always subject to the same environmental, health and GMO regulatory constraints as European producers, the European Union has decided to review its policy regarding proteins and to increase internal production of protein crops. This would allow European consumers to benefit from food which is healthier and more varied. That is why I voted in favour of this report.
I voted in favour of this important resolution. There has been a decrease in protein crop production in the European Union in the past ten years, while our market has, to a large extent, become dependent on imports. This situation was caused by previously established international trade agreements, which allowed the EU to protect its cereal production and, in return, allowed duty-free imports of oilseed and protein crops into the EU. This created the conditions to import the production required cheaply and to ensure the competitiveness of agriculture, in particular, the livestock sector. However, within the EU itself, farmers and processing businesses lost interest in this sector. The number of plant protein research programmes dropped, the development of disease resistant and highly performing varieties stopped and throughout Europe, practical experience in protein crop production is being lost. Today's situation with constantly fluctuating prices on the markets and the high price of protein feed may have a negative impact on the EU livestock sector, which is largely dependent on imports. The Commission should immediately consider measures to promote the production and storage of protein crops in the EU, and provide support to farmers growing such crops, which should be reflected in the reform of the common agricultural policy. This would facilitate the recovery of this sector, safeguard incomes for farmers, and contribute to sustainable farming in the EU.
The dependence of some European sectors on markets outside the EU is a problem that concerns not only raw materials, but also feed.
In particular, Mr Häusling's report highlights the fact that more than 40 million tonnes of crop proteins, mainly soy beans and corn gluten feed, are imported annually into Europe, representing 80% of the EU's crop protein consumption.
In view of this state of affairs, I can only vote in favour of the requests made by Mr Häusling, who hopes that the future CAP will see Europe encouraging agricultural policies aimed at ending this dependence on imports, which will obviously have a positive impact on quality control and the sustainability of the supply chain.
Given the decline in production of protein crops in the EU over the last 10 years, we urgently need to combat the risk of dependence on the international markets and the volatility of their prices. I therefore support the mentioned reforms of the common agricultural policy to introduce new provisions which, in addition to supporting farmers in the improvement of crop rotation systems, promote scientific services and research supporting protein seed crops. I should also like to mention the importance of a decentralised approach to research programmes that takes into account farmers' local knowledge and sustainable agriculture systems. I therefore support the Commission's proposal to consider the re-establishment of an agricultural research unit in the General Directorate for Agriculture and Rural Development.
According to data included in this report, production of protein crops in the European Union has declined 30% over the last 10 years. However, the rapporteur says that 'Overall EU protein crop production currently only occupies 3% of ... arable land ... In spite of public support ..., production of dried pulses ... has again decreased to roughly one million ha in 2008. More than 40 million tonnes of crop proteins ... are imported annually, representing 80% of the EU's crop protein consumption'. These figures should be enough to draw the attention of the political leadership and justify a change in policy. At a time when food prices are hitting historic highs, putting food security at risk, the European Union, which is reviewing its common agricultural policy, cannot fail to look at the problem of protein crop production and try to find a solution. This will have to involve an increased commitment to these crops which, as well as reducing imports, improve the contribution of agriculture to environmental protection, as protein crops can significantly cut greenhouse gas emissions.
In line with data recently published by the European Commission, production of protein crops in the European Union has been declining enormously, in the region of 30%, revealing that something has gone wrong with the common agricultural policy (CAP). This situation obliges the EU to import more than 40 million tonnes of protein crops and is a result of longstanding agreements that permit the importing of oilseed and protein crops exempt from customs duties, such as the General Agreement on Tariffs and Trade and the Blair House Agreement. Recent climate change has brought this subject onto the agenda and I consider it an important element of the CAP reform that is expected soon. The cultivation of protein crops, along with extended rotation of other crops, brings great benefits, not just in environmental terms, but also because it reduces costs by enriching soils in terms of nitrogen.
I am voting for this report, which aims to reduce the protein deficit in the EU, and I hope that its recommendations, such as support for farmers intending to opt for protein crops and practice crop rotation, will be taken into account when the new CAP is being drawn up.
The protein deficit in Europe and the imbalance between animal and plant protein production constitute a problem that has been getting worse, affecting changes to human consumption habits, food quality and security, and the crisis faced by livestock farmers. The rapporteur presents figures that are enlightening and worrying. These figures require attention to be paid to the problem and that measures be taken to solve it. The roots of these imbalances lie in the agricultural and trade policies in force, and no solution will be found without profound changes to both; the report makes no mention of this. Overcoming the present deficits and imbalances must be based on support for increasing and diversifying protein crops, and on a policy of gradually replacing imports. The report acknowledges this need and suggests some important measures that we consider positive, such as the creation of market conditions favourable to local production, sale and consumption, and the promotion of models for short supply chains free of genetically modified organisms (GMOs).
However, at the same time, it opens the door to solutions that we view with concern and cannot accept, such as lifting the zero tolerance for the presence in imported feed of GMOs, which puts the strict application of the precautionary principle at risk.
This report seeks to respond to the problem of the protein deficit in Europe, and to the imbalance between animal and plant protein production. As we know, these constitute a problem that has been getting worse, affecting changes to human consumption habits, food quality and security, and the crisis faced by livestock farmers.
The roots of the imbalances lie in the agricultural and trade policies in force, and no solution will be found without profound changes to both; regrettably, the report makes no mention of this.
We would argue that overcoming the present deficits and imbalances must be based on support for increasing and diversifying protein crops, and on a policy of gradually replacing imports. Although the report acknowledges this need and suggests some important measures that we consider positive, it nonetheless opens the door to solutions that we view with concern and cannot accept, such as lifting the zero tolerance for the presence in imported feed of GMOs, which puts the strict application of the precautionary principle at risk.
Importing protein from third countries is a major problem insofar as equivalent requirements are not guaranteed for imported legumes. These protein crops are mainly used in animal husbandry, which puts the price system at risk, since the volatility of these prices on the international markets increases exponentially. I therefore agree with Mr Häusling on the need to continue to reduce the EU's dependence on imports.
The 'EU protein deficit: what solution for a long-standing problem?' report from the Committee on Agriculture and Rural Development has come up with a number of excellent solutions for dealing with the protein crop deficit in the EU, such as revising the Blair House Agreement with the USA, which permits protein crops to be imported duty free from the United States. Other solutions include the introduction of protein crops in crop rotation, or a strengthening of research and consultation, and the expansion of seed development and infrastructures for protein production. Unfortunately, a majority of members from three groups, the Group of the European People's Party (Christian Democrats), the European Conservatives and Reformists and the Group of the Alliance of Liberals and Democrats for Europe, tabled amendments that go against this clear position adopted by Parliament. They are calling for imports of protein crops, particularly soya, to be made easier, including genetically modified organisms (GMOs), which are prohibited in the EU. Unfortunately, these amendments were passed with a narrow majority in a plenary vote in Parliament. However, I am convinced that calling for increased imports of GM soya is counterproductive to our actual objectives of strengthening the EU's self-sufficiency. This position does not reflect the wishes of a significant majority of people in Europe, who reject the use of GMOs in agriculture. I note with regret the voting pattern and have decided, in my capacity as rapporteur, to return the report.
I voted in favour of this document, because CAP reform must include adequate and reliable new measures and instruments which support farmers in improving crop rotation systems so as to substantially reduce the current protein deficit and price volatility. The protein deficit in the EU is gradually increasing, and the EU only grows 30% of protein crops used for animal feed. Protein crops currently occupy only 3% of the EU's arable land and therefore, the EU is forced to import 70% of these crops for animal feed. The extended use of protein crops in crop rotation offers major agro-environmental and climate mitigation advantages. Regarding climate change, leguminous varieties can substantially reduce greenhouse gas emissions through assimilation and fixation of nitrogen in the soil and thus reduce the use of nitrogen fertiliser. With a higher percentage of protein crops in crop rotation, soil fertility and structure, nutrient storage and the health of the crops which follow is improved. Permanent grass-clover mixtures for animal feed and mixtures of cereals and proteins cover soils better and so reduce nutrient run-off into groundwater and rivers, as well as offering better conditions for bees and other pollinating insects. Extended crop rotation reduces the need for crop protection intervention and can contribute to the conservation of diversity in wild and cultivated species and varieties.
The production of protein crops has declined dramatically in the European Union in recent years. As a result, we are now worryingly dependent on imports to a great extent. For this reason, I would like to thank the rapporteur for calling on the Commission to take steps in the medium to long term to address this problem. However, as long as the European Union is unable to provide sufficiently for itself, we should also consider changes in relation to our import provisions. A technical solution for minor traces of GMOs in imported protein products could ensure that the European market has sufficient supplies of soya available.
As it stands, the policy on high protein crops in Europe works to the disadvantage of farmers and producers, who are forced to pay quotas for them which are dependent on turbulence in the global market. It also works to the disadvantage of consumers, who buy meat and milk from animals fed with high protein feed. Area-related and climate conditions have made it possible for the production of high protein plants in the EU to undergo structural changes, and such changes can even be considered advisable in connection with biodiversity and measures to counteract climate change. Feed imported from third countries is not subject to such rigorous checks as European feed, and so we cannot be 100% sure of its quality, or know the exact origin of the raw materials from which it is made. We should therefore take prompt measures to change this situation, since the guarantees we have given that European food will be safe, healthy and of high quality will otherwise be proved empty words. The next step we take to resolve the EU's protein deficit should be to relax the regulations banning the feeding of animals with meat and bone meal. In the case of poultry and pork, there has not been found to be any risk of diseases spreading as a result of this method of feeding, and after all, the ban on meat and bone meal was originally introduced in connection with BSE. Making it possible to use meal in animal husbandry will reduce production costs, which is extremely important in view of the drop in profitability of meat production. It would also allow us to reduce imports of high protein feed from America.
Many studies show that the protein deficit in the European Union has markedly increased in the last ten years. For this reason, the European Union's dependence on imported protein has increased. Many sectors run the potential risk that, as a result of price volatility on the international market, they will be unable to obtain supplies of protein crops at reasonable prices. Unfortunately, when trade agreements with other countries were concluded several years ago, unfavourable competitive conditions were created for the cultivation of protein crops in the EU. We are experiencing the consequences of these ill-considered decisions today, which is why it is important to understand what happened, so that we can mark out the direction we need to take to overcome the protein deficit. We are currently actively engaged on a reform of the common agricultural policy (CAP). The focus here is on support for active farmers, protection of the environment and the development of rural life. However, where CAP reform is concerned, we ought not to forget other matters too. It is emphasised in this resolution that greater use of protein crops in crop rotation significantly improves the agricultural environment and helps to mitigate climate change. I consider that these arguments are sufficiently persuasive for us also to resolve protein deficit issues within the framework of CAP reform.
The EU is hugely dependent on animal feed imports in the livestock sector because it does not produce the feeds it requires itself. Seventy percent of the protein rich crops required for animal feeds are imported from Brazil, Argentina and the US. This problem is clearly outlined in the report on this protein deficit and stringent standards are called for in relation to feedstuffs. Imported goods must also comply with quality, environmental and social standards. In addition, the raw materials suitable for the production of feed must be used more efficiently. It is important that our enormous dependence on third countries should be reduced as this is responsible for price volatility and a lack of transparency in terms of production conditions. This will only succeed if we in the EU take the production of protein crops into our own hands again, as this report proposes. However, I am clearly opposed to the cultivation of genetically engineered crops in Europe's fields.
To state that protein crop production currently occupies only 3% of the EU's arable land and supplies only 30% of the protein crops consumed as animal feed is to describe a reality that most people find very difficult to understand.
The reduction in the supply of protein crops is paradoxical at a time when protein crop production is producing a number of positive effects that are necessary for the agricultural ecosystem, beneficial for the quality of final livestock products and important for keeping market prices in check. The debate, which has already started in committee, is fundamental in order to redefine the role that protein crop production will play in the context of the future challenges for European agriculture. I refer to the fight against climate change and the correct use of natural resources, which are being given due attention at this stage in the drafting of the framework of the future CAP.
I supported this report, which I believe symbolises a new phase that must start now in order to reduce the protein deficit. I regard as a priority the creation of a specific framework programme for decentralised agricultural research so as to improve cooperation, share best practices and accelerate the process of improved breeding of locally adapted protein plants, making this an innovative area in the various Member States.
The last decade has seen a decline in plant protein production in the EU. Protein crops currently occupy only 3% of the European Union's arable land and supply only 30% of the proteins used for animal feed. I support the rapporteur's opinion stating that this situation must change as this will be beneficial for human health, as well as for the environment and biodiversity. The European Commission should draft a report on the possibilities and options for increasing domestic protein crop production in the EU by means of new policy instruments. It is also useful to establish a mechanism for monitoring the origin of protein crops imported into the EU.
in writing. - I welcome this report, which draws attention to the EU protein deficit and the need to rebalance that deficit, but I oppose measures that would mean increased subsidies for farmers to ensure EU protein production. My view is that encouraging domestic protein crop production needs to be done in line with a reformed CAP which sees the EU moving towards sustainable farming and greater market orientation and, importantly, moving away from trade-distorting subsidies.
The decline in the cultivation of protein rich crops and the replacement of domestic production by cheap imports on a massive scale may ultimately have a negative impact in the form of loss of know-how regarding actual cultivation techniques. It may result in a considerable reduction in research into the cultivation of these crops in a domestic environment. I also consider it important to retain sufficient variety in terms of the selection or range on offer of these products. As is the case with many reports or proposals negotiated by Parliament, the need for high quality products is also mentioned here. In relation to the products previously mentioned, it is also necessary to inspect actual samples, and to integrate this with verification of locally used agricultural processes and resources. Quality verification should be carried out very carefully and thoroughly when importing, through the use of modern laboratory methods and unambiguous identification of the origin of goods. For most EU countries, there are some typical crops. In the Czech Republic, for example, it is peas, which have a long-established tradition. Cultivation of peas is now in decline, however. The opinion of the Czech Republic is generally favourable towards the report submitted.
The production of protein crops in the European Union is experiencing an ever more significant decline, which makes the situation alarming. The protein deficit causes imbalances not only in agricultural production but also in the research and development of agricultural techniques. Farmers, in fact, have gradually lost interest in protein crops, resulting in the loss, at a European level, of practical experience related to these crops. There is therefore a need to follow up on the urgent situation described in the report and to formulate a truly integrated European strategy. It is only possible to respond to new challenges such as climate change or the loss of agricultural biodiversity if there is a more balanced supply and consumption of protein crop products within the EU. We therefore hope that the European Commission will examine possibilities for overcoming the current protein deficit emergency via a radical reform of the common agricultural policy, which will make it capable of meeting the new challenges. It would also be appropriate to introduce a supplementary payment if farmers use a mandatory rotation of at least four different crops, including at least one protein crop. Lastly, it would be necessary to establish a unit for agricultural research at the Directorate-General for Agriculture and Rural Development at the Commission, to motivate consumers and catering services to make more environmentally-friendly food choices.
I voted in favour of the own-initiative report on the EU protein deficit. Europe depends largely on imports of protein crops, which are mainly used for animal feed. Along with this dependence come increased risks connected to the volatility of prices on the international markets. In order to combat this phenomenon, we are proposing that the common agricultural policy reform should include the introduction of new provisions to assist farmers in improving crop rotation systems, investment in research on protein crop seeds, and improved training of farmers in crop rotation and mixed farming.
The Haüsling report was a good one. Increasing the protein independence of the Union, promoting shorter supply routes and helping farmers contributing to reductions in greenhouse gas emissions are all measures that I support.
However, the pro-GMO lobbies and their representatives have succeeded in converting this report into a plea for allowing contaminated food to enter Europe. The report also advocates a return to animal meal, with all the risks that it involves. It is time to relocate the production of plant protein crops. In its new form, this report does not enable us to do that. I will vote against this report if GMOs and animal meal are approved by this Parliament.
It is essential to increase production of protein crops - plants rich in protein - with the goal of reducing dependence on imported soya, maintaining food security and benefiting the environment. There are scientific studies available demonstrating the environmental benefits of protein crops in terms of greenhouse gas emissions, as well as of biodiversity and soil quality improvements. It is of great concern that only 3% of European agricultural output is of protein crops. It is unacceptable that we import 80% of our requirements. It is therefore very important that measures be taken to change this situation within the framework of post-2013 common agricultural policy aid.
The Häusling report on the protein deficit in Europe and the search for solutions introduces some positive elements such as aid to farmers that contributes to the reduction of greenhouse gases emissions.
Despite this, I voted against the report as the text clearly argues in favour of genetically modified organisms and totally opens the doors of Europe to contaminated food and animal-based meal on European territory.
in writing. - The report asks the Commission to include in the CAP reform adequate and reliable measures and instruments to support farmers in improving crop rotation. It requests a legislative proposal which authorises processed animal protein from slaughter offal for the production of feed for monogastric animals (pork and poultry). If such authorisation is provided, what will change? It is impossible to control the banning. Why spend time on a report that is unnecessary and not easy to comprehend just to put a 'tick' for a rapporteur? I abstained since I do not vote for unclear, 'cooked-up' initiatives.
Protein crops are an important part of the animal feed industry and are therefore a significant economic factor. However, the cultivation of protein crops is an issue that has generated little positive interest in Europe. Over the last 10 years, there has been a decline of up to 30% in such crops, the only exception being soya, where the decline has only been 12%. Only 3% of arable land in the EU is used in the production of protein crops. As studies show, this not only leads to significant economic disadvantage because it results in an 80% import quota, but also brings disadvantages in the area of agriculture. This is because the cultivation of protein crops enriches the soil with nitrogen, subsequently promoting fertility. The research sector is also suffering under the low level of demand for seed for protein producing crops. The downward spiral has already begun. I voted against this report because I fear that it may hamper the cultivation of traditional seed.
in writing. - The general thrust of this report advocates that rather than import protein from third countries, we should encourage farmers to produce it here in Europe. This view ignores the fact that, due to natural constraints, Europe is simply not able to produce the quantities of soya and maize necessary to meet the demand of our farmers at a viable price. Affordable imports of protein from third countries such as the US are crucial if we wish to ensure food security and create conditions in which farmers can earn a decent living from agriculture. Furthermore, the report refers to the fact that we should explore the possibility of using animal protein as a source of animal feed. After our experience with BSE, I do not believe that we should go down this route, nor do I believe that this is necessary if an adequate supply of soya and maize is available to farmers. For these reasons, I voted against the report.
I voted for this report, which highlights a series of significant problems with the way in which European agriculture operates. However, I think that we should focus more on solutions. In this respect, we need to be more open to using the most recent, state-of-the-art scientific solutions from the biotechnology sector.
The report supports the use of genetically modified organisms and bone meal. In general, animal protein should only be permitted in animal feed if all scientific evidence and controls are in place that prevent negative effects (I would remind you of the BSE scandal). I therefore voted against this report.
The protein deficit in the EU is a relevant and important issue. Given the fact that this problem is deeply rooted in the EU and protein shortages are constantly increasing, we must make every effort to ensure that this problem is addressed as soon as possible and the production of local protein crops is increased. I believe that this resolution is an important step towards solving this problem. The growth of protein crops not only mitigates the impact of climate change, but also has a positive effect on farmers' incomes. Furthermore, it is an important factor strengthening the EU's livestock sector, given the fact that it would reduce the sector's dependence on protein crop imports and would increase competitiveness. I believe that the Commission must take immediate action to stop crops with even a low presence of GMOs from accessing the EU market. We cannot allow even a low level presence of GMOs in protein crops for food and feed imported into the EU. I agree with the proposals to support research into the breeding and supply of protein crop seeds and for a framework for rural development measures which introduce improved, decentralised facilities for the production of animal feed. I believe that crop rotation must be actively promoted in the EU by giving financial support to farmers and this would reduce the current protein deficit and price volatility.
I voted for the Häusling report because it advocates a supply of proteins for animal feed, which has been contributing for a long time to a lack of competitiveness in European agriculture. There has been a worrying deficit in the production of protein crops in the European Union over the last 10 years and the situation now is one of considerable decline. The main dried pulses decreased by an average of 30%, and soybean production by 12%. This trend increases the already existing alarming dependence of the Union on imports of protein crops, which are mainly used for animal feed, and carries major risks, especially for the EU livestock sector. The problem is made worse by the fact that price volatility on international markets has substantially increased. It is a priority for the Commission to quickly ensure an unhindered supply of soya to the EU market by providing a technical solution regarding the low level presence of genetically modified organisms in protein crops for food and feed imported into the EU. Insufficient soya imports impose an additional cost burden on the EU livestock and feedstuffs sectors and jeopardise the economic viability of domestic meat production.
Protein crops currently occupy only 3% of the European Union's arable land (excluding fruit and vegetables). The production of dried pulses fell by roughly 1 million hectares in 2008. More than 40 million tonnes of protein crops, mainly soya beans and corn gluten feed, are imported annually, representing 80% of the EU's protein consumption. The arable land cultivated outside the EU for protein imports to the EU represents 10% of the EU's arable land, which is 20 million hectares. Regarding the EU's commitments to contribute actively to global food security and to combat vigorously climate change, the future agriculture and rural development policy must promote more balanced plant and animal protein production so as to reduce greenhouse gas emissions and the run-off of nutrients into watersheds, as well as motivate consumers, public procurement authorities and catering services to choose a more balanced, environmentally-friendly and diverse range of food in their diet.
The Commission must present legislative initiatives to reduce food waste throughout the food chain, including slaughter offal and swill, which is still not adequately regulated.
Yesterday, I voted against the report on the protein deficit in the EU because I believe that this problem cannot be resolved by allowing genetically modified products to be imported into the EU. The fact is that 80% of our protein crop requirement already has to be imported. The original intention of the report - the instigation of measures to increase the indigenous production of protein crops so as to combat the decline in protein production in the EU - has been fudged.
The genetic engineering lobby has clearly succeeded in promoting a positive attitude to genetically modified protein imports, which has made its way into the report through amendments that were unfortunately adopted by the majority in plenary. Even the rapporteur was forced to vote against his own report. As a member of the Social Democratic Party of Austria, I, along with my party colleagues in Parliament, favour a policy of zero tolerance for genetically modified organisms.
In today's part session, the report on the EU Protein Deficit by Mr Häusling was adopted by vote.
The EU is heavily dependent on imports of protein crops, which are used mainly for animal feed. This involves significant risks, particularly for the European livestock sector. A series of compromise amendments has improved the initial report considerably.
The report that has been adopted calls on the Commission to opt for a medium- and long-term vision of a policy for protein crops and asks for the reform of the common agricultural policy to introduce new provisions that support farmers in the improvement of crop rotation, as well as to reduce the deficit of plant proteins and price volatility. The report also calls for research studies on seeds and their contribution to disease control.
The report asks the Commission to guarantee an unimpeded supply of soya beans into the European market, providing a technical solution to the low level presence of genetically modified organisms for food and feed imported into the EU.
in writing. - Key points in the report are: to create a framework for the cultivation and use of protein plants in the EU in order to replace the import of protein crops from third countries; to abandon the Blair House Agreement and to improve crop rotation in the framework of CAP reform; to generate a new scientific approach and to improve training and facilities for farmers. The result of votes in the AGRI Committee was satisfying except for the introduction of a number of amendments by ALDE and the EPP 'contaminating' the report with amendments promoting GMOs. The interested GM industry had been lobbying to ease the zero tolerance policy of the EU, which does not allow non-authorised GM feed to enter the EU. Unfortunately, in plenary, we could not decontaminate the report on protein deficit from the GMO zero tolerance attack. But the majorities in plenary were much closer to our position than in the AGRI Committee. So it is worth trying hard to reverse majorities in plenary on GMO issues. Häusling (Green) resigned as rapporteur.
The latest estimates on the protein crops sector reveal a disturbing trend over the last decade of reduced production of protein crops in the European Union. Each year in Europe, the production of pulses falls by 30% and that of soya beans by 12%, resulting in the need to import 40 million tonnes of plant protein.
The content of this report shows that the European livestock sector, which is vulnerable to price volatility, is too dependent on the ability to access imports of plant proteins. This dependence jeopardises the economic profitability of domestically produced meat and is increasingly weakened by the additional costs for imports of feed, notwithstanding the fact that - in addition to the economic problem and in anticipation of climate targets - the production of protein crops would contribute substantially to the reduction of greenhouse gas emissions.
In recent years, the cultivation of pulses has suffered a decline in production, resulting in heavy dependence on imports from third countries, as they are used to feed both humans and animals.
As well as reducing the European Union's protein deficit, once their products have been harvested, these crops are an excellent additive for the soil, which therefore requires less chemical fertiliser. Good farming should include crop rotation, thus reducing the intervention of fertilisers and maintaining species diversity among wild and cultivated varieties.
The request, which we support, is for the future common agricultural policy to establish measures to overcome the Union's protein deficit by constantly reducing protein imports.
I voted for this report because it highlights the importance of restricting dependency on imported protein, especially as this dependency poses major risks for the European Union's livestock sector. However, I want to point out that GMOs are not the only solution for decreasing dependency on proteins imported from third countries. There are substitutes available for genetically modified soya, which could help provide protein requirements such as field peas, broad and field beans, lupins, lentils, chickpeas, not to mention lucerne/alfalfa and clover, which can, at the same time, substantially reduce greenhouse gas emissions. The potential for growing protein crops, such as soya, in the new Member States, Romania and Bulgaria, should not be ignored either.
The rapporteur's initial report was better than the text which has now been adopted. That is why I voted against the final text. Asking the Commission at this time to ensure an unimpeded supply of soya to the EU market by finding a technical solution for the presence of small amounts of GMOs in protein crops intended for use as feed is, to all intents and purposes, handing a major victory to the intensive agriculture lobby. The Group of the Greens/European Free Alliance advocates maximum development of the EU's own protein crop production. Such a policy would be good for farmers' incomes and make a substantial contribution to combating climate change, to the preservation of biodiversity, and to soil fertility.
What is crucial is to put in place a mechanism whereby we can monitor the origin of imported protein crops and thereby inspect the sustainability of the agricultural practices applied in the country of origin. Regular spot checks are absolutely necessary. The debate on reauthorising processed animal proteins from slaughterhouse waste to be used in the production of feed for pigs and poultry may only be conducted in terms of (food) safety and public health. Bans on intra-species recycling and forced cannibalism are crucial, as are reliable inspections in the animal feed sector and the correct application of existing EU legislation.
I thank my fellow Member, Mr Häusling, for his important report, even if I am disappointed by the final version, which is why I, like the rapporteur, voted against the report in the end. On the one hand, I regret the fact that the report was spoiled by the inclusion of the zero tolerance issue. The call to relax conditions on unauthorised imports of genetically modified organisms (GMOs) does not resolve the problem of the protein deficit in the European Union and should therefore not have been discussed. On the other hand, we absolutely must mitigate the considerable decline in protein crop farming in the Union and thus reduce our dependence, which is already alarming, on imports of plant proteins.
I would like to make a clear denunciation of the Blair House agreements, the market-oriented objectives of which have contributed to extreme price volatility. Furthermore, those agreements completely contradict the Kyoto Protocol and its objectives concerning global warming. For the future, in the context of rational and responsible soil management, we need to integrate protein crops into the crop rotation cycle.
I voted in favour of adopting the Häusling report. I am glad that Mr Häusling has raised the issue of the protein deficit in Europe and provided us with important information on this subject. It is evident that the matter requires urgent action.
Protein is one of the most important components of our daily diet, and a lack of protein can lead to serious health problems. What is more, as is apparent from the research presented in the report, the cultivation of high protein crops and widespread application of the principle of crop rotation would reduce production costs and cut greenhouse gas emissions.
Given the poor eating habits of the citizens of the European Union's Member States, as well as European farmers' lack of experience of cultivating high protein crops, I believe that we should concentrate, first and foremost, on education. I am thinking here, above all, of making people more aware of the positive impact of protein on human health (the School Fruit Programme is an example of a programme with a similar aim currently being implemented within the European Union), and also of developing an incentive system for farmers cultivating high protein crops.
I am voting for this annual report on gender equality in the EU in 2010 and the recommendations it includes. The current crisis has had devastating effects for women, even though the professional sectors dominated by men have been hit hardest. I would also stress that there is still an inequality in terms of salary of around 18% between men and women, even though there are more women graduates than men. Of the necessary measures suggested, I would stress the development of equality plans and combating domestic violence by establishing a European year dedicated to the issue.
Today, we celebrate the centenary of International Women's Day, a symbol of the struggle for the achievement of social equality and of liberation from the discriminatory and oppressive behaviour that women have suffered, and still continue to suffer.
In every single country in the world, there is a different perception of the female; there is much talk about Islamic countries and the way in which women are judged and treated, which is further influenced by religion. Fortunately, even though we in the West have a vision of man and woman being equal, the facts describe a disturbing situation. In Europe, many inequalities still persist to the detriment of girls and women, in terms of employment, their private lives, health and their right of access to education and vocational training, and to fill positions in non-traditional sectors and positions that have a high level of responsibility. However that is not all: women not only face multiple forms of discrimination, but they are also victims of violence of all kinds, both psychological and physical.
It is therefore necessary to protect women and put them in a position where they can lead lives which are qualitatively equal to those of men. Gender equality is not just a matter of social justice but is one of the preconditions for achieving the objectives of sustainable growth, employment, competitiveness and social cohesion established in the Europe 2020 strategy.
Women from the working and grassroots classes, young people, immigrants and refugees have nothing to gain from the show being put on for them, or from the wish lists and lies being trotted out by the plutocracy, in order keep a grip on the capitalist system of exploitation and cheap labour and increase the profit of capital. It is clear from life itself that the plutocracy's claim that equality between men and women is allegedly being promoted within the framework of capitalist barbarity and EU policy is deceitful and insulting. The anti-grassroots policy of the EU, of the bourgeois governments, of the IMF and of other imperialist bodies, is striking a blow at the rights won by women. Mass unemployment, drastic pay cuts and cuts to social benefits, flexible forms of employment, an increase in the retirement age, flexible contracts of employment and the commercialisation of the social services of health, welfare and education are together exacerbating the living conditions of women and of the working and grassroots family as a whole. The EU 2020 strategy, economic governance and the budgetary discipline of the IMF and the ECB hold new anti-grassroots, anti-labour measures in store for women. This policy must be overturned. We call on women to step up their fight, to join the working class trade union movement, and to rally round the objectives of grassroots power and a grassroots economy.
I agree with several points raised by this resolution, which I supported during the vote. Thus, for example, the analysis which says that countries where men and women are treated equally on the labour market have benefited in terms of their socio-economic development seems to me to be fully justified. In my opinion, the promotion of equality between women and men is an obvious requirement from a social, but also from an economic, point of view.
Equality between men and women constitutes one of the fundamental principles of EU law. The European Union's objectives consist, firstly, of ensuring equality of opportunities and treatment between the two sexes and, secondly, of combating discrimination on the basis of sex. Despite all the efforts made as regards equality between men and women, even today, inequalities continue to exist in this area in the European Union. The employment rate among women (58.6%) continues to be lower than that of men (70.7%), even though the majority of students and university graduates are women. Only one in every 10 board members in EU businesses is a woman, and only 3% of executive directors are female.
The average disparity between the wages earned by men and those earned by women in the EU continues to be 18%. In order for Europe to attain its sustainable growth, employment, competitiveness and social cohesion objectives, it will have to continue combating the inequalities that still exist between men and women, which is why I voted for this report.
The annual report on equality between men and women is an opportunity to highlight the challenges which we face in these times of economic and social crisis. This report, which has been adopted on International Women's Day, should be seen together with Mrs Plumb's report on female poverty in the European Union. Indeed, women are among the categories of people said to be vulnerable and who suffered the full impact of the crisis. Since they more often work part-time than men, because they carry out what can be casual work in the tertiary sector, because they have fragmented careers, because, even today, they are less well paid than men for the same kinds of jobs, and because their pensions are lower as a result, we need to make sure that women are constantly the focus of our attention.
The most sensitive issue in this report concerned quotas for women on the boards of large companies, both private and public. Of course, quotas are not a panacea, and in an ideal society, we would like to do without them. In order to change people's mentalities, however, there is no doubt that quotas are necessary.
In its annual report for 2010, the European Commission highlighted the challenges facing Europe as a result of the recent economic and financial crisis in terms of equality between men and women. One important consequence that this crisis has had for women concerns employment: women were affected later than men because more of them worked in sectors that have withstood the effects of the crisis for longer (health, education, etc.). Now, however, even these sectors are at risk of being affected, bringing with it long-term insecurity for working women compared to men.
Partly for this reason, I believe that equality between men and women in employment should no longer be merely a goal to pursue, but must become a reality. The commitment of Member States and of the Commission is therefore necessary not only so that the policy of equality between men and women can be maintained but, above all, so that the budget expenditure allocated to them is not revised downwards. Finally, because I believe that the promotion of equality comes through the education and training of citizens and, in particular, of young people, I would draw the Commission's attention to the opportunity for timely renewal of the campaigns to raise awareness on this issue.
Mr President, ladies and gentlemen, equality between women and men is one of the fundamental pillars of the development of an efficient social and market economy, as Europe has always loved to call itself. I am therefore convinced that we must ensure, by all possible means, that women are offered the same treatment and the same professional opportunities as those that are guaranteed to men. However, I cannot support or vote in favour of the strategy proposed by Mrs Nedelcheva because I believe that starting from the central role of the problems experienced by a single ethnic group, rather than from a systemic analysis of all options, is not a methodological approach which is appropriate and decisive.
I voted in favour of this report and am pleased that the European Parliament has drawn special attention to gender equality issues. We must recognise that we still have a lot of work to do to improve women's position in the field of gender equality, in the labour market and in politics. Women's rights issues must be included in all areas of European Union policy and fine ideas and initiatives should not simply remain on paper, but must be implemented in all European Union Member States. In the European Parliament's report on equality between men and women in the European Union, we therefore established that it is crucial to eliminate the gender pay gap, to stop violence against women and trafficking in women, guarantee maternity leave and create suitable conditions to take advantage of the services of nurseries and childcare centres and reduce female poverty. As for gender equality in business, attention should be drawn to the fact that only 3% of companies are chaired by women, because they face discrimination and obstacles preventing them from climbing the career ladder and pursuing leadership. An increasing number of MEPs agree with the introduction of a quota system, because if companies themselves fail to introduce changes to improve gender equality in business, there are plans to anchor quotas in legislation. I hope that, in future, we will find solutions and measures which will strengthen gender equality and equal opportunities for women in the family and society.
On this subject, I voted against because, although I agree with a number of the points adopted, there are aspects that should be removed in my opinion. Following the crisis that we are experiencing, women's conditions of work and access to jobs have become difficult. I therefore agree with the issue tackled in the European Commission's report on the need for gender equality to be integrated into all policies, as well as into the education of European children from the very beginning. Violence against women must continue to be combated and prevented through public information campaigns and teaching in schools. Nevertheless, I do not agree with quotas in the private sector, lists of vulnerable women, or the guaranteed minimum wage, which I consider impossible to implement.
On 8 March, International Women's Day, I would congratulate Mrs Nedelcheva on her report on equality between women and men. I agree with her assessment that women have been particularly affected by the economic and financial crisis that we are experiencing. All the indications are that as regards, inter alia, employment, health, education and social support, women will feel the consequences more and for longer than men will.
As regards income, working and recruitment conditions, and access to employment, the situation of women seems to be deteriorating more quickly than that of men. As such, it is important to create new opportunities and strengthen equality synergies between the genders, which will contribute to stimulating recovery and to economic growth itself. As 2010 was European Year for Combating Poverty and Social Exclusion, I welcome the reference to combating poverty, paying particular attention to the most vulnerable women. I find it regrettable that the Left in Parliament has brought the controversy of abortion into this too, without a care for what Union jurisdictions are.
in writing. - I welcome this report on equality between women and men, which renews the European Parliament's call for the creation of a European Year to fight violence against women, estimated to affect between 20 and 25% of all women in the course of their lives, and calls for a directive on violence against women. The economic crisis has serious consequences for women, who are at greater risk of poverty than men. Indeed, on average, they are paid 18% less than men for equal work in the EU, a figure that rises above 25% in some Member States, and are more likely to be precariously employed and/or employed part-time. Moreover, women are less likely to be re-employed when they lose their jobs. As a result, they enjoy lower pensions later in life. Tackling gender stereotypes is necessary but not enough. Countering such disadvantages obviously requires serious public investment in care facilities. However, the Barcelona Council targets for childcare are yet to be attained, affecting lower income families the most. We have to empower more women at all levels of political representation in Europe. Gender equality is not only a matter of justice but also an imperative for social and economic development.
I welcome the vote on this report on equality between men and women. In terms of remuneration, for example, and despite continued legislative efforts on the subject at European level, women still earn 18% less on average than men for the same work in the European Union. I would also like to emphasise that we had to battle for a long time within this Parliament merely to ensure that such a basic right as access to contraception could be mentioned. This kind of rearguard debate does little for the reputation of the European right.
Luckily, the final report is a good one. It sets the objective of reducing the pay gap to less than 5% by 2020 and, in particular, calls on the Member States to do all they can to enforce the principle of 'equal pay for equal work', with sanctions for non-compliant States. It calls for binding objectives to ensure equality in corporate, administrative and political positions of responsibility.
Today, 8 March 2011, the centenary of International Women's Day, Parliament had a duty to adopt, by a large majority, this report on equality between women and men in the Union for 2011. Although the principle of gender equality is enshrined in the Treaty and in the Charter of Fundamental Rights, we cannot help but notice that this remains an unrealised objective. Whether in terms of jobs, where far more women than men carry out casual work, in terms of pay, where women earn, on average, 18% less than men for positions of the same responsibility, or in terms of career prospects, the female gender is still held back by the famous glass ceiling. Women are also penalised when they have children.
The list of grievances is still a long one. The report voted on today includes specific responses such as the establishment of binding objectives for the Member States, and sanctions for non-compliance, and the introduction of quotas (a necessary evil) to increase our aspirations to equality a little. Our hope is that one day, it will no longer be necessary to dedicate a particular day each year to more than half of the global population.
As I have already said in this House, 'Men and women need to be treated fairly, giving them the same rights but taking their respective needs into account. In the case of women, this is particularly pertinent in areas such as maternity support, the reconciliation of work and family life'. I am therefore pleased to discover here, inter alia, concern for protection of maternity rights and for support for older people at home, which are tasks that often fall to women within the family, making it difficult for them to find work. Nonetheless, although I acknowledge that some of the rapporteur's visions are very insightful, I do not agree with her that gender equality can be achieved using quota systems. Quotas belittle women, who will end up attaining certain positions simply because of their gender and not on the basis of their skill, ability or aptitude. It is therefore unacceptable to want to apply them in private companies. Finally, I am a staunch advocate of the subsidiarity principle and believe that many of the subjects analysed in this report, while important and relevant, must remain under the Member States' jurisdiction. It is also because of this that I voted against.
This report aims to contribute to speeding up the process of creating conditions of equality between men and women in the European Union. On this day, when we are celebrating the centenary of International Women's Day, I should like to salute all the women who have struggled for acknowledgment of women's rights and for gender equality over the last 100 years. I would also express my solidarity for all women victims of violence, and for all those who have recently been fighting in the Middle East and North Africa for the self-determination of their peoples. The EU has always been at the forefront of the defence of women's rights, so I welcome the adoption of this report that aims to put an end to many of the discrepancies that still persist, such as wage differences, access to education and employment, difficulties in reconciling personal and professional life, and distance from decision-making positions. I therefore hope that the EU will move from theory to practice, and will make it possible for women to show their worth.
It is particularly significant that the debate and vote on this report seeking to draw attention to the inequalities and discrimination that persist have taken place on International Women's Day, whose centenary is being marked in 2011. There have been many struggles fought over those 100 years. There have also been many victories. However, these have not been enough to eliminate the existing inequalities, the discrimination that persists in accessing jobs with rights, the wage inequality which is reflected in pensions, the difficulty of career progression and professional achievement, and the obstacles to accessing management and decision-making positions in economic, social and political activity; the tendency is for this situation to deteriorate at times of economic and social crisis.
Women continue to be discriminated against for being mothers and workers, which, well into the 21st century, is scandalous. For all these reasons, it is important to continue to demand an end to inequalities and discrimination, which will involve a break with neoliberal policies, and a serious commitment to alternative policies that make the issue of human rights and equality central to EU decision making and policy.
On this day linked to the struggle of women for recognition and the exercising of their rights, what is striking is the worsening unemployment situation and the number of unstable jobs, along with low wages and discrimination in terms of wages and motherhood that assail women workers. These take on expressions that are particularly shocking and unacceptable in the younger generations, as is happening in Portugal.
The consequences are increased poverty amongst women. The situations of disabled, immigrant and retired women, and of low paid women workers, are particularly critical, as well as those of women in rural communities who live alone with their children.
The majority of the more than 85 million people living in poverty in the European Union are women. The poverty rate amongst women has exceeded 18%. Preventing the taking, under the pretext of the crisis, of measures threatening women's right to equality, and to the necessary economic and social cohesion, is therefore a crucial issue.
It is time to prioritise women and their rights, equality, and economic and social cohesion, so that we can have a better society and so that we can truly respect human rights and consolidate the progress that women have helped to build for our civilisation.
Equality of opportunity and non-discrimination do not mean abolishing and negating the differences and the complementarity between men and women in their natures, their aspirations and their way of seeing the world and life. Pointing this out is not peddling stereotypes. When pushed to the very limit, your philosophy of not distinguishing between the sexes only leads to absurdity. It leads to absurdities such as this 'right', in inverted commas, for women to work nights - or to be obliged to do so. This is a regressive step in social terms. It is your right. It leads to absurdities such as the French decision granting men free terms for their pension, a right which, until now, was reserved for women and which compensated - a little - for the career problems that motherhood and the time devoted to bringing up their children might have caused them.
This is absurd, because it threatens the very existence of this advantage for women. Also absurd is the very recent decision of the European Court of Justice stipulating that statistical differences recorded between men and women must not be considered in the calculation of insurance premiums, even though they form the basis of risk calculation. Ladies, this marks the end of the small financial advantage you enjoy for being more careful drivers and for living longer. Where will the Talibanism of 'gender equality' end?
in writing. - I will be voting in favour of this report, especially since it promotes - in a very determined and concrete way - the fundamental principle of equality between women and men. It is disappointing that, despite numerous efforts and studies on the subject, some national law makers are still neglecting the destructive effects of discrimination, further aggravating gender inequalities and endangering fulfilment of the Lisbon strategy goals. In light of the persisting gap between men and women in terms of employment rates, working hours, wages and access to management positions, I call on Member States to better implement anti-discrimination and anti-harassment practices. It is necessary to engage stakeholders at grass-roots level, through information campaigns, use of NGOs, and also by more formal instruments such as including special provisions in collective agreements and national legislation relating to gender equality.
I am in agreement with the various issues highlighted in the report, such as strengthening inclusion measures in favour of women and ensuring their presence in positions of responsibility, promoting employment and fair distribution of income, creating higher quality jobs, ensuring access to high quality public services and improving social welfare. Having said that, however, I cannot support paragraphs which make reference to the promotion of abortion.
I am very pleased at the adoption of this resolution on the 100th anniversary of International Women's Day. Indeed, although the principle of equal pay for men and women is enshrined in the EU Treaties, we can see today that women earn 17.8% less than men. This inequality permeates all areas of society: for example, only 3% of major companies are chaired by a woman, and women are most affected by unemployment and casual employment. Hence, the alarming observation that in 2008, 17% of women in the 27 countries of the Union were considered to be living in poverty. Other measures are still necessary, such as a better distribution of family responsibilities and better protection of women from domestic violence. All these figures prove that it is now necessary to introduce binding measures. For this reason, therefore, I decided to vote in favour of establishing quotas, even though I was, in principle, opposed to the idea, and establishing policies of positive discrimination in the economic and political spheres. We must recognise today that we will not achieve real equality without policies based on a real will to change the situation.
Each year, International Women's Day provides an opportunity to take stock of women's rights and gender equality in the European Union. There have certainly been significant improvements, but it is clear that we have not yet fully achieved this equality, neither in reality nor in people's minds. Equality, however, is a prerequisite for realising the EU's objectives of growth, employment and social cohesion. I therefore voted in favour of this report, which stresses the need to target the consequences of the crisis for women and to remedy them. It also stresses the role of education and calls on the European Union to combat female poverty and all forms of violence towards women. I think that another fundamental point in this report can be found in paragraph 66, which affirms the right of women to easy access to contraception and abortion. Let us remember that in 11 countries of the Union, abortion is still not fully authorised.
I agreed with this report, because the current economic, financial and social crisis is having disastrous repercussions for employment, living conditions and our societies at large. Women have been severely affected by the crisis, particularly in terms of their working conditions, their access to employment, their place in society as a whole and gender equality. Whether on the boards of publicly listed companies or in the world of politics, women must be able to attain posts in line with their skills. Women are sometimes denied access to positions of responsibility, leading to a mismatch between their levels of training and their status. As 2010 is the European Year for Combating Poverty, particular attention should be paid to the most vulnerable groups of women. Specific measures should be taken to stop women who are vulnerable on account of a disability or their status as immigrants from falling into precarious situations, and to facilitate their integration into society. The promotion of equality also involves combating violence against women. All forms of physical, sexual or psychological violence, however serious, must be combated and condemned. As we mark the 100th anniversary of International Women's Day, I would like to convey my greetings to all women.
in writing. - I voted against the call to easy access to abortion in paragraph 66 of the original text. Whereas I recognise the individual's right to decide on his/her own body, I underline that any decision to undergo abortion also means deciding to end the life of another human being. Furthermore, if this decision is made, it should always include the consent of both parents (except in cases of serious illness, rape). Calling for easy access to abortion is therefore misleading and gives society the message that abortion could be used as contraception and need not take any moral and ethical values into account.
In today's European society where people are better informed and have easier access to healthcare than ever before, we must support responsible behaviour, which includes taking responsibility for one's actions. Calling for easy access to abortion is contrary to taking such responsibility. Abortion is too often used as an easy way out of a difficult situation. The EU should not support such behaviour, but should give subsidiarity to the Member States.
in writing. - I voted for this report, which notes that there is a need to strengthen the gender dimension in the fight against poverty. As 2010 is the European Year for Combating Poverty, particular attention should be paid to the most vulnerable groups of women. Specific measures should be taken to stop women vulnerable on account of a disability or their status as immigrants or minorities falling into precarious situations, and to facilitate their integration into society.
I agree with the conclusions of the report, both as an MEP and as a doctor. The damage caused by the anti-social policy of most EU Member State governments will sooner or later become apparent in the health of many socially weaker groups of citizens, and particularly women. I was led to support the previously mentioned report by concerns for the healthy development of Europe's current and future population, which is directly proportionate to the quality of health and full social equality of women. If we care about Europe's future, in other words, the viability and development of the EU, we cannot try to solve its problems without securing equality for women. To underrate this issue is to ignore the rights of 50% of EU citizens. Ultimately, this may mean alienating many citizens from the EU, despite the fact that the Europe 2020 strategy includes a solution to these problems. The EU is made up of men and women. They embody its potential and its creative development. As long as poverty and social exclusion apply to almost one in six citizens, as statistical investigations in the EU show, it is up to us, as MEPs, not only to challenge the Commission and the Member States, but also to mount effective pressure for the implementation of the specific measures adopted in the fight against poverty and against anti-social cost-cutting measures, and to limit further decline in the social area, particularly with respect to women.
The financial crisis that we are currently experiencing is having disastrous repercussions on the rate of unemployment and the living conditions of our fellow citizens in general, and women in particular. Just think about their working conditions, their access to employment or their position in our society.
In its report for 2010, the European Commission rightly highlighted the challenges that await us in the field of equality between men and women, stressing that this crisis must be understood as an opportunity for us to reconsider the specific roles of men and women in our society, particularly through a strategy for their full integration in all policies. This ideal of equality should be achieved by means of concrete, lasting measures notably concerning education.
We stress the importance of the role of women in decision-making positions, which are traditionally the preserve of men. The promotion of equality also involves combating violence against women. All forms of physical, sexual or psychological violence, however serious, must be combated and condemned. Combating gender-based violence entails launching awareness-raising campaigns and teaching children and young people about the horrors of this violence.
I voted for this report because it stresses the need to prioritise the elimination of wage disparities between men and women, and advocates the 'equal pay for equal jobs' principle. I also voted for it because it calls on the Commission, the Council and the Member States to prioritise support for binding measures instead of non-binding strategies on gender equality, and to pay particular attention to groups of vulnerable women: disabled women, older women, migrants, lesbians, bisexuals and transsexuals, women belonging to ethnic minorities, and women with little or no education and dependents in their care, disabled women and single mothers.
It also acknowledges the need for women to have control over their sexual and reproductive rights, specifically through easier access to contraception and abortion. I would also condemn all violence against women. Unfortunately, this report is necessary this 8 March 2011.
The annual report on equality between women and men this year focuses on the effects of the economic crisis on the female population, highlighting when they affect existing critical areas.
Mrs Nedelcheva has chosen to follow the path of the proposal and not merely that of claims and of victimisation. The starting point for targeted action is an analysis of economic data from the female labour market, all of it negative. The evidence from previous surveys shows that the greater socio-economic weakness of women has an impact on the overall economy and produces quantifiable losses for the system. From this there follows a course of action to put in place which, although designed to reduce disparities, is directed at the general public because it contains systemic measures.
I do not agree with the part of the report about the promotion of sexual rights of women, particularly where it reaffirms the intention to make abortion 'easy' -especially in light of the House's vote against the oral amendment from Mr Silvestris - which aimed to introduce a reference to the protection of the unborn child. This is a sensitive issue that cannot be proposed with slogans of doubtful interpretation. I do not accept that the freedom of women and the attainment of social progress is achieved through abortion.
The Nedelcheva report makes a painful observation about the Union's progress in relation to equality between women and men. It is sad that we have had to wait until 8 March for it to be remembered that 50% of European citizens are female, and that their right to equality is being flouted throughout Europe.
I welcome this report on account of its stated desire to introduce binding measures to enforce equal rights. Nevertheless, I regret the fact that it boasts about the Europe 2020 strategy and retirement at 64, and that it states that 'the family is a cornerstone of our society'. The cornerstone of our society is citizenship and the law. I must denounce this process which seeks to make us swallow anti-social and culturally regressive pills bathed in impotent good intentions.
Today, Tuesday 8 March 2011, I voted in favour of the Nedelcheva report regarding equality between men and women in the European Union. This report points out the concern about the insufficient progress made by Member States toward achieving equality between men and women. For this reason, the report calls on the Member States to establish mechanisms to combat this inequality.
Equality between women and men is a fundamental principle of the European Union. Unfortunately, even today, numerous inequalities persist between women and men. Furthermore, the financial, economic and social crisis that we are experiencing has severely affected women with regard to their working conditions, access to jobs, their place in society and pay.
Equality between men and women in employment really must become a reality. Equality policies absolutely must be maintained and, above all, their budgets must not be reduced. Equality between men and women must also be included in all policies in the form of specific and sustainable measures, particularly in the areas of education, training and vocational guidance.
Women must also play an important role in decision-making environments, whether on boards of directors or in political functions. Finally, I cannot avoid mentioning the terrible scourge of physical, psychological and sexual violence against women. These vile crimes must be combated with all our energy, whatever their level of seriousness.
On this day, the centenary of International Women's Day, and on the occasion of the vote on this report on equality between women and men, I ask myself what kind of society could deprive itself of 50% of its intelligence and 50% of its energy.
And yet that is the world in which we live, but we do not want it to be that way any more. I would like a general campaign in favour of equality to be announced. If we look at the sums invested in the training of young women, we can see that the gaps in people's working life continue to grow.
That is unacceptable, and it is why I support the report put to the vote: it highlights all the difficulties that women face. The battle that we must fight is not a battle of the Right or the Left, but a collective battle in which everyone, women and men, must work together.
I voted in favour of the articles referring to women's rights with regard to reproductive health and the freedom of abortion. As an MEP from a country where pregnancy terminations were banned for more than 25 years, I am fully aware of how important this right is and of the serious consequences of casting any doubt on it.
What women really need is a genuine freedom of choice in life: They must have the certainty that none of their decisions will be given a lesser value. An important step in this direction would be to introduce family tax splitting in all Member States so that the establishment of a family does not become a poverty trap. However, establishing women's quotas is the wrong move. We need to begin in the areas where women suffer genuine disadvantage: we need to look at the position of unpaid carers, at part-time employment, and at the plight of the many women who work hard to cope with the demands of family and career. This report does not deal with any of these issues, which is why I have voted against it.
The annual report on equality between women and men for 2010 underlines the need for a European commitment to ensure gender equality at a time of economic crisis which threatens to undermine the efforts made so far to support women's rights. Unemployment and recession risk widening the gap between men and women in the workplace. Therefore, the report from Mrs Nedelcheva focuses on the points where work can be done to prevent discrimination: ensuring financial and economic justice for all citizens, hence, with reference to remuneration, incomes and pensions; working for an increase in women's quotas for better representation and to secure personal rights. However, I believe that in so doing, one must respect the principle of subsidiarity and some of the typical national characteristics which I believe should be defended and protected.
The current situation of generalised crisis that we are experiencing affects the majority of Europeans, but women most seriously. In this context, it is to be feared that the great, but slow and painful, victories that women have won in the EU could go significantly backward which, apart from obviously affecting them directly and unfairly, would also affect our societies, which are always healthier and have more robust prospects for development when they ensure gender equality. It is therefore important to continue to invest in equality policies, not least by implementing equality between men and women in terms of working conditions, of levels of income, of access to work, and their place in society in general. As regards equality policies, action needs to come from two different perspectives, which must be made and kept complementary: one in which, from the outside in, conditions are created for gender equality to exist and another, from inside out, in which conditions are created for the emancipation of women from what is making them inferior. That said, and despite agreeing with many of this report's statements, I abstained from the final vote because I do not accept generalised free access to abortion, or the assumption that abortion is a method of contraception, which it clearly is not.
I voted in favour of this report because it stresses the need to prioritise the elimination of wage disparities between men and women, and advocates the principle of equal pay for equal work. It also calls on the Commission, the Council and the Member States to prioritise binding measures instead of non-binding strategies on gender equality, and to pay particular attention to vulnerable groups of women: disabled women, older women, migrants, lesbians, bisexuals and transsexuals, women belonging to ethnic minorities, and women with little or no education and with dependents in their care, disabled women and single mothers. It also acknowledges the need for women to have control over their sexual and reproductive rights, specifically through easier access to contraception and abortion. It also condemns all violence against women. This is, unfortunately, a report that is needed on 8 March 2011.
in writing. - The Nedelcheva FEMM report was adopted by 366 : 200 : 32. The draft report and the final result were OK from our point of view. Positive because adopted: reduce the gender pay gap to 0.5% by 2020; Member States to implement the principle of equal pay for equal work properly (para. 27); application of sanctions for non-compliant Member States (para. 27, originally Greens/EFA amendment in FEMM); binding targets to ensure equal representation of women and men (para. 53); quota to ensure parity on the management boards of companies, with Spain and France as an example (para. 53); binding targets to guarantee parity between men and women in positions of responsibility in companies, public administrations and political bodies (para. 56); health and reproductive rights, easy access to contraception and access to abortion (para. 67).
Despite being based on assertions which are worthy of endorsement, this report also tends towards a desire to recognise specific categories of citizens, in this case Roma women, who are considered particularly disadvantaged because of discrimination. We are opposed to transforming the legitimate demands of women for attention and recognition at work in terms of equal participation in the labour market, wages and access to positions of responsibility, into racial discrimination.
We do not accept that Member States should pay particular attention to women in the European strategy on Roma inclusion: first, because a measure which deals with equality between women and men has nothing to do with the Roma; and second, because, in our view, if we are talking about people who suffer from discrimination, then it is those citizens who suffer from the often illegal presence of Roma people.
Accordingly, and also given the demand to facilitate abortion and the imposition of quotas for women, we are voting against the report.
In relation to paragraph 66: in my opinion, the expression 'easy access' goes too far. On the other hand, however, the option of abortion must be left open.
When voting today, I endorsed many key provisions in the report on equality between women and men in the European Union - 2010. I would like to draw particular attention to the issue of parity in business.
This is an important step towards ensuring that women's positions are equal to men's at the level of company management. Our goal is not to make gender the only criterion to be taken into account when appointing people to sit on boards of directors. We are, however, interested in ensuring that ambitious women whose qualifications are equal to those of their male rivals are selected for positions normally held only by men, because, as research shows, this may contribute to better and more sustainable management of companies and, as a result, to better financial results.
I voted in favour of adopting the resolution proposed in the Nedelcheva report since, in my opinion, gender equality is a matter of priority. I agree with the conclusions set out by the rapporteur, who believes that measures in the fight against this problem should be stepped up at European level, for example, by creating appropriate strategies and funding instruments. I believe that the solutions proposed in relation to education and communication are particularly valuable, as are those which aim to eliminate pay differences and ensure access to managerial positions.
However, the main initiative in this area continues to lie with the Member States. The role of the European Parliament, as the representative of the EU's citizens, is to exert pressure both on the governments and on the European Commission and the EU Council, so that consistent and effective measures are taken in the framework of dialogue with organisations involved in the fight for gender equality.
The issue of equal rights is being debated ever more widely in Poland, but in spite of the introduction of parity on electoral lists, there is still much to be done, for example, in the social arena. In my opinion, impetus from the EU would be particularly valuable for my country.
in writing. - I voted in favour of this report which aims to tackle gender inequality within Member States. It is disappointing to note that on the 100th anniversary of International Women's Day, my British Conservative colleagues chose not to support this report.
The report on 'equality between women and men in the European Union - 2010' is of particular importance because today, we are celebrating the centenary of International Women's Day. It is quite clear that there are still considerable disparities between men and women in Europe. It is necessary to call for binding objectives to be set in order to ensure equal representation of men and women in political positions of responsibility, and also within companies. That is why I voted in favour of this report.
In today's vote on equality between women and men in the European Union in 2010, I voted against, and today is International Women's Day of all days! Several of my colleagues in the Group of the European People's Party (Christian Democrats) and in other groups also voted against the own-initiative report - each having his or her own reasons. Allow me to briefly state my own. The most problematic paragraphs as far as I am concerned are those advocating binding targets for the Member States with regard to gender quotas. Apart from the fact that this is an infringement of the Member States' self-determination by the EU, I am also opposed to the very idea of quotas. As if women are not capable of being judged on their own merit, just like men. The text also contains passages concerning minimum income, which, of course, has to be a matter for the social partners to sort out, not for politicians, either at national or international level. Altogether, the points referred to above resulted in my choosing to vote against the report, which was nevertheless adopted by the European Parliament.
I voted in favour of the report on equality between women and men in the European Union in 2010. Although 59% of graduates in the EU are women, this proportion is not reflected in political or economic life. In the European Parliament, only 35% of MEPs are women, just 15% of MPs in national parliaments are women, and only 3% of boards of directors in the main European companies are chaired by women. The representation rates for women are important because this helps encourage women to plan for a career in politics and to apply for a position with political, administrative or financial responsibilities. There is a 17% gender pay gap in the EU and there are not sufficient childcare facilities available for children under the age of 3. This means that young mothers are exposed more to temporary work contracts or the risk of unemployment. I call for measures to be adopted at both national and EU level to promote entrepreneurship among women and also to facilitate access to public and private funding. We call on the Commission to encourage Member States to promote in the media, in general, and in publicity and promotional material, in particular, an image of women which will respect their dignity, the diversity of the roles they perform and their identity.
I voted against the report because it once again seeks to introduce abortion by the back door. Otherwise, it is simply a series of platitudes.
I have voted in favour of the report by Mrs Nedelcheva on equality between women and men in the European Union. The equality and equal treatment of the sexes is a fundamental principle for the EU. However, permanent public discussion about the number of women in business, the continuing major difference in salary levels and the numerous disadvantages suffered by women in the workplace show clearly that we still have a long way to go until the sexes are equal. The Member States are called on to see the crisis as an opportunity to view their policies from a different perspective and to intensify their efforts in this important area.
in writing. - The ECR Group acknowledges that the fundamental principle of equality between men and women is enshrined in the European Treaties and is something that each Member State of the EU respects and upholds. That being said, we were unable to vote in favour of this report for several specific reasons. Firstly, we fundamentally oppose the introduction of targets and quotas for women in certain professions being set at EU level; we believe this is something that Member States should do. Secondly, we are reluctant to accept issues of conscience in political reports and believe that Member States should legislate on issues concerning abortion and contraception. Thirdly, issues regarding employment, such as pensions, retirement age and pay should be determined at national level, and although we are fully in favour of eradicating the gender pay gap, it is not for the EU to set out prescriptive targets.
I am voting for this report, which stresses the grave situation of 17% of Europe's female population living in poverty, especially mothers and older women. It also stresses that in 16 Member States, women are even more exposed to extreme poverty, and to the fact that their contribution to the economy is regularly underestimated and poorly paid. It should be remembered that one of the objectives of the Europe 2020 strategy is to reduce poverty, and that this can only be achieved through social and employment policies, through reconciliation of family life with work, and through ensuring that all women have the means necessary for a dignified life.
Women are increasingly exposed to the risk of poverty, especially in the case of groups of women with special needs, such as single mothers, disabled women and older women, who often receive wages and pensions barely above the minimum subsistence level. It is not worth repeating that to prevent and reduce the risk of poverty, the equal participation of women and men in the labour market must be guaranteed. Unfortunately, European women are four times more likely than men to work part-time, to have fixed-term contracts, and are often part of the black economy, which is characterised by the absence of employment contracts. However, the issues related to the feminisation of poverty include not only work but also the lack of childcare and care of the elderly.
Member States have the responsibility to implement specific programmes to promote the active inclusion or reintegration of women into the labour market and specific opportunities for lifelong learning aimed at providing the required skills and qualifications. At the same time, women from disadvantaged backgrounds must be guaranteed equal access to public health systems, as well as gynaecological and obstetric care, and to decent housing, justice, sports and culture.
This resolution offers an analysis of female poverty that I share. There is no doubt that this unemployment is caused by the recent economic crisis, but it is also caused by a variety of factors such as stereotypes, wage gaps between men and women, a poor balance between family life and work life, longer life expectancy, etc. In this respect, I am pleased, as our rapporteur is, that a European micro-financing instrument has been created. Its aim is to make micro-financing more easily accessible and available to those women who are finding it difficult to enter the labour market or who wish to become self-employed or set up their own small business.
Historically, it is women who are most at risk of poverty - especially single mothers and women over 65 years of age. It is estimated that there is a 36% poverty level for women, compared with 11% for men. In the EU, older women are most at risk - a 22% poverty rate for them compared with 16% for men - because of difficulties they encounter in accessing social security and the pension system.
I voted in favour of this report. The rapporteur is correct in saying that the poverty of women is hidden because women comprise two thirds of the 'inactive' population. I welcome what the report says about ensuring that women who care for children, patients, the elderly or the disabled do not suffer because of this caring, which is vital for the family and the community.
There must be proper social welfare provision for those women as they age. I agree that the EU's 2020 strategy must improve equal representation and participation in the labour market, and fully support reforms of labour and social policies to ensure economic and social equality for women.
I supported this report. Poverty in the EU remains a huge problem and combating poverty is one of the Commission's five measurable targets proposed for the Europe 2020 strategy. The integrated guidelines of the Europe 2020 strategy (promoting social inclusion and combating poverty) are aimed at protecting people from the risk of poverty, and this particularly affects women, one-parent families and elderly people who face a higher risk of poverty than the general population. Social security and employment policies play a very important role in reducing the poverty people endure. The Member States and the European Commission must agree on more effective measures to guarantee the rights of the most vulnerable groups of society to a proper education with vocational training and university studies, which would allow them to integrate better into the active labour market and halt the risk of poverty.
I voted in favour of this text. This report proposes several measures for combating poverty among women in the European Union. I support many of them, such as encouraging the introduction of flexible working hours for women or narrowing the gender pay gap for the same work carried out. Women are in a difficult situation. They must look after the home, their children and husband, while working at the same time. Women are very often victims of discrimination in the workplace or of violence, major problems which are still widespread across the EU. The reality is really awful, especially in rural areas and for Roma women. In these circumstances, the Structural Funds must be used to set up programmes which will improve women's chances of entering the labour market. This action must be backed up by increasing access to micro-finance, as well as by encouraging and developing women's entrepreneurial skills.
Despite the efforts made in the struggle for equality between women and men, women today are still at greater risk of poverty (17%) than men (15%); this difference is greater in the case of older people (22% of women compared to 17% of men). The greater risk of poverty affecting women is, in part, due to the disparities in wages between women and men. This pay gap continues to be around 18% in the European Union, which has repercussions on income throughout life, on social protection and on pensions.
This report, which deserved my support, calls on the Member States to take into account the gender dimension in their plans for recovery from the recession by promoting and boosting the employment of women, the targeted inclusion in the labour market of flexible hours, wage equality, and the review of tax and pension systems.
The recent economic and financial crisis has resulted in a series of negative consequences that have affected the standard of living and the working lives of citizens and of women in particular. The situation of women emerges clearly from the statistics: nearly 17% of European women live in poverty.
The year 2010 has been proclaimed the 'European Year for Combating Poverty and Social Exclusion' so I believe that the activities undertaken during this year should also take into account the risk of social exclusion experienced by women compared with men. I also believe that the promotion of a work-life balance, to allow women who wish to pursue their careers or to work full-time, should be a key element in combating women's poverty and in reducing the risks to which women are exposed.
The Structural Funds and, in particular, the European Social Fund, are key instruments in helping Member States combat poverty and social exclusion. Therefore, I draw the Commission's attention to the opportunity to cofinance either specific programmes to promote the active integration or reintegration of women into the labour market or training courses aimed at the attainment of specific professional qualifications.
I do not intend to vote in favour of this report, not because of its objectives, but because of the methods described by my fellow Member. Poverty is a systemic plague for Europe in 2011. Faced with the global economic crisis, some groups have surely been harder hit than others. However, I am not convinced that an approach based on gender or on separate groups represents the ideal solution to this. On the contrary, a problem of this magnitude needs to be addressed by building virtuous circles, which do not favour the few but include all interested parties.
I voted in favour of this report because we must overcome female poverty that has deepened as a result of the recession. Although the economic and financial crisis has had a significant impact on the level of unemployment of both sexes, this crisis has affected women worst. During the recession, salaries fell dramatically in sectors dominated by women, or women lost their jobs altogether. Furthermore, due to lower salaries, women reaching old age receive lower pensions and consequently, often face poverty. Female poverty that has become particularly widespread during the recession, especially poverty among single mothers, has a direct impact on child poverty, because now, around 20 million children in Europe live in poverty. Unless specific measures are adopted to help reduce female poverty, it will be impossible to reduce child poverty. I would like to stress that we must take the gender dimension into account in both European and national legislation. The European Union Member States should develop special programmes for the inclusion of women and to aid their return to the labour market. Furthermore, maternity leave must be guaranteed for all women. Unfortunately, at present, both motherhood and work in the home, caring for children and elderly or disabled people, are completely denigrated. I hope that, in future, the Member States will take appropriate measures to overcome female poverty and value women's contribution to the development of the family, society and the economy.
I voted in favour of this report, which was approved in this House on the day when we celebrate the centenary of the day dedicated to women. According to recent data, even today, 17% of European women still live in poverty and, to make matters worse, they suffer disadvantages in the labour market and in social protection. At the same time, women's contribution to the development of the family, society and the economy are regularly undervalued and underpaid.
According to the annual report of the Commission, women are more exposed to the risk of poverty and, as a result, of social exclusion, particularly older women, 22% of whom were at risk of poverty in 2008, compared with 16% of elderly men and 35% of single parents and other categories of women such as those with disabilities or from ethnic minorities. In particular, I agree with the request made by the rapporteur, Mrs Nedelcheva, for a work-life balance or for further measures to be taken to support single mothers.
I voted for the resolution adopted to combat female poverty through labour and social protection policies. However, I would point out a number of repetitions in the text, as well as my disagreement with the points on joint taxation and grants for caring for dependents, which are against the position of the Group of the European People's Party (Christian Democrats).
in writing. - The ECR Group recognises that a number of points in this report are necessary in order to encourage women into the labour market, for example, flexible working, childcare provisions and maternity leave provision, and we welcome the calls to eradicate the gender pay gap. The ECR Group, however, believes that these are policy areas which should be addressed at national level, not EU level. The ECR Group does oppose an unnecessary and bureaucratic Women's Charter and any moves towards the harmonisation of social security systems across the EU. We have therefore decided to abstain on the final vote on this report and have voted in favour of specific paragraphs which we feel are important, for example, paragraphs 34, 58, 60, 65 and 69.
I voted for this report because I believe that the authorities need to focus more attention on the vulnerable social groups, which also include women. The economic and financial crisis has affected the entire population. However, some of its toughest effects have been felt by elderly women, women in rural areas and single mothers. The European Union and Member States must consider these factors and help improve the social conditions of these vulnerable groups. In this respect, the target of reducing unfair gender pay gaps by 1% every year is justified and must be implemented effectively using a variety of instruments at national and EU level.
One of the five major objectives of the Europe 2020 strategy is combating poverty and, as such, it was necessary to analyse poverty amongst women in the EU. This report highlights the causes and consequences of poverty amongst women and stresses the importance that achieving gender equality has for sustainable growth, employment, competitiveness and social cohesion. At the moment, 17% of women in the Union live in poverty, and this figure has increased dramatically in comparison with poverty among men in recent times. Therefore, in line with the report, poverty has become feminised. The Union and the Member States urgently need, in accordance with the subsidiarity principle, to find ways of combating poverty in general, and that of women in particular. Efforts need to be made with a view to labour and social protection policies based on gender equality, and with a view to efforts to reconciling family life with work. Dialogue needs to be undertaken with social partners and civil society, contributing to achieving an increasingly egalitarian society.
In 2008, the European Parliament and the Council of the European Union, aware of the need to raise awareness amongst the public and the Member States of the problem of combating poverty, adopted a decision considering 2010 the European Year for Combating Poverty and Social Exclusion. In times of crisis, in war and in genocide, women and children are the ones who suffer the most, so they deserve particular attention from society in general, and from the institutions in particular. The European institutions and the Member States are obliged to fight to improve women's living conditions, and to raise awareness in companies so that women are offered better opportunities, as they are a fundamental element of the labour market. I welcome the adoption of this report, which has confirmed that combating poverty and social exclusion continue to be political priorities of the EU, and I hope that the Structural Funds will be strengthened, in particular, the European Social Fund, so as to combat poverty and exclusion, in line with the objectives of the Europe 2020 strategy.
When pointing out a historic date associated with women's struggle for their rights, the series of social problems faced by women cannot be ignored, particularly those of working women: worsening unemployment and insecure jobs linked to low wages, the pay gap, and discrimination based on motherhood. Situations of loss of income are on the increase and women are getting poorer. The situations of disabled, immigrant, unemployed and retired women, and of low paid women workers, are particularly critical.
The impact of austerity measures in some countries, such as Portugal, Greece and Ireland, is having repercussions on the lives of women as workers, citizens and mothers. That is the case with wage reductions, the freezing of admissions to university courses, and the blocking of collective bargaining; and with the cuts to healthcare, education, social security and a variety of forms of social support. Detailed words and declarations of good intentions regarding the day being pointed out today are not enough. What is needed is a real change in the content of the policies from which this situation originates.
I think that debate, discussion and finding common solutions to the problems of the world of women is always worthwhile. However, the report by my fellow Member, Mrs Plumb of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, is a constant reference to the Roma community. I do not find this tone appropriate and it will certainly not benefit European working women by dealing solely with Roma women. I have therefore voted against the report.
I voted in favour of this report, because we must overcome female poverty that has deepened during the financial and economic crisis. Almost 17% of European women are classed as living in poverty; considering the indicators relating to the labour market and social protection, the structural causes of poverty have a disproportionate effect on women. During the recession, salaries fell dramatically in sectors dominated by women or women lost their jobs altogether. Furthermore, due to lower salaries, women reaching old age receive lower pensions and consequently often face poverty. Female poverty that has become particularly widespread during the recession, especially poverty among single mothers, has a direct impact on child poverty, because now, around 20 million children live in poverty in Europe. As the contribution made by women to the development of family, society and economy is regularly underestimated and underpaid, it is crucial to adopt measures to reduce female poverty.
In spite of ubiquitous efforts and information campaigns, women continue to be poorer and discriminated against more frequently than men. Such situations occur even in our democratic European Union, which upholds human rights. Women earn less than men doing the same jobs and, in addition, they are more likely to be molested. They are more likely to be the ones who look after children and, as a result, do not have their own separate source of income or money which they could use for their own development or for a treat in reward for a hard day. The people who are bringing up future generations and educating the young people who, in the future, will govern us, provide us with medical treatment, build our bridges and look after us in hospital are not fairly paid. First and foremost, legislation should be amended to ensure free access to crèches and nursery schools and opportunities for young mothers to better themselves, and to make it impossible to dismiss women immediately after giving birth or returning from maternity leave. Women in rural areas are in the worst situation. They live in areas where incomes are much lower than the average for the EU, or even for the country they live in. They have no access to cultural services and goods. Their work is hard, and they do not always have the opportunity to take a holiday, for example. The terrifying spectre of the demographic crisis should mobilise us to take measures without delay in order to improve the situation of women on our continent.
On such an important day that reminds us how significant the role of women is in modern society, supporting this report can be nothing less than our moral duty to the thousands of women who live in poverty.
Poverty line, insecurity, inadequate pay, sexual discrimination in the workplace: these are, unfortunately, recurrent expressions which, not only today but every day, we would prefer not to hear and see associated with women. Unfortunately, the reality is different and the numbers speak for themselves. In all professional fields, in whatever economic activity, one comes across developments that continue to marginalise women through low salaries, social exclusion and a marked difficulty in accessing a normal social life.
Elderly women, women with disabled children, disabled women, women who cannot find work: they have my support and that of my fellow Members who voted for this report, so that in future, we will not see the expression 'feminisation of poverty' continue to crop up in the media and in European statistics.
I believe that the Plumb report on female poverty is a huge step towards improving the situation of women in the modern world. I therefore voted in favour of adopting the document. The issues raised in the report include not only the feminisation of poverty, combining family life and a career, the fight against poverty among elderly women and the impact of violence on the situation of women, but also, and I regard this as extremely important, the use of funding guarantees, employment policies and social protection as ways of fighting poverty.
in writing. - Although women's poverty is a long-lasting reality, the issue has only relatively recently started to be tackled in a systemic way. The current economic, financial and social crisis that affects the European Union, as well as the rest of the world, is generating a series of specific negative effects, directly influencing women's living and working conditions, and their place in society in general. This context projected to the top of the European Parliament's agenda the necessity of a gender approach to poverty, in the report on the face of female poverty. At global level, women are poor by comparison with men. This is also the reality in each and every EU Member State, although one can identify specific differences depending on the country. Almost 17% of European women are ranked as living in poverty. Considering the indicators relating to the labour market and social protection, the structural causes of poverty have a disproportionate effect on women. At the same time, one can say that women's contribution to the development of family, society and economy is regularly underestimated and underpaid.
The current financial crisis produces specific negative consequences that directly affect the lives of women, their work and their place in society.
Today, nearly 17% of European women live in poverty. Before any political strategy, there should be a comprehensive analysis that considers all aspects of gender: we believe that their integration into the labour market is crucial to tackling poverty and their social exclusion.
The promotion of a work-life balance, to help women who wish to pursue their own careers or to work full-time, is one of the fundamental factors in reducing female poverty and the risks they face.
We are asking for further measures to support working mothers, either by making it easier to find flexible forms of work, in terms of working hours, to enable them to fulfil their greater family commitments, or by providing adequate services for children, the elderly and other dependent family members.
We are convinced that the Europe 2020 strategy will achieve gender integration to improve representation and equal participation in the labour market, breaking the pattern of segregation and ensuring the presence of women in jobs at a higher level.
On the day when we celebrate the 100th anniversary of International Women's Day, we are voting on two reports that address issues why women are still too frequently marginalised and excluded from society.
Women are traditionally at a higher risk of poverty, especially single mothers and women over the age of 65. Among the five measurable objectives proposed by the Commission for the Europe 2020 strategy, there is the fight against poverty, which makes this report extremely topical, especially in terms of gender policies in the light of the economic and financial crisis that is crushing Europe.
The real vulnerability of the individual woman exposes her to a greater risk of poverty and social exclusion and therefore of isolation, making it incumbent on the institution that we represent to put in place the specific strategies and programmes mentioned in Mrs Plumb's report.
I voted in favour of this report. All indicators show that, at global level, women are poorer than men on average. In times of economic recession, people who are at risk of falling into poverty become more vulnerable, and the majority of these are women. The report acknowledges that the austerity measures being applied throughout the EU will have particularly devastating effects on women, particularly those already facing numerous disadvantages. The pensions of a considerable proportion of European women aged over 65 are a pittance.
Poverty among women is not just the result of the recent economic crisis, but is also the consequence of other factors resulting from discriminatory gender stereotypes, from the pay gap between men and women, and from barriers to proper reconciliation between family and work life, which is particularly serious in the case of single-parent families. These result in the 'feminisation of poverty', which urgently needs to be combated.
I voted for this report because I find it very difficult to accept that 17% of women still live below the poverty line in Europe. The unprecedented economic crisis that has just hit the European Union has only served to make this sad situation worse. Time has come, therefore, to underline the importance of this problem and to adopt a package of measures to combat this scourge. The European Union and its Member States must put a stop to the poverty and social exclusion of women in Europe, in particular, by ensuring they have access to quality education and jobs, by helping them find a balance between their family life and work life, and by helping to combat the violence to which they, sadly, all too often, fall victim. I therefore support this own-initiative report, which highlights one of the failures of our modern democracies: discrimination against women.
Poverty and equality are two inverse variables in an economic projection. Actions aimed at making women fully active also produce a reduction in overall poverty.
In Europe, more than 17% of the female population lives in poverty. The economic and financial crisis has affected - and may further affect - these data, which are already striking. The fight against poverty is not always considered part of gender politics and this weakens its importance. The work of the relevant committees underlines the importance of taking account of these connections and, on that basis, analyses the possible actions. They are located conveniently within the EU 2020 strategy, which defines poverty as one of its five measurable objectives.
Starting from the three dimensions of poverty - gender, generational and geographical - the report by Mrs Plumb reveals its extraordinary solidity and especially its innovativeness in planning a process that will anticipate the adoption of austerity measures to combat the effects of the crisis. The seven areas of interest to facilitate the required systematic approach outlined in the report are well framed in this regard.
The positive nature of the proposal cannot leave the Commission, the Council or the Member States unmoved, and I expect a well-coordinated response from them.
Poverty amongst women is a really serious problem that the EU needs to solve. The crisis situation that we are facing does not help to tackle this serious problem, but we need to make an additional effort in order to solve it. As combating poverty is one of the main objectives of the Europe 2020 strategy, everything possible must be done to achieve it, specifically as regards women, less advantaged and older women especially. Therefore, what are needed are labour and social protection policies that are concerned with finding solutions for women to be able to reconcile family life and work. Dialogue also needs to take place with social partners and civil society in order to achieve a fairer society without differences.
Today, 8 March 2011, is International Women's Day. I voted in favour of this report because preventing and reducing the poverty endured by women is a vital component of the fundamental principle of social solidarity, to which the European Union is committed.
Female poverty is not only the result of the recent economic crisis, but also the consequence of a variety of factors such as stereotyping, the gender pay gap, the obstacles created by the failure to reconcile family life and work, the longer life expectancy of women and, more generally, the various forms of gender discrimination, which mostly affect women.
The report urges EU Member States to implement mechanisms to fight poverty, which has a woman's face, and I therefore voted in favour of the text.
Even though female poverty is a long-standing fact of life, the economic, financial and social crisis has greatly exacerbated this situation and we are witnessing the feminisation of poverty. Poverty is one area where gaps between men and women remain. The participation of women in the labour market is one means of combating poverty and social exclusion. Furthermore, it should be noted that we must, at the same time, encourage equal pay, equal access to positions of responsibility and also the granting of personal rights to pensions and social security. Violence against women, including human trafficking and sexual exploitation, is a serious problem that must be eradicated by any means available to us.
This type of violence is all too often one of the causes of female poverty, after health problems and job loss. We must maintain, both at European and at national level, a strong commitment to gender equality and to fighting social exclusion by specific and lasting measures supported by adequate financial resources.
The problem of poverty in Europe is a persistent negative phenomenon affecting many Europeans and particularly women.
Ever more women are in need, and up to 17% of women live below the poverty line, according to the latest surveys. The position of women in Europe remains unsatisfactory, and the situation is even deteriorating due to the economic crisis and the restructuring of the public sector, which employed the largest number of women before the crisis.
Within the framework of the EU 2020 strategy, which is principally aimed at reducing poverty by 25%, there should be a greater effort, in my opinion, to look for and develop specific solutions relating to the issue of female poverty. I would like to highlight the priceless contribution of women to the healthy development of the family and the raising of children, which must not be unfavourably influenced by discrimination against women, because such undesirable phenomena also have a heavy impact on society itself.
I therefore support initiatives leading to a reduction in unjustifiable differences and an improvement of the position of women in society, not only within a legislative framework, but also in everyday life.
in writing. - I have examined the report thoroughly. I would like to highlight the main directions in the fight against poverty among women: combating poverty among women by means of employment policy and social protection; the importance of social dialogue and civil society in combating poverty among women; the importance of financial aid in combating poverty. It is highly important that on 8 March, Parliament adopted such important resolutions, which give a beam of hope in overcoming injustice! I voted in favour.
I support the report on the face of female poverty in the European Union as it shows the extent to which women are the first victims of poverty. I call on Europe to take practical measures to reduce the pay gap between men and women.
How long will we have to carry on accepting that women should have lower pay than men? Why should a woman have to work for five years to earn what a man earns in four years, and, above all, why should she end up poorer on the pretext that she has brought up her children?
This is not a society I would wish to leave to my children and grandchildren. The uncertainties of women's working lives weigh too heavily on them, especially when they reach retirement age. Europe must be careful not to further impoverish women by promoting a genuine equal pay policy.
I am particularly struck by the poverty among lone elderly women. They have worked a whole lifetime, contributed to raising a family; if they worked, they receive inadequate pensions; if they only benefit from a state pension, that is even worse.
Pension schemes have not been kind to them. Perhaps they interrupted their careers to raise children and part-time work has reduced their income over the course of their entire working life. They could have had to support family members who were sick, elderly or disabled and welfare was not up to the task. This is certainly not an enviable condition.
With the help of the European Social Fund, we need to establish programmes to provide assistance and support. Local government - either directly or through non-governmental organisations - should take responsibility for these issues and collaborate with regions to better target their quotas from Structural Funds. The fight against poverty should not get stuck on the desks of statistics offices but should go down to the administrative level closest to the women who need them.
In Europe, there are still too many women with a lower salary than men, in search of work and of services that can help them to raise their children, too many women are victims of violence, too many immigrant girls suffer genital mutilation and there are far, far too many women who are alone, elderly and forgotten.
Poverty among women is a tragic problem, particularly in developing countries. Nonetheless, the indirect approach espoused in this report should not be used as a way of relaxing the migration policies of the Member States. I therefore voted against this report.
The European Union needs to take a clear stance and have plans than can be brought in to combat the economic crisis. In this case, it is a matter of protecting women from the risk of poverty, stopping them from remaining a basically more vulnerable part of society than men, and therefore less able to respond to the employment crisis. To achieve the goal of the Europe 2020 strategy on the fight against poverty, we need to ensure that women are offered greater availability of resources, improved labour policies, increased funding from the European Social Fund and the possibility of achieving a work-life balance, without having to give up their role as mothers. As I have already said about other reports voted on today, I do, however, believe that when implementing these recommendations, it is appropriate to respect the principle of subsidiarity and certain typical national characteristics which must be defended and protected.
I voted in favour of the report on female poverty in the EU. In the present period of economic crisis, the austerity measures being applied are also having an adverse impact on women, putting them at a disadvantage on the labour market. In Greece, the risk of poverty at work for women is 10%, which is much higher than for men, while in Europe, female poverty is 36%, compared with 11% for men. The basic objective is to eliminate the pay gap between the two sexes and the equalities caused by it and to take measures to support working single mothers by making working times more flexible. The Member States are now being called on to create new jobs for women, where possible, and to facilitate their access to high-level education, so that they can acquire skills and qualifications and claim high quality jobs.
Enough study has been done and we have data sufficiently rigorous in order to categorically state that, in general terms, poverty affects women first and most severely in all societies, from the richest - and none has yet been able to successfully eliminate poverty within itself - to the poorest, in which poverty expands like a contagious disease that steals life expectancy and hope of life. However, we need a deeper and more specific understanding of this reality in the various Member States of the European Union so as to act in a better adapted and more effective way, with a view to the common goal of preventing and reducing poverty amongst women. It is worth stressing poverty amongst women in that we also have specific general indicators that point to its high impact on a community's social fabric: because of women's fundamental and permanent role in the family, it has been proven that the more that is invested in their education and social promotion, the more the community develops socio-economically. Combating poverty amongst women is a moral obligation but also a social investment. For these reasons, I voted for this report on the face of female poverty in the European Union.
in writing. - The EU is confronted with a major economic, financial and social crisis that affects us all, men and women. But it particularly harms women in the labour market and in their personal lives, since they are more likely to be in insecure jobs, more likely to be made redundant and less likely to have social security. The austerity measures implemented across the EU have a particularly damaging impact on women, who dominate the public sector both as employees and as beneficiaries of services. Preventing and reducing women's poverty is an important component of the fundamental principle of social solidarity to which the EU is committed by Article 3 of the Treaty on EU. This implies equality between women and men, social justice and protection and combating social exclusion and discrimination. The Commission and the Member States should take the necessary measures to eliminate gender inequalities in employment as part of the EU 2020 strategy. I strongly encourage establishing as an objective the reduction of the gender pay gap by 1% each year in order to achieve a target of a 10% reduction by 2020. I would also stress the need for positive action to increase women's representation in political, economic and corporate decision-making bodies.
I voted in favour of this report. All indicators show that, at global level, women are poorer than men on average. In times of economic recession, people who are at risk of falling into poverty become even more vulnerable, and the majority of these are women. The report acknowledges that the austerity measures being applied throughout the EU will have particularly devastating effects on women, particularly those already facing numerous disadvantages. The pensions of a considerable proportion of European women aged over 65 are a pittance. Poverty among women is not just the result of the recent economic crisis, but is also the consequence of other factors resulting from discriminatory gender stereotypes, from the pay gap between men and women, and from barriers to proper reconciliation between family and work life, which is particularly serious in the case of single-parent families. These result in the 'feminisation of poverty', which urgently needs to be combated.
in writing. - The Plumb FEMM report was adopted by majority. We supported many paragraphs for which a separate vote was requested by S&D/PPE/ALDE. These paragraphs were mainly repetitions. The final result is also OK. Positive because adopted: eliminate gender inequalities in EU 2020 strategy (para. 38); full pay for maternity leave as adopted in Estrela report on 20.10.2010 (para. 39); increase female representation in political, economic and corporate decision-making bodies. Public services of high standard (para. 43) should also be compatible with full-time working hours. But also negative because gender dimension in recovery plans (para. 15) not adopted.
I endorsed the report on female poverty in the European Union. Over the past 10 years, the number of women living in poverty has increased disproportionately in relation to men. Over 84 million EU citizens live in poverty, and women account for over half of this figure. This is a result both of the economic crisis and of the differences which exist between women's and men's pay, difficulties in reconciling family life with a career, a longer average lifespan and various types of gender-based discrimination, the victims of which are mainly women. I would call for decisive measures to be taken at the level of both the EU and all the Member States to combat pay-related discrimination and to ensure access to attractive job offers. I would stress the need to strengthen legal instruments aimed at eliminating pay differences between women and men. Marked discrepancies continue to exist in this regard, with men earning 20% to 25% more than women on average, and this results in high levels of poverty among single women, retired women and widows. It is essential that EU programmes be adopted within the framework of the Europe 2020 strategy in the field of lifelong learning and professional training for women, with the aim of increasing employment levels among women. These programmes should concentrate, to a large extent, on occupations which will be important in the future and eliminate the stereotypes which exist in terms of areas of education dominated by women or men, as well as eliminating traditional models in teaching programmes.
The feminisation of poverty is a phenomenon which is observed and encountered ever more frequently both within Europe and outside its borders, and it occurs as a result of age, family responsibilities, ethnic origin and violence against women, among other factors. The high percentage of women employed in low paying or part-time jobs means that more women than men live on the verge of poverty.
Research should be stepped up at European level into this phenomenon, since research will make it possible to establish precise and effective methods for combating poverty and social exclusion among women. The basic method used to help women break out of poverty should be the addition of a corresponding focus to employment policy (flexible employment methods, career guidance, ensuring the provision of training to obtain higher qualifications and measures aimed at women living in rural areas).
Education also plays a very significant role in combating this problem. The EU's financial potential should be exploited to this end, and particular emphasis should be placed on linking gender issues to plans for exiting the economic crisis and effectively implementing the Europe 2020 strategy. EU measures in this area should be an expression of social solidarity.
in writing. - I supported this report which recognises that across the EU, women are more impacted by poverty, and that we need to work together to address this. I was disappointed that again, British Conservatives opposed this report on the 100th anniversary of International Women's Day.
Combating poverty is one of the objectives proposed by Europe in the 2020 strategy. Female poverty is due, in large measure, to discrimination against women. The recent recession has lowered their position in society, increased discrimination against them and pushed them towards poverty. In her report on female poverty in the European Union, Mrs Plumb has tried to find effective solutions to improve the position of women in society as a whole, which is why I voted for it.
in writing. - Women in the EU earn, on average, 17.5% less than men, and this rate has remained constant for the past fifteen years - it is time for action to be taken to cut this pay gap. Equal pay for equal work must be properly implemented in Member States in order to get a fair deal for women. It is vital we look at the effect the gender pay gap has on pensions for women; in many cases, a woman's right to a pension results from her marital status. Equal pensions for women should be guaranteed, and it is for this reason I supported the proposal to ensure the same rights for women in the case of pensions and social security. Around 17% of all women in the EU are living below the poverty line, and it is essential that social and labour market policies are adapted to guarantee a minimum income and social justice for women. I agree with calls for the EU to provide more funding through the ESF in order to help combat poverty and social exclusion - it is vital that women are fully integrated into the labour market.
I voted in favour of the report on the face of female poverty in the European Union. The Commission's Annual Report for 2010 on equality for women and men shows that poverty is one of the areas where gender-specific differences are obvious. The economic, financial and social crisis has led to the 'feminisation of poverty'. The successive budgetary cuts and the restructuring of the state sector have particularly threatened jobs in which women are primarily employed. At the same time, the measures supported by governments to combat the crisis are primarily focused on areas of the economy dominated by men. The analysis of the phenomenon of the 'feminisation of poverty' called for by the rapporteur is therefore urgently needed, so that appropriate countermeasures can be taken.
The two resolutions tabled by the Committee on Women's Rights and Gender Equality and debated on the 100th anniversary of International Women's Day indicate that Parliament promotes and supports equal treatment for women and men. The President of the legislative assembly actually commented that there are too few women in national parliaments, even if the situation is changing when it comes to the European Parliament. I can confirm that this is also the case in Romania, which sent a higher proportion of women to the European legislative, compared to the representation they have in their national parliament. However, apart from dealing with this situation, which can be treated only as the tip of the iceberg, it is necessary to eliminate the gender pay gap, have more women appointed to decision-making posts, and increase the level of employment among women, as they are affected more by unemployment, using dynamic and realistic policies. Analyses show that we are not just talking about the need for equal treatment for men and women, but that these policies would have a major impact on economies, with a 30% rise in GDP. The average gender pay gap is still 18% in the EU. I welcome the call made to Member States to implement the equal pay legislation.